EXHIBIT 10.4

 

$650,000,000

 

CREDIT AGREEMENT

 

Dated as of February 22, 2006

 

among

 

THE BABCOCK & WILCOX COMPANY

 

as Borrower

 

and

 

THE LENDERS, SYNTHETIC INVESTORS AND ISSUERS PARTY HERETO

 

and

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

as Administrative Agent and Collateral Agent

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC

 

Sole Lead Arranger and Sole Bookrunner

 

and

 

JPMORGAN CHASE BANK, N.A.

 

as Syndication Agent

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

and

 

THE BANK OF NOVA SCOTIA

 

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

   2

Section 1.1

    

Defined Terms

   2

Section 1.2

    

Computation of Time Periods

   36

Section 1.3

    

Accounting Terms and Principles

   36

Section 1.4

    

Certain Terms

   37

ARTICLE II THE FACILITIES

   38

Section 2.1

    

The Commitments; Credit-Linked Deposit Account; Delayed Draw Loans

   38

Section 2.2

    

Borrowing Procedures

   42

Section 2.3

    

Swing Loans

   43

Section 2.4

    

Letters of Credit

   45

Section 2.5

    

Reduction and Termination of the Commitments

   51

Section 2.6

    

Repayment of Loans

   52

Section 2.7

    

Evidence of Debt

   52

Section 2.8

    

Optional Prepayments

   53

Section 2.9

    

Mandatory Prepayments

   53

Section 2.10

    

Interest

   55

Section 2.11

    

Conversion/Continuation Option

   56

Section 2.12

    

Fees

   56

Section 2.13

    

Payments and Computations

   59

Section 2.14

    

Special Provisions Governing Eurodollar Rate Loans

   62

Section 2.15

    

Capital Adequacy

   64

Section 2.16

    

Taxes

   65

Section 2.17

    

Substitution of Lenders

   69

ARTICLE III CONDITIONS TO LOANS AND LETTERS OF CREDIT

   71

Section 3.1

    

Conditions Precedent to Effectiveness

   71

Section 3.2

    

Conditions Precedent to Each Loan and Letter of Credit

   75

Section 3.3

    

Determinations of Initial Borrowing Conditions

   76

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   77

Section 4.1

    

Corporate Existence; Compliance with Law

   77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

            Page


--------------------------------------------------------------------------------

Section 4.2

    

Corporate Power; Authorization; Enforceable Obligations

   78

Section 4.3

    

Ownership of Borrower; Subsidiaries

   79

Section 4.4

    

Financial Statements

   79

Section 4.5

    

Material Adverse Change

   80

Section 4.6

    

Solvency

   80

Section 4.7

    

Litigation

   80

Section 4.8

    

Taxes

   80

Section 4.9

    

Full Disclosure

   81

Section 4.10

    

Margin Regulations

   81

Section 4.11

    

No Burdensome Restrictions; No Defaults

   81

Section 4.12

    

Investment Company Act; Public Utility Holding Company Act

   81

Section 4.13

    

Use of Proceeds

   82

Section 4.14

    

Insurance

   82

Section 4.15

    

Labor Matters

   82

Section 4.16

    

ERISA

   83

Section 4.17

    

Environmental Matters

   83

Section 4.18

    

Intellectual Property

   84

Section 4.19

    

Title; Real Property

   84

ARTICLE V FINANCIAL COVENANTS

   86

Section 5.1

    

Maximum Leverage Ratio

   86

Section 5.2

    

Minimum Interest Coverage Ratio

   87

ARTICLE VI REPORTING COVENANTS

   87

Section 6.1

    

Financial Statements

   87

Section 6.2

    

Collateral Reporting Requirements

   89

Section 6.3

    

Default Notices

   90

Section 6.4

    

Litigation

   90

Section 6.5

    

Asset Sales

   90

Section 6.6

    

SEC Filings; Press Release

   90

Section 6.7

    

Labor Relations

   90

Section 6.8

    

Tax Returns

   91

Section 6.9

    

Insurance

   91

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

            Page


--------------------------------------------------------------------------------

Section 6.10

    

ERISA Matters

   91

Section 6.11

    

Environmental Matters

   91

Section 6.12

    

Patriot Act Information

   92

Section 6.13

    

Other Information

   92

ARTICLE VII AFFIRMATIVE COVENANTS

   93

Section 7.1

    

Preservation of Corporate Existence, Etc.

   93

Section 7.2

    

Compliance with Laws, Etc.

   93

Section 7.3

    

Conduct of Business

   93

Section 7.4

    

Payment of Taxes, Etc.

   93

Section 7.5

    

Maintenance of Insurance

   94

Section 7.6

    

Access

   94

Section 7.7

    

Keeping of Books

   94

Section 7.8

    

Maintenance of Properties, Etc.

   95

Section 7.9

    

Application of Proceeds

   95

Section 7.10

    

Environmental

   95

Section 7.11

    

Additional Collateral and Guaranties

   97

Section 7.12

    

Real Property

   98

Section 7.13

    

Interest Rate Protection Collateral

   99

ARTICLE VIII NEGATIVE COVENANTS

   99

Section 8.1

    

Indebtedness

   99

Section 8.2

    

Liens, Etc.

   101

Section 8.3

    

Investments

   103

Section 8.4

    

Sale of Assets

   104

Section 8.5

    

Restricted Payments

   105

Section 8.6

    

Restriction on Fundamental Changes

   106

Section 8.7

    

Change in Nature of Business

   107

Section 8.8

    

Transactions with Affiliates

   107

Section 8.9

    

Restrictions on Subsidiary Distributions; No New Negative Pledge

   107

Section 8.10

    

Modification of Constituent Documents

   108

Section 8.11

    

Accounting Changes; Fiscal Year

   108

Section 8.12

    

Margin Regulations

   108

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

            Page


--------------------------------------------------------------------------------

Section 8.13

    

Sale/Leasebacks

   108

Section 8.14

    

Capital Expenditures

   108

Section 8.15

    

Cancellation of Indebtedness Owed to It

   109

Section 8.16

    

No Speculative Transactions

   109

ARTICLE IX EVENTS OF DEFAULT

   110

Section 9.1

    

Events of Default

   110

Section 9.2

    

Remedies

   112

Section 9.3

    

Actions in Respect of Letters of Credit

   112

ARTICLE X THE ADMINISTRATIVE AGENT, THE FRONTING LENDER AND OTHER AGENTS

   113

Section 10.1

    

Authorization and Action

   113

Section 10.2

    

Administrative Agent’s and Fronting Lender’s Reliance, Etc.

   114

Section 10.3

    

The Agents and the Fronting Lender Individually

   115

Section 10.4

    

Lender Credit Decision

   116

Section 10.5

    

Indemnification

   116

Section 10.6

    

Successor Administrative Agent

   117

Section 10.7

    

Successor Fronting Lender

   118

Section 10.8

    

Concerning the Collateral and the Collateral Documents

   118

Section 10.9

    

Collateral Matters Relating to Related Obligations

   119

Section 10.10

    

Other Agents

   120

ARTICLE XI MISCELLANEOUS

   121

Section 11.1

    

Amendments, Waivers, Etc.

   121

Section 11.2

    

Assignments and Participations

   124

Section 11.3

    

Costs and Expenses

   128

Section 11.4

    

Indemnities

   129

Section 11.5

    

Limitation of Liability

   131

Section 11.6

    

Right of Set-off

   131

Section 11.7

    

Sharing of Payments, Etc.

   132

Section 11.8

    

Notices, Etc.

   133

Section 11.9

    

No Waiver; Remedies

   134

Section 11.10

    

Binding Effect

   135

Section 11.11

    

Governing Law

   135

Section 11.12

    

Submission to Jurisdiction; Service of Process

   135

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

            Page


--------------------------------------------------------------------------------

Section 11.13

    

Waiver of Jury Trial

   136

Section 11.14

    

Marshaling; Payments Set Aside

   136

Section 11.15

    

Section Titles

   136

Section 11.16

    

Execution in Counterparts

   136

Section 11.17

    

Entire Agreement

   136

Section 11.18

    

Confidentiality

   137

 

Schedules

                    Schedule I         - Commitments      Schedule II         -
Applicable Commitment Fee Rate and   Applicable Margin      Schedule 2.4        
- Existing Letters of Credit      Schedule 4.2         - Consents     
Schedule 4.3         - Ownership of Subsidiaries      Schedule 4.7         -
Litigation      Schedule 4.15         - Labor Matters      Schedule 4.16        
- ERISA      Schedule 4.17         - Environmental Matters      Schedule 4.19(a)
        - Real Property      Schedule 4.19(b)         - Mortgaged Properties  
   Schedule 8.1         - Existing Indebtedness      Schedule 8.2         -
Existing Liens      Schedule 8.3         - Existing Investments Exhibits        
            Exhibit A         - Form of Assignment and Acceptance     
Exhibit B-1         - Form of Promissory Note      Exhibit B-2         - Form of
Delayed Draw Note      Exhibit C         - Form of Notice of Borrowing     
Exhibit D         - Form of Swing Loan Request      Exhibit E         - Form of
Letter of Credit Request      Exhibit F         - Form of Notice of Conversion
or Continuation      Exhibit G         - Form of Opinion of Counsel for the Loan
Parties      Exhibit H         - BWICO Guaranty      Exhibit I         - Pledge
and Security Agreement      Exhibit J         - Global Intercompany Note     
Exhibit K         - Form of Compliance Certificate      Exhibit L         - Form
of Landlord Lien Waiver      Exhibit M         - Effective Date Certificate

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of February 22, 2006, is entered into by and
among THE BABCOCK & WILCOX COMPANY, a Delaware corporation (the “Borrower”), the
Lenders (as defined below), the Issuers (as defined below), the Synthetic
Investors (as defined below), CREDIT SUISSE SECURITIES (USA) LLC, as sole lead
arranger and sole bookrunner (in each such capacity, and together with its
successors, the “Arranger”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH (“Credit
Suisse”), as administrative agent for the Lenders, the Synthetic Investors and
the Issuers (in such capacity, the “Administrative Agent”) and collateral agent
for the Lenders, the Synthetic Investors and the Issuers (in such capacity, the
“Collateral Agent”), JPMORGAN CHASE BANK, N.A., as syndication agent (the
“Syndication Agent”) and WACHOVIA BANK, NATIONAL ASSOCIATION and THE BANK OF
NOVA SCOTIA as co-documentation agents (collectively, the “Co-Documentation
Agents”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, together with certain of its direct or indirect
Wholly-Owned Domestic Subsidiaries (as hereinafter defined), filed on
February 22, 2000 voluntary petitions for reorganization (the “Restructuring”)
under Chapter 11 of Title 11 of the United States Code (the “U.S. Bankruptcy
Code”) in the United States Bankruptcy Court for the Eastern District of
Louisiana (the “U.S. Bankruptcy Court”), and the cases in the U.S. Bankruptcy
Court were consolidated for purposes of joint administration of the Borrower and
such Subsidiaries (No. 00-10922) (the “Bankruptcy Cases”);

 

WHEREAS, the Borrower and its applicable Domestic Subsidiaries have emerged from
the Bankruptcy Cases pursuant to a joint plan of reorganization confirmed by the
U.S. District Court (as hereinafter defined) on January 17, 2006 (as amended,
restated, modified or otherwise supplemented through the date hereof and
including all exhibits thereto, the “Plan of Reorganization”);

 

WHEREAS, the Borrower or one of its Subsidiaries has made the MTI Loan and
Associated Payments on the date hereof;

 

WHEREAS, in connection with the Plan of Reorganization, the Borrower has
requested the Lenders to extend credit in an aggregate principal amount of up to
$650,000,000 on the terms and conditions set forth in this Agreement (and its
related schedules and exhibits) in order to recapitalize its existing
indebtedness, including its Existing Credit Agreement (the “Recapitalization”)
and for working capital needs and other general corporate purposes;

 

WHEREAS, the Lenders, the Issuers and the Synthetic Investors have agreed to
extend certain senior secured credit facilities to the Borrower, in an aggregate
amount not to exceed $650,000,000, consisting of (i) $250,000,000 aggregate
principal amount of Delayed Draw Loans available in a single drawing on or after
the Effective Date but prior to the Delayed Draw Commitment Termination Date,
the proceeds of which will be used by the Borrower to refinance indebtedness
permitted to be incurred to fund amounts payable to the Asbestos PI Trust to the
extent required by, and on the terms



--------------------------------------------------------------------------------

and conditions set forth in, the Plan of Reorganization, (ii) a Revolving
Facility in the amount of $200,000,000 available at any time and from time to
time on or after the Effective Date but prior to the Revolving Facility
Termination Date, which will be used only to issue Letters of Credit and for
Revolving Loans, the proceeds of which shall be used for working capital needs
and for general corporate purposes, and (iii) a Synthetic Facility in the amount
of $200,000,000 available at any time and from time to time on or after the
Effective Date but prior to the Synthetic Facility Termination Date, which will
be used only to issue Letters of Credit, in each case in accordance with this
Agreement;

 

WHEREAS, in connection with the Revolving Facility, Credit Suisse has agreed to
extend $15,000,000 in aggregate principal amount of Swing Loans available at any
time and from time to time on or after the Effective Date but prior to the
Revolving Facility Termination Date, the proceeds of which will be used for the
same purposes as the Revolving Loans;

 

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a first priority lien
(subject only to Liens permitted hereunder) on substantially all of the
Borrower’s domestic assets (other than cash, deposit accounts, Cash Equivalents
and securities accounts), including a pledge of all of the Stock of each of its
Domestic Subsidiaries and 65% of all the Voting Stock and 100% of all the
non-Voting Stock of each of its Foreign Subsidiaries; and

 

WHEREAS, pursuant to the terms and conditions set forth in the Pledge and
Security Agreement, each Subsidiary Guarantor has agreed to guarantee the
Obligations hereunder and to secure the Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a first priority lien
on substantially all of its domestic assets (other than cash, deposit accounts,
Cash Equivalents and securities accounts), including a pledge of all of the
Stock of each of its Domestic Subsidiaries and 65% of all the Voting Stock and
100% of all the non-Voting Stock of each of its Foreign Subsidiaries;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

Section 1.1 Defined Terms

 

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement or any successor thereto pursuant to Section 10.6 (Successor
Administrative Agent).

 

2



--------------------------------------------------------------------------------

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

 

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling or that is controlled by or is under common control with
such Person, each officer, director or general partner of such Person, and each
Person that is the beneficial owner of 10% or more of any class of Voting Stock
of such Person. For the purposes of this definition, “control” means the
possession of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agents” means the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents and the Syndication Agent.

 

“Agreement” means this Credit Agreement, dated as of February 22, 2006, as it
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Alternative Currency” means any lawful currency (other than Dollars) of any of
the G-10 Countries that is readily transferable into Dollars (or any other
currency acceptable to the Administrative Agent in its sole discretion).

 

“Applicable Commitment Fee Rate” means a rate per annum equal to the applicable
rate set forth on Schedule II for the applicable type of Facility.

 

“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan, and its Eurodollar Lending
Office in the case of a Eurodollar Rate Loan.

 

“Applicable Margin” means, as of any date of determination, a rate per annum
equal to the applicable rate set forth on Schedule II.

 

“Approved Fund” means any Fund that is advised or managed by (a) a Lender or a
Synthetic Investor, (b) an Affiliate of a Lender or a Synthetic Investor or
(c) an entity or Affiliate of an entity that administers or manages a Lender or
a Synthetic Investor.

 

“Arranger” has the meaning specified in the preamble.

 

“Asbestos PI Trust” has the meaning specified in the Plan of Reorganization.

 

“Asbestos PI Trust Note” has the meaning specified in Section 8.1(j).

 

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender or a Synthetic Investor and an Eligible Assignee, and accepted by the
Administrative Agent, in substantially the form of Exhibit A (Form of Assignment
and Acceptance).

 

“Authorized Officer” means any Responsible Officer or any other Person
designated as an “Authorized Officer” of a Loan Party by prior written notice
from such Loan Party to the Administrative Agent.

 

“Available Credit” means, at any time, an amount equal to (a) the aggregate then
effective Commitments minus (b) the aggregate Outstandings at such time.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal to the
greater of the following:

 

(a) the Prime Rate then in effect; and

 

(b) 0.5% per annum plus the Federal Funds Rate then in effect.

 

If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate for any reason, including the inability of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the “Base Rate” shall be determined without regard to clause (b) above
until the circumstances giving rise to such inability no longer exist. Any
change in the Base Rate due to a change in the Federal Funds Rate or the Prime
Rate shall be effective on the effective date of such change in the Federal
Funds Rate or the Prime Rate, respectively.

 

“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower’s Accountants” means PricewaterhouseCoopers LLP or other independent
nationally recognized public accountants.

 

“Borrowing” means a borrowing consisting of Revolving Loans or Delayed Draw
Loans made or to be made on the same day by the applicable Lenders ratably
according to their respective Commitments.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

 

4



--------------------------------------------------------------------------------

“BWICO” means Babcock & Wilcox Investment Company, a Delaware corporation.

 

“BWICO Guaranty” means the Guaranty to be dated as of the date of the Delayed
Draw Loan Credit Date, the form of which is attached hereto as Exhibit H (BWICO
Guaranty), to be executed by BWICO in favor of the Administrative Agent.

 

“Capital Expenditures” means, with respect to any Person for any period, (a) the
aggregate of amounts that would be reflected as additions to property, plant or
equipment on a consolidated balance sheet of such Person and its Subsidiaries
prepared in conformity with GAAP, excluding interest capitalized during
construction less (b) the aggregate of such amounts used to acquire assets
useful in the Borrower’s and its Subsidiaries’ business (x) in connection with a
Reinvestment Event as permitted under Section 2.9 (Mandatory Prepayments) or
(y) to the extent such amounts arose from a sale or disposition of equipment
described in Section 8.4(c) (Sale of Assets) of the Credit Agreement; provided,
however, that the Capital Expenditures of the Borrower shall exclude Capital
Expenditures to the extent financed with the proceeds of Indebtedness permitted
to be incurred hereunder (other than the Loans).

 

“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

 

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases, as determined on a consolidated basis in conformity with GAAP.

 

“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States government or any agency thereof, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
any Lender, Synthetic Investor or any commercial bank organized under the laws
of the United States, any state thereof, the District of Columbia, any foreign
bank, or its branches or agencies, (c) commercial paper, (d) municipal issued
debt securities, including notes and bonds, (e) shares of any money market fund
that has net assets of not less than $500,000,000 and satisfies the requirements
of rule 2a-7 under the Investment Company Act of 1940, (f) investments in
so-called “auction rate” securities with reset dates not later than 90 days
after acquisition thereof, (g) fully collateralized repurchase agreements and
(h) demand deposit accounts; provided, however, that (i) all obligations of the
type specified in clauses (a), (c), (d), or (f) above shall have a minimum
rating of A-1 or AAA by S&P or P-1 or Aaa by Moody’s, in each case at the time
of acquisition thereof, and (ii) the maturities of all obligations of the type
described in clauses (a), (b), (c) and (d) above shall not exceed one year from
the date of acquisition thereof.

 

“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less, to the extent included in
the calculation of Interest Expense of such Person for such period, (a) the
amount of debt

 

5



--------------------------------------------------------------------------------

discount and debt issuance costs amortized, (b) charges relating to write-ups or
write-downs in the book or carrying value of existing Financial Covenant Debt
and (c) interest payable in evidences of Indebtedness or by addition to the
principal of the related Indebtedness.

 

“Change of Control” means any of the following: (a) BWICO shall cease to own and
control 100% of the issued and outstanding Voting Stock of the Borrower on a
fully diluted basis, (b) MII shall cease to beneficially own and control,
directly or indirectly, 100% of the issued and outstanding Voting Stock of BWICO
on a fully diluted basis, (c) any “person” or “group” (within the meaning of
Rule 13d-5 of the Securities Exchange Act of 1934 as in effect on the date
hereof) (excluding MII and its Subsidiaries and excluding underwriters in the
course of their distribution of Voting Stock in an underwritten registered
public offering provided such underwriters shall not hold such Stock for longer
than five Business Days) shall (i) own directly or indirectly, beneficially or
of record, Stock representing more than 30% of either the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Stock in MII or (ii) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors of the
Borrower, BWICO or MII or (d) during any period of twelve consecutive calendar
months, individuals who at the beginning of such period constituted the board of
directors of either the Borrower, BWICO or MII (together with any new directors
whose election by the board of directors of the Borrower, BWICO or MII, as
applicable, or whose nomination for election by the stockholders of the
Borrower, BWICO or MII, as applicable, was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose elections or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office; provided that the
election or appointment as the initial directors of the Borrower and its
applicable Domestic Subsidiaries of the individuals proposed to serve as
directors in the Notice Pursuant to 11 USC Section 1129(a)(5)(A)(I) of Proposed
Officers and Directors of the Reorganized Debtors filed in the U.S. Bankruptcy
Court shall not constitute a Change of Control.

 

“CITGO Settlement” means that certain Stipulation and Accord executed
December 21, 2005 by and between the Borrower, Citgo Petroleum Corporation, PDV
Midwest Refining L.L.C., certain Underwriters of Loyd’s London and Interested
Insurers, and MII and certain of its subsidiaries, as approved by the U.S.
Bankruptcy Court.

 

“Code” means the Internal Revenue Code of 1986 (or any successor legislation
thereto).

 

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

 

“Collateral Agent” has the meaning specified in the preamble to this Agreement
or any successor thereto.

 

6



--------------------------------------------------------------------------------

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages
and any other document executed and delivered by a Loan Party granting or
perfecting a Lien on any of its property to secure payment of the Secured
Obligations.

 

“Commitments” means the Revolving Commitments, Synthetic Commitments and Delayed
Draw Commitments.

 

“Commitment Fee” means the Revolving Commitment Fee and the Delayed Draw
Commitment Fee specified in Section 2.12(a) (Fees).

 

“Compliance Certificate” has the meaning specified in Section 6.1(c) (Financial
Statements).

 

“Confirmation Order” shall have the meaning specified in Section 3.1(f)
(Confirmation Order).

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

 

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the by-laws,
operating agreement (or the equivalent governing documents) of such Person.

 

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

 

“Contingent MI Payment” means the contingent payment to be made to the Asbestos
PI Trust by MI or one of its Subsidiaries (excluding the Borrower and any of its
Subsidiaries except as expressly permitted pursuant to Section 8.1(m)) in
connection with the settlement being effected pursuant to, among other
documents, the Plan of Reorganization in an aggregate amount of up to
$355,000,000 under the conditions set forth in the Plan of Reorganization and
such other documents.

 

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding the Loan Documents) to which such Person is a party
or by which it or any of its property is bound.

 

“Co-Documentation Agents” has the meaning specified in the preamble to this
Agreement.

 

7



--------------------------------------------------------------------------------

“Credit-Linked Deposit” means, with respect to each Synthetic Investor at any
time, amounts actually on deposit in the Credit-Linked Deposit Account credited
to such Synthetic Investor’s Sub-Account at such time.

 

“Credit-Linked Deposit Account” means the account established pursuant to
Section 2.1(c) (The Commitments; Credit-Linked Deposit Account; Delayed Draw
Loans) by the Administrative Agent, under its sole and exclusive dominion and
control, that shall be used solely to hold the Credit-Linked Deposits.

 

“Credit-Linked Deposit Return” has the meaning specified in Section 2.1(f) (The
Commitments; Credit-Linked Deposit Account; Delayed Draw Loans).

 

“Credit Suisse” has the meaning specified in the preamble to this Agreement.

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Cash Equivalents) of the Borrower and the Subsidiaries.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans and Swing Loans.

 

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

 

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by GAAP
and, in the case of Mortgaged Property, there is no material risk of forfeiture
of such property;

 

(b) Liens of landlords arising by statute or lease contracts entered into in the
ordinary course, inchoate, statutory or construction liens and liens of
suppliers, mechanics, carriers, materialmen, warehousemen, producers, operators
or workmen and other liens imposed by law created in the ordinary course of
business for amounts not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;

 

(c) liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, taxes, assessments, statutory obligations or other
similar charges or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money) or in connection with
surety, appeal, customs or performance bonds or other similar instruments;

 

8



--------------------------------------------------------------------------------

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of Real Property not materially
detracting from the value of such Real Property and not materially interfering
with the ordinary conduct of the business conducted at such Real Property;

 

(e) encumbrances arising under leases or subleases of Real Property that do not,
individually or in the aggregate, materially detract from the value of such Real
Property or materially interfere with the ordinary conduct of the business
conducted at such Real Property; and

 

(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business.

 

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

 

“Delayed Draw Commitment” means with respect to a Lender, the commitment of such
Lender to make Delayed Draw Loans in the aggregate principal amount outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule I
(Commitments) under the caption “Delayed Draw Commitment,” as amended to reflect
each Assignment and Acceptance executed in accordance herewith, and as such
amount may be reduced pursuant to this Agreement. “Delayed Draw Commitments”
means the aggregate of such commitments for all Lenders.

 

“Delayed Draw Commitment Fee” shall have the same meaning specified in
Section 2.12(a) (Fees).

 

“Delayed Draw Facility” means the Delayed Draw Commitment of Lenders and the
provisions herein relating to the Delayed Draw Loans made by the Lenders with
Delayed Draw Commitments. The aggregate amount of the Delayed Draw Commitments
as of the Effective Date is $250,000,000.

 

“Delayed Draw Commitment Period” means the period from and including the
Effective Date to and including the Delayed Draw Commitment Termination Date.

 

“Delayed Draw Commitment Termination Date” means the earliest of (a) December 1,
2006, (b) the date of termination of the Commitments pursuant to Section 2.5
(Reduction and Termination of the Commitments) or Section 9.2 (Remedies),
(c) the date of funding of Delayed Draw Loans pursuant to Section 2.1(b) and
(d) the date of the issuance of Indebtedness referred to in Section 8.1(j)(y).

 

“Delayed Draw Lender” means any Lender under the Delayed Draw Facility.

 

“Delayed Draw Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(b).

 

9



--------------------------------------------------------------------------------

“Delayed Draw Loan Credit Date” means the date of making of the Delayed Draw
Loan.

 

“Delayed Draw Loan Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Delayed Draw Commitments,
that Lender’s Delayed Draw Commitment and (ii) after the termination of the
Delayed Draw Commitments, the aggregate outstanding principal amount of the
Delayed Draw Loans of that Lender.

 

“Delayed Draw Loan Maturity Date” means the earlier of (i) the sixth anniversary
of the Effective Date, and (ii) the date that all Delayed Draw Loans shall
become due and payable in full hereunder, whether by acceleration or otherwise.

 

“Delayed Draw Loan Note” means a promissory note in the form of Exhibit B-2, as
it may be amended, supplemented or otherwise modified from time to time.

 

“Disqualified Stock” means with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is exchangeable for Indebtedness of such Person, or is redeemable at the option
of the holder thereof, in whole or in part, on or prior to the Synthetic
Facility Termination Date.

 

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods, or the
rendering of services, purchased by the Borrower or any of its Subsidiaries in
the ordinary course of its business.

 

“Dollar Equivalent” means with respect to any Alternative Currency at the time
of determination thereof, the equivalent of such currency in Dollars determined
by using the rate of exchange quoted by Credit Suisse in New York, New York at
11:00 a.m. (New York time) on the date of determination to prime banks in New
York for the spot purchase in the New York foreign exchange market of such
amount of Dollars with such Alternative Currency.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” from time to time to the
Borrower and the Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.

 

“EBITDA” means, for any period, (a) Consolidated Net Income for such period plus
(b) the sum of, in each case to the extent deducted in the calculation of such

 

10



--------------------------------------------------------------------------------

Consolidated Net Income but without duplication, (i) any provision for income
taxes, (ii) Interest Expense, (iii) depreciation expense, (iv) amortization of
intangibles or financing or acquisition costs, (v) any aggregate net loss from
the sale, exchange or other disposition of business units by the Borrower or its
Subsidiaries and (vi) all other non-cash charges (including impairment of
intangible assets and goodwill) and non-cash losses for such period (excluding
any non-cash item to the extent it represents an accrual of, or reserve for,
cash disbursements for any period ending prior to March 31, 2012); provided,
that, to the extent that all or any portion of the income or gains of any Person
is deducted pursuant to any of clauses (c)(v) through (c)(viii) below for a
given period, any amounts set forth in any of the preceding clauses (b)(i)
through (b)(vii) that are attributable to such Person shall not be included for
purposes of this clause (b) for such period, minus (c) the sum of, in each case
to the extent included in the calculation of such Consolidated Net Income but
without duplication, (i) any credit for income tax, (ii) non-cash interest
income, (iii) any other non-cash gains or other items which have been added in
determining Consolidated Net Income (other than any such gain or other item that
has been deducted in determining EBITDA for a prior period), (iv) the income of
any Subsidiary or Permitted Joint Venture to the extent that the declaration or
payment of dividends or similar distributions or transfers or loans by such
Subsidiary or Permitted Joint Venture, as applicable, of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary or Permitted Joint Venture, as applicable, (v) the
income or loss of any person accrued prior to the date it becomes a Subsidiary
or Permitted Joint Venture or is merged into or consolidated with the Borrower
or any Subsidiary or the date that such person’s assets are acquired by the
Borrower or any Subsidiary or Permitted Joint Venture, (vi) the income of any
Person (other than a Subsidiary that is not a Permitted Joint Venture) in which
any other Person (other than the Borrower or a wholly owned Subsidiary or any
director holding qualifying shares in accordance with applicable law) has an
interest, except to the extent of the amount of dividends or other distributions
or transfers or loans actually paid to the Borrower or a wholly owned Subsidiary
by such person during such period and (vii) any gains attributable to sales of
assets out of the ordinary course of business; provided, notwithstanding the
foregoing, the EBITDA for the Fiscal Quarters ended June 30, 2005, September 30,
2005 and December 31, 2005 shall be $26,900,000, $30,400,000 and $21,400,000,
respectively.

 

“ECF Period” means (i) in the event that the Borrower or any of its Subsidiaries
desires to use any internally generated cash flow of the Borrower or any of its
Subsidiaries to pay all or any portion of the Contingent MI Payment, the period
commencing on the Effective Date and ending on the last day of the most recent
Fiscal Quarter for which financial statements were delivered pursuant to
Section 6.1(a) and (ii) in all other cases, the Fiscal Year most recently ended.

 

“ECF Year End Offer Date” has the meaning specified in Section 2.9(c).

 

“Effective Date” has the meaning specified in Section 3.1 (Conditions Precedent
to Effectiveness).

 

11



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, Synthetic Investor or any Affiliate of a
Lender or Synthetic Investor or an Approved Fund, (b) a commercial bank having
total assets in excess of $5,000,000,000, (c) a finance company, insurance
company or any other financial institution or fund, in each case reasonably
acceptable to the Administrative Agent and regularly engaged in making,
purchasing or investing in loans and having a net worth, determined in
accordance with GAAP, in excess of $250,000,000 or, to the extent net worth is
less than such amount, a finance company, insurance company, other financial
institution or fund, reasonably acceptable to the Administrative Agent and the
Borrower or (d) a savings and loan association or savings bank organized under
the laws of the United States or any State thereof having a net worth,
determined in accordance with GAAP, in excess of $250,000,000; provided, that,
the term Eligible Assignee shall exclude any competitor of the Borrower or any
of its Subsidiaries which is primarily engaged in an Eligible Line of Business
and which has been previously identified as such by the Borrower to the
Administrative Agent.

 

“Eligible Line of Business” means the businesses and activities engaged in by
the Borrower and its Subsidiaries on the Effective Date, any other businesses or
activities reasonably related or incidental thereto and any other businesses
that, when taken together with the existing businesses of the Borrower and its
Subsidiaries, are immaterial with respect to the assets and liabilities of the
Borrower and its Subsidiaries, taken as a whole.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Borrower, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates.

 

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C.
§ 1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents.

 

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express

 

12



--------------------------------------------------------------------------------

warranty, strict liability, criminal or civil statute and arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to and resulting from the past, present or
future operations of, or ownership of property by, such Person or any of its
Subsidiaries.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority
pursuant to any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower, any of
its Subsidiaries or any Guarantor within the meaning of Section 414(b), (c),
(m) or (o) of the Code. Any former ERISA Affiliate of the Borrower, any of its
Subsidiaries or any Guarantor shall continue to be considered an ERISA Affiliate
of the Borrower, such Subsidiary or such Guarantor within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Borrower, such Subsidiary or such Guarantor and with respect to liabilities
arising after such period for which the Borrower, such Subsidiary or such
Guarantor could be liable under the Code or ERISA.

 

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c) of ERISA with respect to a Title IV Plan, (b) the withdrawal of the
Borrower, any of its Subsidiaries, any Guarantor or any ERISA Affiliate from a
Title IV Plan subject to Section 4063 or Section 4064 of ERISA during a plan
year in which any such entity was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or the termination of any such Title IV Plan
resulting, in either case, in a material liability to any such entity, (c) the
“complete or partial withdrawal” (within the meaning of Sections 4203 and 4205
of ERISA) of the Borrower, any of its Subsidiaries, any Guarantor or any ERISA
Affiliate from any Multiemployer Plan where the Withdrawal Liability is
reasonably expected to exceed $1,000,000 (individually or in the aggregate),
(d) notice of reorganization, insolvency, intent to terminate or termination of
a Multiemployer Plan is received by the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate, (e) the filing of a notice of intent to
terminate a Title IV Plan under Section 4041(c) of ERISA or the treatment of a
plan amendment as a termination under Section 4041(e) of ERISA, where such
termination constitutes a “distress termination” under Section 4041(c) of ERISA,
(f) the institution of proceedings to terminate a Title IV Plan by the PBGC,
(g) the failure to make any required contribution to a Title IV Plan or
Multiemployer Plan or to meet the minimum funding standard of Section 412 of the
Code (in either case, whether or not waived in accordance with Section 412(d) of
the Code), (h) the imposition of a lien under Section 412 of the Code or
Section 302 of ERISA on the Borrower, any of its Subsidiaries, any Guarantor or
any ERISA Affiliate, (i) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
(j) the imposition of liability on the Borrower, any of its Subsidiaries, any

 

13



--------------------------------------------------------------------------------

Guarantor or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, (k) the occurrence of an act or omission which would
reasonably be expected to give rise to the imposition on the Borrower, any of
its Subsidiaries, any Guarantor or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any “employee pension plan” (within the meaning of Section 3(2) of ERISA),
(l) receipt from the IRS of notice of the failure of any employee pension plan
that is intended to be qualified under Section 401(a) of the Code) to qualify
under Section 401(a) of the Code, or the failure of any trust forming part of
any such employee pension plan to qualify for exemption from taxation under
Section 501(a) of the Code; or (m) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Code or pursuant to ERISA with respect to
any employee pension plan.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” from time to time to
the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided, however, that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition
“Eurodollar Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such Interest Period to major banks in the London
interbank market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date which is two Business Days prior to the
beginning of such Interest Period. Each determination by the Administrative
Agent pursuant to this definition shall be conclusive absent manifest error.

 

“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

 

“Excess Cash Flow” means, for any ECF Period, the excess of (a) the sum, without
duplication, of (i) EBITDA for such fiscal year and (ii) the decrease, if any,
in Current Assets minus Current Liabilities from the beginning to the end of
such fiscal year

 

14



--------------------------------------------------------------------------------

over (b) the sum, without duplication, of (i) the amount of any Taxes payable in
cash by the Borrower and the Subsidiaries with respect to such fiscal year,
(ii) Interest Expense for such fiscal year payable in cash, (iii) Capital
Expenditures made in cash in accordance with Section 8.14 during such fiscal
year, except to the extent financed with the proceeds of Indebtedness, equity
issuances, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in EBITDA, (iv) permanent repayments of Indebtedness (other than
mandatory prepayments of Loans pursuant to Section 2.9(c)) made by the Borrower
and the Subsidiaries during such fiscal year, but only to the extent that such
prepayments by their terms cannot be reborrowed or redrawn and do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) the increase, if any, in Current Assets minus Current Liabilities from the
beginning to the end of such fiscal year, (vi) the amount payable in cash by the
Borrower and the Subsidiaries to fund any “employee pension benefit plan” (as
defined in Title I of ERISA) for such fiscal year, (vii) cash investments by the
Borrower and its Subsidiaries in any Permitted Acquisition for such fiscal year,
except to the extent financed with the proceeds of Indebtedness, equity
issuances, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in EBITDA, (viii) cash payments after the Effective Date by the
Borrower and its Subsidiaries to the Asbestos PI Trust pursuant to the Plan of
Reorganization and (ix) the excess, if any, of cash payments by the Borrower
over the amount of accrued expense for any long-term liabilities (including,
without duplication, accumulated post-retirement liabilities).

 

“Excluded Taxes” has the meaning specified in Section 2.16.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
February 21, 2000 (as amended, supplemented or otherwise modified through date
hereof), by and among the Borrower, Citibank, N.A., as administrative agent, and
others, providing the Borrower and others with a $300 million
debtor-in-possession revolving facility.

 

“Existing Letters of Credit” means each letter of credit outstanding as a
“Letter of Credit” immediately prior to the Effective Date under the Existing
Credit Agreement, each of which is set forth on Schedule 2.4, and each other
letter of credit listed on Schedule 2.4.

 

“Facilities” means the Revolving Facility, the Synthetic Facility, the Delayed
Draw Facility and the provisions herein related to the Revolving Loans, Swing
Loans and Letters of Credit.

 

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset or, if such asset shall have been the subject of a
substantially contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal and (b) with respect

 

15



--------------------------------------------------------------------------------

to any marketable Security at any date, the highest closing sale price of such
Security on the Business Day next preceding such date, as appearing in any
published list of the principal exchange on which such Security is traded or, if
there is no such closing sale price of such Security, the final price for the
purchase of such Security at face value quoted on such business day by a
financial institution of recognized standing regularly dealing in securities of
such type reasonably acceptable to the Administrative Agent and the Borrower.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

“Fee Letter” means the Fee Letter, dated as of December 19, 2005, addressed to
the Borrower from Credit Suisse and accepted by the Borrower as of December 19,
2005.

 

“Financial Covenant Debt” of any Person means Indebtedness of the type specified
in clauses (a), (b), (c), (d), (e), (f) and (g) of the definition of
“Indebtedness”. For the avoidance of doubt, the term “Financial Covenant Debt”
shall not include (a) reimbursement or other obligations with respect to
unmatured or undrawn, as applicable, Performance Guarantees and (b) Indebtedness
of the Borrower, any Subsidiary of the Borrower or any Permitted Joint Venture
that is owed to the Borrower, any Subsidiary of the Borrower or any Permitted
Joint Venture.

 

“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Section 3.1(c) (Conditions Precedent
to Effectiveness), Section 4.4 (Financial Statements) or 6.1 (Financial
Statements).

 

“Fiscal Quarter” means the fiscal quarter of the Borrower ending on March 31,
June 30, September 30 or December 31 of the applicable calendar year, as
applicable.

 

“Fiscal Year” means the fiscal year of the Borrower, which is the same as the
calendar year.

 

“Foreign Ownership Control or Influence” has the meaning given to such phrase in
the Federal National Industrial Security Program Operating Manual and any
successor documentation or program thereto.

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Fee” means the Fronting Fee specified in Section 2.12(b)(i) (Fees).

 

“Fronting Lender” means Credit Suisse or any other Person that, with the
approval of the Synthetic Investors and the Administrative Agent in accordance
with Section 10.7 (Successor Fronting Lender), becomes the Fronting Lender
hereunder.

 

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“G-10 Countries” means Belgium, Canada, France, Germany, Italy, Japan, the
Netherlands, Sweden, Switzerland, the United Kingdom and the United States.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any central bank.

 

“Guarantors” means the Subsidiary Guarantors and, from and after the Delayed
Draw Loan Credit Date, BWICO.

 

“Guaranty Obligation” means, as applied to any Person, without duplication, any
direct or indirect liability, contingent or otherwise, of such Person with
respect to any Indebtedness of another Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, regardless of non-performance by any other party or parties to an
agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person

 

17



--------------------------------------------------------------------------------

(including to pay for property or services irrespective of whether such property
is received or such services are rendered), if (and only if) in the case of any
agreement described under clause (b)(i), (ii), (iii), (iv) or (v) above the
primary purpose or intent thereof is to provide assurance to the obligee of
Indebtedness of any other Person that such Indebtedness will be paid or
discharged, or that any agreement relating thereto will be complied with, or
that any holder of such Indebtedness will be protected (in whole or in part)
against loss in respect thereof. The amount of any Guaranty Obligation shall be
equal to the amount of the Indebtedness so guaranteed or otherwise supported or,
if such amount is not stated or otherwise determinable, the maximum reasonable
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. For the avoidance of doubt, the term “Guaranty Obligation”
shall not include reimbursement or other obligations with respect to unmatured
or undrawn, as applicable, Performance Guarantees.

 

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
promissory notes, bonds, debentures or similar instruments, (c) all matured
reimbursement obligations with respect to letters of credit, bankers’
acceptances, surety bonds, performance bonds, bank guarantees, and other similar
obligations, (d) all other obligations with respect to letters of credit,
bankers’ acceptances, surety bonds, performance bonds, bank guarantees and other
similar obligations, whether or not matured, other than unmatured or undrawn, as
applicable, obligations with respect to Performance Guarantees, (e) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not overdue
by more than ninety days or disputed in good faith, (f) all indebtedness of such
Person created or arising under any conditional sale or other title retention
agreement (other than operating leases) with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (g) all Capital Lease Obligations of such Person, (h) all
Guaranty Obligations of such Person, (i) all obligations of such Person to
purchase, redeem, retire, defease or otherwise acquire for value any Stock or
Stock Equivalents of such Person, valued, in the case of redeemable preferred
stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (j) net
payments that such Person would have to make in the event of an early
termination as determined on the date Indebtedness of such Person is being
determined in respect of Hedging Contracts of such Person and (k) all
Indebtedness of the type referred to above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property (including accounts and general
intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness. For the avoidance of doubt,
the term “Indebtedness” shall not include reimbursement or other obligations
with respect to unmatured or undrawn, as applicable, Performance Guarantees.

 

18



--------------------------------------------------------------------------------

“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).

 

“Indemnitees” has the meaning specified in Section 11.4 (Indemnities).

 

“Information Memorandum” means the Confidential Information Memorandum, dated
November 30, 2005, in respect of the Facilities.

 

“Initial Period” has the meaning specified in Section 2.1(f) (The Commitments;
Credit-Linked Deposit Account; Delayed Draw Loans).

 

“Intercompany Subordinated Debt Payment” means any payment or prepayment,
whether required or optional, of principal, interest or other charges on or with
respect to any Subordinated Debt of the Borrower or any Subsidiary of the
Borrower, so long as (a) such Subordinated Debt is owed to the Borrower or a
Subsidiary of the Borrower and (b) no Event of Default under Sections 9.1(a),
9.1(b) or 9.1(f) shall have occurred and be continuing.

 

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of (a) EBITDA of such Person for such period to (b) the Cash Interest
Expense of such Person for such period; provided, that for purposes of
determining the Interest Coverage Ratio for the four Fiscal Quarter periods
ending on each of the Fiscal Quarters ending March 31, 2006, June 30, 2006 and
September 30, 2006, Cash Interest Expense for such Fiscal Quarter shall be
multiplied by 4, 2 and 4/3, respectively.

 

“Interest Expense” means, for any Person for any period, total interest expense
of such Person and its Subsidiaries for such period, as determined on a
consolidated basis in conformity with GAAP and including, in any event (without
duplication for any period or any amount included in any prior period), (i) net
costs under Interest Rate Contracts for such period, (ii) any commitment fee
(including, in the case of the Borrower or any of its Subsidiaries, the
Revolving Commitment Fee and the Delayed Draw Commitment Fee) accrued, accreted
or paid by such Person during such period, (iii) any fees and other obligations
(other than reimbursement obligations) with respect to letters of credit
(including, in respect of the Borrower or any of its Subsidiaries, the Letter of
Credit Participation Fees) and bankers’ acceptances (whether or not matured)
accrued, accreted or paid by such Person for such period and (iv) the Fronting
Fee. For purposes of the foregoing, interest expense shall (i) be determined
after giving effect to any net payments made or received by the Borrower or any
Subsidiary with respect to interest rate Hedging Agreements and (ii) exclude
interest expense accrued, accreted or paid by the Borrower, any Subsidiary of
the Borrower or any Permitted Joint Venture to the Borrower, any Subsidiary of
the Borrower or any Permitted Joint Venture.

 

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on

 

19



--------------------------------------------------------------------------------

the date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and
ending one, two, three or six months thereafter or, with the prior written
consent of all Lenders, nine or twelve months thereafter, as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion or Continuation
given to the Administrative Agent pursuant to Section 2.2 (Borrowing Procedures)
or 2.11 (Conversion/Continuation Option), and (b) thereafter, if such Loan is
continued, in whole or in part, as a Eurodollar Rate Loan pursuant to
Section 2.11 (Conversion/Continuation Option), a period commencing on the last
day of the immediately preceding Interest Period therefor and ending one, two,
three or six months thereafter or, with the prior written consent of all
Lenders, nine or twelve months thereafter, as selected by the Borrower in its
Notice of Conversion or Continuation given to the Administrative Agent pursuant
to Section 2.11 (Conversion/Continuation Option); provided, however, that all of
the foregoing provisions relating to Interest Periods in respect of Eurodollar
Rate Loans are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

 

(iii) the Borrower may not select any Interest Period in respect of Loans having
an aggregate principal amount of less than $5,000,000; and

 

(iv) there shall be outstanding at any one time no more than ten Interest
Periods in the aggregate.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“Investment” means, with respect to any Person, (a) any purchase or similar
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or substantially
all of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting what is known to the Borrower to be
the business of a division, branch or other unit operation of any other Person,
(c) any loan, advance (other than deposits with financial institutions available
for withdrawal on demand, prepaid expenses, accounts receivable and similar
items made or incurred in the ordinary course of business) or capital
contribution by such Person to any other Person, including all Indebtedness of
any other Person to such Person arising from a sale of property by such Person
other than in the ordinary course of its business, (d) any Guaranty Obligation
incurred by such Person in respect of Indebtedness

 

20



--------------------------------------------------------------------------------

of any other Person and (e) the drawn amounts of Performance Guarantees for the
direct or indirect benefit of a Subsidiary or Affiliate or a contract
counterparty thereof. For the avoidance of doubt, the term “Investment” shall
not include reimbursement or other obligations with respect to unmatured or
undrawn, as applicable, Performance Guarantees.

 

“Inventory” has the meaning specified in the Pledge and Security Agreement.

 

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum stated amount (including by deleting or
reducing any scheduled decrease in such maximum stated amount) of, such Letter
of Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.

 

“Issuer” means each Lender or Affiliate of a Lender that (a) is listed on the
signature pages of the Agreement as an “Issuer” or (b) hereafter becomes an
Issuer with the approval of the Administrative Agent and the Borrower by
agreeing pursuant to an agreement with and in form and substance satisfactory to
the Administrative Agent and the Borrower to be bound by the terms hereof
applicable to Issuers.

 

“Landlord Lien Waiver” means a lien waiver signed by a landlord, substantially
in the form of Exhibit L, or if requested by the Borrower, such other form that
is satisfactory to the Administrative Agent.

 

“Leases” means, with respect to any Person, all of the leasehold estates in Real
Property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

 

“Lender” means each financial institution or other entity that (a) is listed on
the signature pages of the Agreement as a “Lender” (including the Fronting
Lender and each Swing Loan Lender) or (b) from time to time becomes a party
hereto as a Lender by execution of an Assignment and Acceptance.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to Section 2.4 (Letters of Credit).

 

“Letter of Credit Participation Fees” means the Revolving Letter of Credit
Participation Fee and the Synthetic Letter of Credit Participation Fee.

 

“Letter of Credit Obligations” means, at any time, without duplication, the
aggregate amount of all liabilities at such time of the Borrower to all Issuers
with respect to Letters of Credit, whether or not any such liability is
contingent, including the sum of (a) the Reimbursement Obligations at such time
(or, for any Reimbursement Obligations in any Alternative Currency, the Dollar
Equivalent thereof) and (b) the Letter of Credit Undrawn Amounts at such time.

 

21



--------------------------------------------------------------------------------

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(e) (Letters of Credit).

 

“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).

 

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time (or, for any
Letter of Credit denominated in an Alternative Currency, the Dollar Equivalent
thereof).

 

“Leverage Ratio” means, with respect to any Person as of any day, the ratio of
(a) Financial Covenant Debt of such Person and its Subsidiaries determined on a
consolidated basis in accordance with GAAP as of such day to (b) EBITDA for such
Person for the last four full Fiscal Quarters ending prior to such day.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any effective
financing statement under the UCC or comparable law of any jurisdiction naming
the owner of the asset to which such Lien relates as debtor.

 

“Loan” means any loan made by any Lender pursuant to this Agreement, including,
unless the context requires otherwise, any Swing Loan made by the Swing Loan
Lender.

 

“Loan Documents” means, collectively, this Agreement, the Notes (if any), the
BWICO Guaranty, each Letter of Credit Reimbursement Agreement, the Collateral
Documents, the global intercompany note in the form of Exhibit J and each
certificate, agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

 

“Loan Party” means each of the Borrower and each Guarantor.

 

“Management Services Agreement” means the Support Services Agreement dated as of
January 1, 2000, among MI, the Borrower and certain Affiliates of the Borrower.

 

“Material Adverse Change” shall mean (a) a material adverse change (other than
changes which have occurred pursuant to the Plan of Reorganization and related
settlements approved by the U.S. Bankruptcy Court or U.S. District Court in
connection with the Restructuring) since December 31, 2004 in any of the
condition (financial or otherwise), business, results of operations or
properties of the Borrower and the Guarantors taken as a whole, (b) a material
adverse change in the perfection or

 

22



--------------------------------------------------------------------------------

priority of the Liens granted pursuant to the Collateral Documents, (c) the
occurrence and continuance of any event or circumstance which could reasonably
be expected to have a material adverse effect on the Loan Parties’ ability to
perform their respective obligations under the Loan Documents or (d) a material
adverse effect on the validity or enforceability against the Loan Parties of the
Loan Documents or the rights or remedies of the Administrative Agent, the
Lenders, the Synthetic Investors or the Issuers thereunder.

 

“Material Adverse Effect” means an effect that results in or causes, or would
reasonably be expected to result in or cause, a Material Adverse Change.

 

“Material Intellectual Property” has the meaning specified in the Pledge and
Security Agreement.

 

“Material Subsidiary” means, with respect to any date of determination, a
Subsidiary contributing more than (i) 10% of the EBITDA or (ii) 10% of total
assets (as determined in accordance with GAAP and based on book value), in each
case of the Borrower and its Subsidiaries on a consolidated basis in the Fiscal
Year immediately preceding such date.

 

“MI” shall mean McDermott Incorporated (a Delaware corporation and a wholly
owned Subsidiary of MII).

 

“MII” shall mean McDermott International, Inc. (a Panamanian Corporation).

 

“MTI Loan and Associated Payments” shall mean an amount or amounts in the
aggregate not exceeding $28,100,000, representing monies that are paid or loaned
by the Borrower or any Subsidiary of the Borrower to BWICO or any Affiliate of
BWICO on the Effective Date as a reimbursement settlement of certain payments
made by McDermott Technologies, Inc. to Babcock & Wilcox Canada on December 28,
2005 to extinguish loan and other obligations.

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“Mortgaged Properties” mean, initially, each parcel of real property and the
improvements thereto owned or leased by a Loan Party and specified on Schedule
4.19(b), and shall include each other parcel of real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 7.12
(Real Property).

 

“Mortgages” mean the fee or leasehold mortgages or deeds of trust, assignments
of leases and rents and other security documents granting a Lien on any
Mortgaged Property to secure the Secured Obligations, each in form and substance
reasonably satisfactory to the Collateral Agent, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.

 

23



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability, contingent or
otherwise.

 

“Net Cash Proceeds” means proceeds received by any Loan Party (or by any
Subsidiary of any Loan Party that is not a Loan Party, (x) to the extent of the
Loan Parties’ direct or indirect aggregate interest therein and (y)(1) in the
case of a Permitted Joint Venture or a Subsidiary that is not a Wholly-Owned
Subsidiary of a Loan Party and (2) if distribution of such proceeds to the Loan
Parties is prohibited by Requirements of Law or Contractual Obligations
(including Contractual Obligations incorporated within the Constituent Documents
of such Subsidiary or Permitted Joint Venture) with any Person other than the
Borrower, its Subsidiaries and Permitted Joint Ventures, only to the extent of
any distribution of such proceeds actually received by such Loan Party) after
the Effective Date in cash or Cash Equivalents from any (a) Asset Sale (other
than any Asset Sale permitted under clauses (a), (b), (c), (e), (f), (g), (h) of
Section 8.4) permitted hereunder net of (i) the reasonable cash costs of sale,
assignment, sale-leaseback or other disposition, (ii) taxes paid or reasonably
estimated to be payable as a result thereof (including, for the avoidance of
doubt, as a result of any distribution of such proceeds to the Loan Parties) and
(iii) for any Asset Sale, any amount required to be paid or prepaid on
Indebtedness (other than the Obligations) secured by the assets subject to such
Asset Sale, provided, however, that evidence of each of (i), (ii) and
(iii) above is provided to the Administrative Agent in form and substance
reasonably satisfactory to it, (b) Property Loss Event, net of (i) reasonable
costs and expenses associated with settling any claim with respect to such
Property Loss Event and (ii) taxes paid or reasonably estimated to be payable as
a result thereof, provided, however, that evidence of each of (i) and (ii) above
is provided to the Administrative Agent in form and substance reasonably
satisfactory to it, or (c) issuance or incurrence of Indebtedness not permitted
under this Agreement, net of all taxes paid or reasonably estimated to be
payable as a result thereof and reasonable and customary fees, commissions,
costs and other expenses incurred by the Borrower and its Subsidiaries in
connection therewith.

 

“Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).

 

“Non-Debtor Affiliate Settlement Agreement” means that certain Non-Debtor
Affiliate Settlement Agreement in the form of Exhibit C to the Plan of
Reorganization as in effect on the date hereof.

 

“Non-Funding Lender” has the meaning specified in Section 2.2(c) (Borrowing
Procedures).

 

“Non-Recourse Indebtedness” means Indebtedness of a Permitted Joint Venture or
Subsidiary of the Borrower (in each case that is not a Loan Party) (a) that is
on terms and conditions reasonably satisfactory to the Administrative Agent,
(b) that is not, in whole or in part, Indebtedness of any Loan Party (and for
which no Loan Party has created, maintained or assumed any Guaranty Obligation)
and for which no holder thereof has or could have upon the occurrence of any
contingency, any recourse against

 

24



--------------------------------------------------------------------------------

any Loan Party or the assets thereof, (c) owing to an unaffiliated third-party
(which for the avoidance of doubt does not include the Borrower, any Subsidiary
thereof, any other Loan Party, any Permitted Joint Venture (or owner of any
interest therein) and any Affiliate of any of them) and (d) the source of
repayment for which is expressly limited to the assets or cash flows of such
Permitted Joint Venture or Subsidiary.

 

“Non-U.S. Financial Institution” means each Lender, Synthetic Investor or the
Administrative Agent that is not a United States person as defined in
Section 7701(a)(30) of the Code.

 

“Note” means a promissory note of the Borrower payable to any Lender and its
registered assigns in a principal amount equal to the amount of such Lender’s
Commitment evidencing the aggregate Indebtedness of the Borrower to such Lender
resulting from the Revolving Loans (and, if such Lender is also the Swing Loan
Lender, Swing Loans), Delayed Draw Loans or Synthetic Loans, as applicable,
owing to such Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).

 

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

 

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower and the other
Loan Parties to the Agents, any Lender, any Issuer, any Synthetic Investor, any
Affiliate of any of them or any Indemnitee, of every type and description
(whether by reason of an extension of credit, opening or amendment of a letter
of credit or payment of any draft drawn thereunder, loan, guaranty,
indemnification, foreign exchange or currency swap transaction, interest rate
hedging transaction or otherwise), present or future, arising under (a) this
Agreement or any other Loan Document or (b) any Hedging Contract that (i) is in
effect on the Effective Date with a counterparty that is the Administrative
Agent, a Lender, a Synthetic Investor or any Affiliate of any of the foregoing
or (ii) entered into after the Effective Date with a counterparty that was, at
the time such Hedging Contract was entered into, the Administrative Agent, a
Lender, a Synthetic Investor or any Affiliate of any of the foregoing, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, including all letter of credit and other fees
(including, the Commitment Fee and the Fronting Fee), interest (including
post-petition interest, whether or not allowed in a bankruptcy proceeding),
charges, expenses, attorneys’ fees and disbursements and other sums chargeable
to the Borrower under this Agreement or any other Loan Document and all
obligations of the Borrower under any Loan Document to provide cash collateral
for Letter of Credit Obligations.

 

25



--------------------------------------------------------------------------------

“Outstandings” means, at any particular time, the sum of the principal amount of
the Loans outstanding at such time and the Letter of Credit Obligations
outstanding at such time.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Perfection Certificate” shall have the meaning ascribed to it in Section 3.1(h)
(Perfection Certificate).

 

“Performance Guarantee” of any Person means (a) any letter of credit, bankers
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation issued for the account of such Person to support only trade payables
or nonfinancial performance obligations of such Person, (b) any letter of
credit, bankers acceptance, surety bond, performance bond, bank guarantee or
other similar obligation issued for the account of such Person to support any
letter of credit, bankers acceptance, surety bond, performance bond, bank
guarantee or other similar obligation issued for the account of a Subsidiary or
Permitted Joint Venture of such Person to support only trade payables or
non-financial performance obligations of such Subsidiary or Permitted Joint
Venture, and (c) any parent company guarantee or other direct or indirect
liability, contingent or otherwise, of such Person with respect to trade
payables or non-financial performance obligations of a Subsidiary or Permitted
Joint Venture of such Person, if the purpose of such Person in incurring such
liability is to provide assurance to the obligee that such contractual
obligation will be performed, or that any agreement relating thereto will be
complied with.

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

 

“Permitted Acquisition” means any Proposed Acquisition subject to the
satisfaction of each of the following conditions:

 

(a) if the consideration (excluding performance-based contingent consideration
(including, without limitation, earn-out payments and royalty payments)) in
respect of any such Proposed Acquisition is in excess of $10,000,000, the
Administrative Agent shall receive prior written notice of such Proposed
Acquisition, which notice shall include, without limitation, a reasonably
detailed description of such Proposed Acquisition;

 

(b) following such Proposed Acquisition, the Borrower would be in compliance
with Section 8.7 (Change in Nature of Business);

 

(c) if such Proposed Acquisition involves assets primarily located in
jurisdictions outside of the United States, the sum of (i) all amounts payable
in cash plus (ii) any Indebtedness or other liabilities incurred or assumed by
any Loan Party in connection with such Proposed Acquisition, together with all
other such Proposed Acquisitions, shall not exceed $10,000,000 (excluding
performance-based contingent consideration (including, without limitation,
earn-out payments and royalty payments));

 

26



--------------------------------------------------------------------------------

(d) after giving effect to such Proposed Acquisition, the Available Credit plus
any unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries
shall not be less than $50,000,000;

 

(e) within 30 days (or, in respect of real estate matters, 45 days) after the
closing of such Proposed Acquisition, the Borrower (or the Subsidiary making
such Proposed Acquisition) and the target of such Proposed Acquisition shall
have executed such documents and taken such actions as may be required under
Sections Section 7.11 (Additional Collateral and Guaranties) and Section 7.12
(Real Property); and

 

(f) at the time of such Proposed Acquisition and after giving effect thereto,
(i) no Default or Event of Default shall have occurred and be continuing and the
Borrower shall have demonstrated compliance with Section 5.1 (Maximum Leverage
Ratio) on a pro forma basis as if such maximum Leverage Ratio were 0.25:1.00
more restrictive than as set forth in Section 5.1 and (ii) all representations
and warranties contained in Article IV (Representations and Warranties) and in
the other Loan Documents shall be true and correct in all material respects.

 

“Permitted Joint Venture” means any joint venture (which may be in the form of
any limited liability company or other Person), including any Domestic
Subsidiary of the Borrower that is not a Wholly-Owned Subsidiary thereof, in
which the Borrower or any of its Subsidiaries holds Stock or Stock Equivalents
or otherwise participates or invests; provided, however, that (a) the investors
or participants in such joint venture participate in such joint venture on
substantially the same terms as the Borrower or such Subsidiary, (b) the Lenders
have a valid, perfected, first priority security interest in the Stock, Stock
Equivalents or other interests in such joint venture held by the Borrower or any
of its Domestic Subsidiaries except where (i) the governing documents of such
joint venture prohibit such a security interest to be granted to the Lenders or
(ii) such joint venture has incurred Non-Recourse Indebtedness the terms of
which either (x) require security interests in such Stock, Stock Equivalents or
other interests to be granted to secure such Non-Recourse Indebtedness or
(y) prohibit such a security interest to be granted to the Lenders, and (c) no
Loan Party shall, pursuant to such joint venture, be under any Contractual
Obligation to make Investments or incur Guaranty Obligations after the later of
the Effective Date and the initial formation of such joint venture that would be
in violation of any provision of this Agreement.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.

 

“Plan Effective Date” shall have the meaning ascribed to it in Section 3.1(g)
(Plan Effective Date).

 

27



--------------------------------------------------------------------------------

“Plan of Reorganization” shall have the meaning specified in the recitals to
this Agreement.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the date hereof, a copy of which is attached as Exhibit I (Pledge and
Security Agreement), executed by the Borrower, each Guarantor and the
Administrative Agent.

 

“Pledged Notes” has the meaning specified in the Pledge and Security Agreement.

 

“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.

 

“Prime Rate” means the rate of interest per annum established from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City. Each change in the Prime Rate shall be effective on the date
such change is announced as being effective.

 

“Projections” means those financial projections of the Borrower and its
Subsidiaries covering the Fiscal Years ending in 2006 through 2010, inclusive,
and for each fiscal quarter of 2006, delivered to the Administrative Agent by
the Borrower.

 

“Property Loss Event” means (a) any loss of or damage to property of the
Borrower or any of its Domestic Subsidiaries that results in the receipt by such
Person of proceeds of insurance in excess of $5,000,000 individually or
$10,000,000 in the aggregate per Fiscal Year for all such losses and damages or
(b) any taking of property, or condemnation of property (or deed in lieu
thereof), of the Borrower or any of its Domestic Subsidiaries that results in
the receipt by such Person of a compensation payment in respect thereof in
excess of $5,000,000 individually or $10,000,000 in the aggregate per Fiscal
Year for all such takings and condemnations.

 

“Proposed Acquisition” means the proposed acquisition by the Borrower or any of
its Domestic Subsidiaries of all or substantially all of the assets or Stock of
any Person or entity (other than a Person or entity who, prior to such Proposed
Acquisition, was already a Wholly-Owned Subsidiary of the Borrower and a
Domestic Subsidiary), or the merger of any Person or entity (other than a Person
or entity who, prior to such Proposed Acquisition, was already a Wholly-Owned
Subsidiary of the Borrower and a Domestic Subsidiary) with or into the Borrower
or any Domestic Subsidiary of the Borrower (and, in the case of a merger with
the Borrower, with the Borrower being the surviving corporation).

 

“Proposed Change” has the meaning specified in Section 11.1(c) (Amendments,
Waivers, Etc.).

 

“Protective Advances” means all expenses, disbursements and advances incurred by
the Administrative Agent pursuant to the Loan Documents after the occurrence and
during the continuance of an Event of Default that the Administrative

 

28



--------------------------------------------------------------------------------

Agent, in its sole discretion, deems necessary or desirable to preserve or
protect the Collateral or any portion thereof or to enhance the likelihood, or
maximize the amount, of repayment of the Obligations.

 

“Purchasing Investor” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

 

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

 

“Ratable Portion” or “ratably” means (i) with respect to any Lender under the
Revolving Facility, the percentage obtained by dividing (a) the Revolving
Commitment of such Lender by (b) the aggregate Revolving Commitments of all
Lenders (or, at any time after the Revolving Facility Termination Date, the
percentage obtained by dividing the aggregate outstanding principal amount of
Revolving Loans owing to such Lender by the aggregate outstanding principal
amount of Revolving Loans owing to all Lenders); (ii) with respect to any
Synthetic Investor under the Synthetic Facility, the percentage obtained by
dividing the amount of the Credit-Linked Deposit of such Synthetic Investor by
the aggregate amount of the Credit-Linked Deposits of all Synthetic Investors.;
and (iii) with respect to any Lender under the Delayed Draw Facility, the
percentage obtained by dividing (a) the Delayed Draw Commitment of such Lender
by (b) the aggregate Delayed Draw Commitments of all Lenders (or, at any time
after the Delayed Draw Commitment Termination Date, the percentage obtained by
dividing the aggregate principal amount of Delayed Draw Loans owing to such
Lender by the aggregate principal amount of Delayed Draw Loans owing to all
Lenders).

 

“Real Property” means all Mortgaged Property and all other real property owned
or leased from time to time by any Loan Party or any of its Subsidiaries.

 

“Recapitalization” shall have the meaning specified in the recitals to this
Agreement.

 

“Register” has the meaning specified in Section 11.2(c) (Assignments and
Participations).

 

“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).

 

“Reimbursement Obligations” means all matured reimbursement or repayment
obligations of the Borrower to any Issuer with respect to amounts drawn under
Letters of Credit.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by any Loan Party in connection
therewith that the Borrower (directly or indirectly through one of its
Subsidiaries) intends to use to acquire assets useful in its or one of its
Subsidiaries’ businesses or, in the case of a Property Loss Event, to effect
repairs or replacement, as set forth in the Reinvestment Notice relating to such
Reinvestment Event.

 

29



--------------------------------------------------------------------------------

“Reinvestment Event” means receipt by the Borrower or any of its Subsidiaries of
the Net Cash Proceeds from any Asset Sale or Property Loss Event in respect of
which the Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by an Authorized Officer
of the Borrower stating that no Default or Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through one of its
Subsidiaries) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Property Loss Event to acquire assets useful
in its or one of its Subsidiaries’ businesses or, in the case of a Property Loss
Event, to effect repairs or replacement.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended or
required to be expended pursuant to a Contractual Obligation entered into prior
to the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s or a Subsidiary’s business or, in the case of a Property Loss Event,
to effect repairs or replacement.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 365 days after such Reinvestment Event and
(b) the date that is five Business Days after the date on which the Borrower
shall have notified the Administrative Agent of the Borrower’s determination not
to acquire assets useful in the Borrower’s or a Subsidiary’s business (or, in
the case of a Property Loss Event, not to effect repairs or replacement) with
all or any portion of the relevant Reinvestment Deferred Amount.

 

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property and, in each case, in violation of Environmental Law.

 

“Remedial Action” means all actions required by any applicable Requirement of
Law to (a) clean up, remove, treat or in any other way address any Contaminant
in the indoor or outdoor environment, (b) prevent the Release or threat of
Release or minimize the further Release so that a Contaminant does not migrate
or endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.

 

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

30



--------------------------------------------------------------------------------

“Requisite Lenders” means, at any time, (i) Lenders having Loans, unused
Revolving Commitments and Delayed Draw Commitments and (ii) Synthetic Investors
having Credit-Linked Deposits, representing at least a majority of the sum of
all Loans outstanding, unused Revolving Commitments, Delayed Draw Commitments
and Credit-Linked Deposits at such time.

 

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.

 

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Stock or Stock Equivalents (other than Disqualified
Stock) or a dividend or distribution payable solely to the Borrower or one or
more Subsidiary Guarantors, (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Stock or Stock Equivalents of the Borrower or any of its Subsidiaries now or
hereafter outstanding other than one payable solely to the Borrower or one or
more Subsidiary Guarantors and (c) any payment or prepayment of principal,
premium (if any), interest, fees (including fees to obtain any waiver or consent
in connection with any Indebtedness) or other charges on, or redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Debt of the Borrower or any other Loan Party, other than
any Intercompany Subordinated Debt Payment or any required payment, prepayment,
redemption, retirement, purchases or other payments, in each case to the extent
permitted to be made by the terms of such Subordinated Debt.

 

“Restructuring” shall have the meaning specified in the recitals to this
Agreement.

 

“Retained Excess Cash Flow” means the amount of Excess Cash Flow (as calculated
for the applicable ECF Period set forth in clause (i) of the definition thereof)
minus any amount thereof required to be paid to the Delayed Draw Lenders in
accordance with Sections 2.9(c) and 2.9(e).

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans or to participate in Letters of Credit and
Swing Loans under the Revolving Facility in the aggregate principal amount
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I (Revolving Commitments) under the caption “Revolving Commitment,” as
amended to reflect each Assignment and Acceptance executed in accordance
herewith, and as such amount may be reduced pursuant to this Agreement.
“Revolving Commitments” means the aggregate of such commitments for all Lenders.

 

“Revolving Commitment Fee” shall have the meaning ascribed to it in
Section 2.12(a) (Fees).

 

31



--------------------------------------------------------------------------------

“Revolving Exposure” shall mean, with respect to any Lenders, at any time, the
sum of (a) the aggregate principal amount of the outstanding Revolving Loans and
participation in Swing Loans held by such Lender at such time plus (b) the
Revolving Lender’s Ratable Portion of the Letter of Credit Obligations under the
Revolving Facility at such time.

 

“Revolving Facility” means the Revolving Commitments of Lenders and the
provisions herein relating to the Revolving Loans, Swing Loans and Revolving
Letters of Credit made by the Lenders with Revolving Commitments (including to
reimburse the Issuer for any draw under any Revolving Letter of Credit or to
repay any Swing Loan), which shall be in an aggregate principal amount of
$200,000,000 on the Effective Date.

 

“Revolving Facility Termination Date” shall mean the earliest of (a) the fifth
anniversary of the Effective Date, (b) the date of termination of all the
Revolving Commitments pursuant to Section 2.5 (Reduction and Termination of the
Commitments) or Section 9.2 (Remedies) and (c) the date on which all the
Obligations become due and payable pursuant to Section 9.2 (Remedies).

 

“Revolving Lender” means any Lender under the Revolving Facility.

 

“Revolving Letters of Credit” means and any letter of credit issued under the
Revolving Facility pursuant to Section 2.4 (Letters of Credit).

 

“Revolving Letter of Credit Participation Fee” has the meaning specified in
Section 2.12(b)(ii) (Fees).

 

“Revolving Loan” has the meaning specified in Section 2.1 (The Commitments).

 

“S&P” means Standard & Poor’s Rating Services.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Secured Obligations” means, in the case of the Borrower, the Obligations, and,
in the case of any other Loan Party, the obligations of such Loan Party under
the BWICO Guaranty, the Pledge and Security Agreement and the other Loan
Documents to which it is a party.

 

“Secured Parties” means the Lenders, the Issuers, each Agent, the Synthetic
Investors and any other holder of any Obligation.

 

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, promissory note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

 

32



--------------------------------------------------------------------------------

“Selling Investor” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

 

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

 

“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities are expected to mature and does not have unreasonably small
capital for its then current business activities. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent and controlled by
that Lender.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), partnership or membership interests, equity participations or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or similar business entity, whether
voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Sub-Account” has the meaning specified in Section 2.1(c) (The Commitments;
Credit-Linked Deposit Account; Delayed Draw Loans).

 

“Subordinated Debt” means Indebtedness of the Borrower or any of its
Subsidiaries that is, by its terms, expressly subordinated to the prior payment
of any of the Obligations pursuant to subordination terms and conditions
reasonably satisfactory to the Administrative Agent, and, in the case of
intercompany loans permitted hereunder, subject to the terms of a Global
Intercompany Note substantially in the form of Exhibit J (Global Intercompany
Note) hereto. The terms of such Global Intercompany Note and any other
Subordinated Debt may permit Intercompany Subordinated Debt Payments.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of more
than 50% of the outstanding Voting Stock is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries of
such Person.

 

33



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Domestic Subsidiary of the Borrower that
becomes party to the Pledge and Security Agreement.

 

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

 

“Swing Loan Borrowing” means a borrowing consisting of a Swing Loan.

 

“Swing Loan Lender” means Credit Suisse or any other Lender that becomes the
Administrative Agent or agrees, with the approval of the Administrative Agent
and the Borrower, to act as Swing Loan Lender hereunder.

 

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

 

“Syndication Agent” means JPMorgan Chase Bank, N.A.

 

“Synthetic Commitment” means, with respect to each Synthetic Investor, the
commitment of such Synthetic Investor to make deposits in the Credit-Linked
Deposit Account in an aggregate principal amount outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule I (Commitments) under
the caption “Synthetic Commitment,” as amended to reflect each Assignment and
Acceptance executed in accordance herewith, and as such amount may be reduced
pursuant to this Agreement. “Synthetic Commitments” means the aggregate of such
commitments for all Lenders.

 

“Syndication Completion Date” means the date that is 60 days after the Effective
Date.

 

“Synthetic Deposit Amount” shall mean, with respect to each Synthetic Investor,
the initial amount of such Synthetic Investor’s Credit-Linked Deposit as shown
on the Register (which Register shall be made available to the Borrower on the
Effective Date) or in the Assignment and Acceptance pursuant to which such
Synthetic Investor assumed its Synthetic Deposit Amount and Credit-Linked
Deposit, as the same may be (a) reduced from time to time pursuant to
Section 2.5 (Reduction and Termination of the Commitments) and (b) with respect
to any individual Synthetic Investor, reduced or increased from time to time
pursuant to assignments by or to such Synthetic Investor pursuant to
Section 11.2 (Assignments and Participations). As of the Effective Date, the
aggregate Synthetic Deposit Amount is $200,000,000.

 

“Synthetic Facility” means the Synthetic Commitments of all Synthetic Lenders
and the provisions herein relating to the Synthetic Loans, Credit-Linked
Deposits and Letters of Credit issued under the Synthetic Facility made by each
Synthetic Lender which shall be in an aggregate principal amount of $200,000,000
on the Effective Date.

 

“Synthetic Facility Termination Date” means the earliest of (a) the sixth
anniversary of the Effective Date, (b) the date of termination of all the
Synthetic Commitments pursuant to Section 2.5 (Reduction and Termination of the
Commitments) or Section 9.2 (Remedies) and (c) the date on which all the
Obligations become fully due and payable pursuant to Section 9.2 (Remedies).

 

34



--------------------------------------------------------------------------------

“Synthetic Fee” means the Synthetic Fee specified in Section 2.12(c) (Fees).

 

“Synthetic Fronted Exposure” means, at any time of determination an amount equal
to (a) the aggregate principal amount of the outstanding Synthetic Loans held by
the Fronting Lender at such time plus (b) the Letter of Credit Obligations at
such time with respect to Synthetic Letters of Credit.

 

“Synthetic Investor” means each financial institution or other entity that has a
Synthetic Deposit Amount.

 

“Synthetic Lender” means (i) the Fronting Lender and (ii) Synthetic Investors
pursuant to the provisions of Section 2.1(c)(ii).

 

“Synthetic Letters of Credit” means any letter of credit issued under the
Synthetic Facility pursuant to Section 2.4 (Letters of Credit).

 

“Synthetic Letter of Credit Participation Fee” has the meaning specified in
Section 2.12(c)(ii) (Fees).

 

“Synthetic Loan” means a Loan made pursuant to Section 2.1(c)(ii) or
Section 2.4(h).

 

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file U.S. federal income tax returns.

 

“Tax Return” has the meaning specified in Section 4.8 (Taxes).

 

“Taxes” has the meaning specified in Section 2.16(a) (Taxes).

 

“Title Insurance Company” shall have the meaning set forth in
Section 3.1(p)(Title Insurance).

 

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability (contingent or
otherwise).

 

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 

“U.S. Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code.

 

“U.S. Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Louisiana.

 

35



--------------------------------------------------------------------------------

“U.S. District Court” means the United States District Court for the Eastern
District of Louisiana.

 

“UCC” has the meaning specified in the Pledge and Security Agreement.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as amended.

 

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or similar
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

 

“Wholly-Owned Domestic Subsidiary” means a Domestic Subsidiary which is a
Wholly-Owned Subsidiary.

 

“Wholly-Owned Subsidiary” means, in respect of any Person, any Subsidiary of
such Person, all of the Stock of which (other than director’s qualifying shares,
and the like, as may be required by applicable law) is owned by such Person,
either directly or indirectly through one or more Wholly-Owned Subsidiaries
thereof.

 

“Withdrawal Liability” means, with respect to the Borrower, any of its
Subsidiaries or any Guarantor at any time, the aggregate liability incurred
(whether or not assessed) with respect to all Multiemployer Plans pursuant to
Section 4201 of ERISA.

 

Section 1.2 Computation of Time Periods

 

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

 

Section 1.3 Accounting Terms and Principles

 

(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in conformity with GAAP.

 

(b) If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower without objection from the Borrower’s
Accountants and results in a change in any of the calculations required by
Article V (Financial Covenants) or VIII (Negative

 

36



--------------------------------------------------------------------------------

Covenants) had such accounting change not occurred, the parties hereto agree to
enter into good faith negotiations in order to amend such provisions so as to
equitably reflect such change with the desired result that the criteria for
evaluating compliance with such covenants by the Borrower shall be the same
after such change as if such change had not been made; provided, however, that
no change in GAAP that would affect a calculation that measures compliance with
any covenant contained in Article V (Financial Covenants) or VIII (Negative
Covenants) shall be given effect until such provisions are amended to reflect
such changes in GAAP.

 

Section 1.4 Certain Terms

 

(a) The words “herein,” “hereof” and “hereunder” and similar words refer to this
Agreement as a whole, and not to any particular Article, Section, subsection or
clause in this Agreement.

 

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

 

(c) Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. Unless the prior written consent of the
Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.

 

(d) References in this Agreement to any statute shall be to such statute as
amended or modified, together with any successor legislation, in each case in
effect at the time any such reference is operative.

 

(e) The term “including” when used in any Loan Document means “including without
limitation” except when used in the computation of time periods. The phrase “in
the aggregate”, when used in any Loan Document, means “individually or in the
aggregate,” unless otherwise expressly noted.

 

(f) The terms “Lender,” “Issuer,” “Synthetic Investor,” “Fronting Lender” and
“Administrative Agent” include, without limitation, their respective successors.

 

(g) Upon the appointment of any successor Administrative Agent pursuant to
Section 10.6 (Successor Administrative Agent), references to Credit Suisse in
Section 10.3 (The Agents and the Fronting Lender Individually) and in the
definitions of Base Rate, Dollar Equivalent and Eurodollar Rate shall be deemed
to refer to the financial institution then acting as the Administrative Agent or
one of its Affiliates if it so designates.

 

37



--------------------------------------------------------------------------------

ARTICLE II

 

THE FACILITIES

 

Section 2.1 The Commitments; Credit-Linked Deposit Account; Delayed Draw Loans

 

(a) Revolving Loans. On the terms and subject to the conditions contained in
this Agreement, each Lender under the Revolving Facility severally agrees to
make loans (each a “Revolving Loan”) to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Revolving
Facility Termination Date in Dollars in an aggregate principal amount at any
time outstanding that will not result in such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment; provided, however, that at no time
shall any Lender be obligated to make a Revolving Loan in excess of such
Lender’s Revolving Commitment. Within the limits of each Lender’s Revolving
Commitment, amounts of Revolving Loans repaid may be reborrowed under this
Section 2.1. The entire amount of the Revolving Facility will be available in
the form of letters of credit issued pursuant to Section 2.4 (“Revolving Letters
of Credit”).

 

(b) Delayed Draw Loans. During the Delayed Draw Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Delayed
Draw Loans to Borrower in an aggregate amount up to but not exceeding such
Lender’s Delayed Draw Commitment; provided the Borrower may make only one
request pursuant to Section 2.2(a) for Delayed Draw Loans (which request shall
be in an aggregate amount of not less than the amount necessary to retire and
cancel the Asbestos PI Trust Note). Any amount borrowed under this
Section 2.1(b) and subsequently repaid or prepaid may not be reborrowed. Subject
to Section 2.6(b), all amounts owed hereunder with respect to the Delayed Draw
Loans shall be paid in full no later than the Delayed Draw Loan Maturity Date.
Each Lender’s Delayed Draw Commitment shall expire on the earlier to occur of
(x) Delayed Draw Commitment Termination Date and (y) the date any Delayed Draw
Loans are issued pursuant to this Section 2.1(b).

 

(c) (i) Credit-Linked Deposit Account and Sub-Accounts. On or prior to the
Effective Date, the Administrative Agent shall establish the Credit-Linked
Deposit Account. The Administrative Agent shall maintain records enabling it to
determine at any time the amount of the interest of each Synthetic Investor in
the Credit-Linked Deposit Account (the interest of each Synthetic Investor in
the Credit-Linked Deposit Account, as evidenced by such records, being referred
to herein as such Synthetic Investor’s “Sub-Account”). Each Synthetic Investor
irrevocably and unconditionally agrees that its Credit-Linked Deposit shall be
available to reimburse the Fronting Lender as provided herein. Each Synthetic
Investor further agrees that its right, title and interest in and to the
Credit-Linked Deposit Account shall be limited to the right to require amounts
in its Sub-Account to be applied as provided herein and that it will have no
right to require the return of its Credit-Linked Deposit other than as expressly
provided herein. In addition, each Synthetic Investor hereby acknowledges that
(i) the Administrative Agent shall have sole dominion and control over the
Credit-Linked Deposit Account and no other Person shall have the right to make
any withdrawal from the Credit-Linked

 

38



--------------------------------------------------------------------------------

Deposit Account or to exercise any other right or power with respect thereto,
(ii) its Credit-Linked Deposit constitutes payment for its participations in
Synthetic Loans made (or deemed made) or to be made (or deemed made) and
Synthetic Letters of Credit issued or to be issued hereunder, (iii) its
Credit-Linked Deposit and any investments made therewith shall secure its
obligations to the Fronting Lender hereunder (each Synthetic Investor hereby
granting to the Administrative Agent, for the benefit of the Fronting Lender, a
security interest in its Credit-Linked Deposit and agreeing that the
Administrative Agent, as holder of the Credit-Linked Deposits, Sub-Accounts and
any investments made therewith, will be acting, inter alia, as collateral agent
for the Fronting Lender and may set off against its Credit-Linked Deposit
amounts owed by such Synthetic Investor to the Fronting Lender), (iv) the
Fronting Lender is agreeing to make Synthetic Loans and to acquire
participations in Synthetic Letters of Credit in reliance on the availability of
such Synthetic Investor’s Credit-Linked Deposit to discharge such Synthetic
Investor’s obligations herein and (v) the failure of any Synthetic Investor to
make available to the Fronting Lender its Credit-Linked Deposit shall not
relieve any other Synthetic Investor of its obligation hereunder to make
available to the Fronting Agent its Credit-Linked Deposit, but no Synthetic
Investor shall be responsible for the failure of any other Synthetic Investor to
make available to the Fronting Lender such other Synthetic Investor’s
Credit-Linked Deposit.

 

(ii) Synthetic Loans. Either (x) upon the occurrence and during the continuance
of an Event of Default or (y) pursuant to the reimbursement provisions of
Section 2.4(h), the Fronting Lender shall have the absolute right to be
reimbursed from the Credit-Linked Deposit Account in an amount equal to the
then-outstanding Synthetic Loans of the Fronting Lender made pursuant to
Section 2.4(h) (Letters of Credit). Each Synthetic Investor hereby authorizes
the withdrawal, and the Administrative Agent hereby agrees to withdraw, from the
Credit-Linked Deposit Account (and to debit such Synthetic Investor’s
Sub-Account in the amount of) each such Synthetic Investor’s Ratable Portion of
such outstanding Synthetic Loans for payment to the Fronting Lender. Subject to
the redeposit provisions set forth below, following such withdrawal and
reimbursement, each Synthetic Investor will become a Synthetic Lender (without a
commitment) to the extent of such withdrawal (and such withdrawal and payment
shall not alter the obligation of the Borrower to repay all or any portion of
such Synthetic Loans together with interest thereon, all as provided herein). So
long as the Commitments shall not have terminated, promptly following receipt by
the Administrative Agent of any payment from a Loan Party in respect of such
Synthetic Loans and participations after such withdrawals and reimbursement, the
Administrative Agent shall redeposit such amount into the Credit-Linked Deposit
Account (and credit each Synthetic Investor’s Sub-Account for such Synthetic
Investor’s Ratable Portion of such redeposited amount).

 

(d) Deposits to Credit-Linked Deposit Account. The following amounts will be
deposited in the Credit-Linked Deposit Account at the following times (and each
Synthetic Investor hereby authorizes and directs the Fronting Lender and the
Administrative Agent to effect the same):

 

39



--------------------------------------------------------------------------------

(i) On the Effective Date, each Synthetic Investor shall deposit in the
Credit-Linked Deposit Account an amount in Dollars equal to such Synthetic
Investor’s Synthetic Deposit Amount. The obligations of the Synthetic Investors
to make the deposits required by this clause (i) are several and not joint, and
no Synthetic Investor shall be responsible for any other Synthetic Investor’s
failure to make its deposit as so required.

 

(ii) On any date prior to the Synthetic Facility Termination Date on which the
Administrative Agent receives any payment from a Loan Party in respect of
Synthetic Loans with respect to which amounts were withdrawn from the
Credit-Linked Deposit Account, the Administrative Agent shall deposit in the
Credit-Linked Deposit Account, and credit to the Sub-Accounts of the Synthetic
Investors, the portion of such payment to be deposited therein, in accordance
with clause (c)(ii) of this Section 2.1; provided that, to the extent the
aggregate Credit-Linked Deposits would exceed the aggregate Synthetic Deposit
Amounts after giving effect to the redeposit of such amounts, such excess shall
not be deposited in the Credit-Linked Deposit Account and the Administrative
Agent shall instead pay to each Synthetic Investor its Ratable Portion of such
excess.

 

(iii) On any date prior to the Synthetic Facility Termination Date on which the
Fronting Lender or any Issuer receives any reimbursement payment from a Loan
Party in respect of a Reimbursement Obligation with respect to which amounts
were withdrawn from the Credit-Linked Deposit Account to reimburse the Fronting
Lender, the Fronting Lender or such Issuer shall forward such reimbursement
payment to the Administrative Agent and the Administrative Agent shall deposit
in the Credit-Linked Deposit Account, and credit to the Sub-Accounts of the
Synthetic Investors, the portion of such reimbursement payment to be deposited
therein, in accordance with Section 2.4(h) (Letters of Credit); provided that,
to the extent the aggregate Credit-Linked Deposits would exceed the aggregate
Synthetic Deposit Amounts after giving effect to the redeposit of such amounts,
such excess shall not be deposited in the Credit-Linked Deposit Account and the
Administrative Agent shall instead pay to each Synthetic Investor its Ratable
Portion of such excess.

 

(iv) Concurrently with the effectiveness of any assignment by any Synthetic
Investor of all or any portion of its Synthetic Deposit Amount and Credit-Linked
Deposit, the Administrative Agent shall transfer into the Sub-Account of the
assignee the corresponding portion of the amount on deposit in the assignor’s
Sub-Account in accordance with Section 11.2 (Assignments and Participations).

 

(e) Withdrawals from Credit-Linked Deposit Account. Amounts on deposit in the
Credit-Linked Deposit Account shall be withdrawn and distributed as follows:

 

40



--------------------------------------------------------------------------------

(i) On each date on which the Fronting Lender is to be reimbursed by the
Synthetic Investors pursuant to clause (c)(ii) of this Section 2.1 for any
Synthetic Loan or Section 2.4(h), the Administrative Agent shall withdraw from
the Credit-Linked Deposit Account the amount of such Synthetic Loan or
participation, as the case may be (and debit the Sub-Account of each Synthetic
Investor in the amount of its Ratable Portion of such Synthetic Loan or
participation, as the case may be), as reimbursement to the Fronting Lender for
such Synthetic Loan or participation, as the case may be. In the event that the
total Syndicated Fronted Exposure exceeds the Syndicated Deposit Amount then in
effect, the Borrower shall, without notice or demand, immediately terminate and
return outstanding Syndicated Letters of Credit or cash collateralize
outstanding Syndicated Letters of Credit in an aggregate amount sufficient to
eliminate such excess.

 

(ii) Promptly following each reduction of the Synthetic Deposit Amount pursuant
to and in accordance with Section 2.5 (Reduction and Termination of the
Commitments), the Administrative Agent shall withdraw from the Credit-Linked
Deposit Account and distribute to each Synthetic Investor its Ratable Portion of
the amount by which the aggregate amount of Credit-Linked Deposits exceeds the
Synthetic Deposit Amount after giving effect to such reduction.

 

(iii) Promptly following any termination of the Commitments under the Synthetic
Facility pursuant to and in accordance with Section 2.5 (Reduction and
Termination of the Commitments) or Article IX, the Administrative Agent shall
withdraw from the Credit-Linked Deposit Account and distribute to each Synthetic
Investor its Ratable Portion of the amount by which the aggregate amount of
Credit-Linked Deposits exceeds the Synthetic Fronted Exposure at such time.

 

(iv) Promptly following (A) the termination of the Commitments under the
Synthetic Facility and (B) the reduction to zero of all Synthetic Fronted
Exposure, the Administrative Agent shall withdraw from the Credit-Linked Deposit
Account and distribute to each Synthetic Investor the entire remaining amount of
its Credit-Linked Deposit, and shall close the Credit-Linked Deposit Account.

 

Each Synthetic Investor irrevocably and unconditionally agrees that its
Credit-Linked Deposit may be applied or withdrawn from time to time as set forth
in this paragraph (e).

 

(f) Investment of Credit-Linked Deposits. The Credit-Linked Deposit of each
Synthetic Investor will earn for the account of such Synthetic Investor a return
on the average daily amount of such Credit-Linked Deposit (the “Credit-Linked
Deposit Return”) at a rate per annum equal to (i) in respect of the period
commencing on the Effective Date and ending on March 31, 2006 (the “Initial
Period”), 4.47% and (ii) in respect of each successive calendar quarter, (A) the
three-month Eurodollar Rate (as

 

41



--------------------------------------------------------------------------------

determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is two Business Days prior to the beginning of such calendar
quarter) minus (B) 0.10% per annum, in each case calculated on the basis of the
actual number of days elapsed over a year of 360 days. The Credit-Linked Deposit
Return accrued through but excluding the last day of each period described in
clause (i) or (ii) above shall, subject to Section 2.14(e), be payable by the
Administrative Agent to each Synthetic Investor no later than the third Business
Day following the last day of such period, and on the Synthetic Facility
Termination Date. No Loan Party shall have any obligation under or in respect of
the provisions of this clause (f) except as set forth in Section 2.14(e).

 

(g) Sufficiency of Credit-Linked Deposits. Notwithstanding any other provision
of this Agreement, no Synthetic Loan shall be made, and no Synthetic Letter of
Credit shall be Issued under the Synthetic Facility, if after giving effect
thereto the aggregate amount of the Credit-Linked Deposits would be less than
the Synthetic Fronted Exposure after giving effect thereto. The Fronting Lender
agrees to provide, at the request of the Borrower or any Issuer, information to
the Borrower or such Issuer as to the then-outstanding Synthetic Fronted
Exposure and the aggregate amount of the Credit-Linked Deposits.

 

Section 2.2 Borrowing Procedures

 

(a) Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 1:00 p.m. (New York time) (i) one Business
Day, in the case of a Borrowing of Base Rate Loans and (ii) three Business Days,
in the case of a Borrowing of Eurodollar Rate Loans, prior to the date of the
proposed Borrowing. Each such notice shall be in substantially the form of
Exhibit C (Form of Notice of Borrowing) (a “Notice of Borrowing”), specifying
(A) the date of such proposed Borrowing, (B) the aggregate amount of such
proposed Borrowing, (C) whether any portion of the proposed Borrowing will be of
Base Rate Loans or Eurodollar Rate Loans, (D) the initial Interest Period or
Periods for any such Eurodollar Rate Loans, (E) the Available Credit (after
giving effect to the proposed Borrowing), (F) whether such Borrowing is of a
Revolving Loan or a Delayed Draw Loan and (G) remittance instructions. The Loans
shall be made as Base Rate Loans unless, subject to Section 2.14 (Special
Provisions Governing Eurodollar Rate Loans), the Notice of Borrowing specifies
that all or a portion thereof shall be Eurodollar Rate Loans. Each Borrowing of
Revolving Loans shall be in an aggregate amount that is an integral multiple of
$1,000,000 (or $500,000 with respect to Swing Loans) and shall be allocated pro
rata in accordance with each Lender’s Revolving Commitment. The Borrower may
make only one request for a Borrowing of Delayed Draw Loans in an aggregate
amount of not less than the amount necessary to retire and cancel the Asbestos
PI Trust Note and such amount shall be allocated pro rata as among the Delayed
Draw Lenders in accordance with each Delayed Draw Lender’s Delayed Draw
Commitment.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any proposed Borrowing that such Lender shall not make
available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing (or any portion thereof), the Administrative Agent may assume that
such Lender has

 

42



--------------------------------------------------------------------------------

made such Ratable Portion available to the Administrative Agent on the date of
such Borrowing in accordance with this Section 2.2 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such Ratable Portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate for the first Business Day and thereafter at the interest rate applicable
at the time to the Loans comprising such Borrowing. If such Lender shall repay
to the Administrative Agent such corresponding amount, such corresponding amount
so repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement. If the Borrower shall repay to the Administrative
Agent such corresponding amount, such payment shall not relieve such Lender of
any obligation it may have hereunder to the Borrower.

 

(c) The failure of any Lender to make the Loan or any payment required by it on
the date specified (a “Non-Funding Lender”), including any payment in respect of
its participation in Swing Loans and Letter of Credit Obligations, shall not
relieve any other Lender of its obligations to make such Loan or payment on such
date but no such other Lender shall be responsible for the failure of any
Non-Funding Lender to make a Loan or payment required under this Agreement.

 

Section 2.3 Swing Loans

 

(a) On the terms and subject to the conditions contained in this Agreement, the
Swing Loan Lender may, in its sole discretion, make loans (each a “Swing Loan”)
otherwise available to the Borrower as part of the Revolving Facility from time
to time on any Business Day during the period from the Effective Date until the
Revolving Facility Termination Date in an aggregate principal amount outstanding
at any time not to exceed $15,000,000; provided, however, that, in no event,
shall any Swing Loan be made in excess of the Available Credit with respect to
the Revolving Facility. Each Swing Loan shall be a Base Rate Loan and shall in
any event mature no later than the Revolving Facility Termination Date. Within
the limits set forth in the first sentence of this clause (a), amounts of Swing
Loans repaid may be reborrowed under this clause (a).

 

(b) In order to request a Swing Loan, the Borrower shall telecopy (or, if
consented to by the Swing Loan Lender and the Administrative Agent, forward by
electronic mail or similar means) to the Swing Loan Lender (with a copy to the
Administrative Agent) a duly completed request in substantially the form of
Exhibit D (Form of Swing Loan Request) (or shall make such request by telephone
and promptly thereafter forward a written confirmation containing the same
information), setting forth the requested amount and date of the Swing Loan (a
“Swing Loan Request”), to be received by the Swing Loan Lender not later than
3:00 p.m. (New York City time) on the

 

43



--------------------------------------------------------------------------------

day of the proposed borrowing. Subject to the terms of this Agreement, the Swing
Loan Lender shall make a Swing Loan available to the Borrower on the date of the
relevant Swing Loan Request. The Swing Loan Lender shall not make any Swing Loan
in the period commencing on the first Business Day after it receives written
notice from the Administrative Agent or any Lender that one or more of the
conditions precedent contained in Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit) shall not on such date be satisfied, and ending when such
conditions are satisfied. The Swing Loan Lender shall not otherwise be required
to determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) have been
satisfied in connection with the making of any Swing Loan.

 

(c) The Swing Loan Lender shall notify the Administrative Agent in writing
(which writing may be a telecopy or, if agreed to by the Administrative Agent,
electronic mail) weekly, by no later than 11:00 a.m. (New York time) on the
first Business Day of each week, of the aggregate principal amount of its Swing
Loans then outstanding.

 

(d) The Swing Loan Lender may demand at any time that each Revolving Lender pay
to the Administrative Agent, for the account of the Swing Loan Lender, in the
manner provided in clause (e) below, such Revolving Lender’s Ratable Portion of
all or a portion of the outstanding Swing Loans, which demand shall be made
through the Administrative Agent, shall be in writing and shall specify the
outstanding principal amount of Swing Loans demanded to be paid.

 

(e) The Administrative Agent shall forward each notice referred to in clause (c)
above and each demand referred to in clause (d) above to each Revolving Lender
on the day such notice or such demand is received by the Administrative Agent
(except that any such notice or demand received by the Administrative Agent
after 4:00 p.m. (New York time) on any Business Day or any such demand received
on a day that is not a Business Day shall not be required to be forwarded to the
Revolving Lenders by the Administrative Agent until the next succeeding Business
Day), together with a statement prepared by the Administrative Agent specifying
the amount of each Revolving Lender’s Ratable Portion of the aggregate principal
amount of the Swing Loans stated to be outstanding in such notice or demanded to
be paid pursuant to such demand, and, notwithstanding whether or not the
conditions precedent set forth in Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit) shall have been satisfied (which conditions precedent the
Lenders hereby irrevocably waive), each Revolving Lender shall, before
11:00 a.m. (New York time) on the Business Day next succeeding the date of such
Revolving Lender’s receipt of such written statement, make available to the
Administrative Agent, in immediately available funds, for the account of the
Swing Loan Lender, the amount specified in such statement. Upon such payment by
a Revolving Lender, such Revolving Lender shall, except as provided in
clause (f) below, be deemed to have made a Revolving Loan to the Borrower. The
Administrative Agent shall use such funds to repay the Swing Loans to the Swing
Loan Lender. To the extent that any Revolving Lender fails to make all or part
of such payment available to the Administrative Agent for the account of the
Swing Loan Lender, the Borrower shall repay such Swing Loan on demand.

 

44



--------------------------------------------------------------------------------

(f) Upon the occurrence of a Default under Section 9.1(f) (Events of Default),
each Revolving Lender shall acquire, without recourse or warranty, an undivided
participation in each Swing Loan otherwise required to be paid by such Revolving
Lender pursuant to clause (e) above, which participation shall be in a principal
amount equal to such Revolving Lender’s Ratable Portion of such Swing Loan, by
paying to the Swing Loan Lender on the date on which such Revolving Lender would
otherwise have been required to make a payment in respect of such Swing Loan
pursuant to clause (e) above, in immediately available funds, an amount equal to
such Revolving Lender’s Ratable Portion of such Swing Loan. If all or part of
such amount is not in fact made available by such Revolving Lender to the Swing
Loan Lender on such date, the Swing Loan Lender shall be entitled to recover any
such unpaid amount on demand from such Revolving Lender together with interest
accrued from such date at the Federal Funds Rate for the first Business Day
after such payment was due and thereafter at the rate of interest then
applicable to Base Rate Loans for Revolving Loans.

 

(g) From and after the date on which any Revolving Lender (i) is deemed to have
made a Revolving Loan pursuant to clause (e) above with respect to any Swing
Loan or (ii) purchases an undivided participation interest in a Swing Loan
pursuant to clause (f) above, the Swing Loan Lender shall promptly distribute to
such Revolving Lender such Revolving Lender’s Ratable Portion of all payments of
principal of and interest received by the Swing Loan Lender on account of such
Swing Loan other than those received from a Lender pursuant to clause (e) or
(f) above.

 

Section 2.4 Letters of Credit

 

(a) On the terms and subject to the conditions contained in this Agreement, each
Issuer agrees to Issue one or more Letters of Credit at the request of, and for
the account of, the Borrower to support obligations of the Borrower, any of its
Subsidiaries or any Permitted Joint Ventures from time to time on any Business
Day during the period commencing on the Effective Date and ending on (i) in the
case of a Revolving Letter of Credit, the earlier of the Revolving Facility
Termination Date and January 22, 2011 and (ii) in the case of a Synthetic Letter
of Credit, the earlier of the Synthetic Facility Termination Date and
January 22, 2012; provided, however, that no Issuer shall Issue any Letter of
Credit upon the occurrence of any of the following:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

 

45



--------------------------------------------------------------------------------

(ii) such Issuer shall have received written notice from the Administrative
Agent, any Lender or the Borrower, on or prior to the requested date of Issuance
of such Letter of Credit, that one or more of the applicable conditions
contained in Section 3.1 (Conditions Precedent to Effectiveness) (with respect
to an issuance on the Effective Date) or 3.2 (Conditions Precedent to Each Loan
and Letter of Credit) is not then satisfied or duly waived in accordance with
Section 11.1 (Amendments, Waivers, Etc.);

 

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Outstandings in respect of the relevant Facility would exceed the
aggregate Commitments in respect of the relevant Facility in effect at such
time;

 

(iv) any fees due in connection with a requested Issuance have not been paid;

 

(v) such Letter of Credit is requested to be issued in a form that is not
acceptable to such Issuer, in its sole discretion exercised in a commercially
reasonable manner; or

 

(vi) with respect to any requested Letter of Credit denominated in an
Alternative Currency, the Administrative Agent and the Issuer have each approved
such Issuance and the Issuer receives notice from the Administrative Agent at or
before 11:00 a.m. (New York time) on the date of the proposed Issuance of such
Letter of Credit that, immediately after giving effect to the Issuance of such
Letter of Credit, the sum of the Dollar Equivalent of the Letter of Credit
Obligations at such time in respect of each Letter of Credit denominated in an
Alternative Currency would exceed $75,000,000 on the date of such proposed
Issuance.

 

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit. The Borrower and the Issuers
acknowledge the issuance of the Existing Letters of Credit prior to the
Effective Date in accordance with the terms of the Existing Credit Agreement and
agree that such Existing Letters of Credit are hereby deemed to be issued
hereunder on the Effective Date and shall be Synthetic Letters of Credit to the
extent of the Synthetic Commitment, with any remaining amount being Revolving
Letters of Credit.

 

(b) In no event shall the expiration date of any Letter of Credit be later than
one year from the date of issuance thereof; provided, however, that any Letter
of Credit with a fixed term may provide for the renewal thereof for additional
periods equal to such term; provided, further, however, that if any such renewal
would result in the expiration date of a Letter of Credit to occur later than
five Business Days prior to (i) in the case of a Revolving Letter of Credit, the
Revolving Facility Termination Date and (ii) in the case of a Synthetic Letter
of Credit, the Synthetic Facility Termination Date, then at the time of such
renewal the Borrower shall provide cash collateral to the Administrative Agent
in an amount equal to 105% of the face amount of such Letter of Credit.

 

46



--------------------------------------------------------------------------------

(c) In connection with the Issuance of each Letter of Credit, the Borrower shall
give the relevant Issuer and the Administrative Agent at least two Business
Days’ (unless the relevant Issuer otherwise agrees) prior written notice, in
substantially the form of Exhibit E (Form of Letter of Credit Request) (or in
such other written or electronic form as is acceptable to the Issuer), of the
requested Issuance of such Letter of Credit (a “Letter of Credit Request”). Such
notice shall be irrevocable on and after the Issuance of such Letter of Credit
(and, prior to such Issuance, may be revoked only with the consent of the
Issuer) and shall specify the Issuer of such Letter of Credit, the stated amount
of the Letter of Credit requested, the date of Issuance of such requested Letter
of Credit, the date on which such Letter of Credit is to expire (which date
shall be a Business Day), whether such Letter of Credit is a Revolving Letter of
Credit or Synthetic Letter of Credit, and the Person for whose benefit the
requested Letter of Credit is to be issued. Such notice, to be effective, must
be received by the relevant Issuer and the Administrative Agent not later than
1:00 p.m. (New York time) on the second Business Day prior to the requested
Issuance of such Letter of Credit. Notwithstanding the foregoing, the Borrower
may deem a Revolving Letter of Credit to be a Synthetic Letter of Credit or a
Synthetic Letter of Credit to be a Revolving Letter of Credit; provided, that
(i) the Borrower provide the relevant Issuer and the Administrative Agent at
least one Business Day’s prior written notice of such change and (ii) there is
capacity to issue such Letter of Credit under the Revolving Facility or
Synthetic Facility, as applicable.

 

(d) Subject to the satisfaction of the conditions set forth in this Section 2.4,
the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the Borrower in accordance with such Issuer’s usual and customary
business practices. No Issuer shall Issue any Letter of Credit in the period
commencing on the first Business Day after it receives written notice from the
Administrative Agent or any Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) shall not on such date be satisfied, and ending when such conditions are
satisfied. The relevant Issuer shall not otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) have been satisfied in
connection with the Issuance of any Letter of Credit.

 

(e) If requested by the relevant Issuer, prior to the issuance of each Letter of
Credit by such Issuer, and as a condition of such Issuance and of the
participation of each Synthetic Investor or Revolving Lender, as applicable, in
the Letter of Credit Obligations arising with respect thereto, the Borrower
shall have delivered to such Issuer a letter of credit reimbursement agreement,
in such form as the Issuer may employ in its ordinary course of business for its
own account (a “Letter of Credit Reimbursement Agreement”), signed by the
Borrower, and such other documents or items as may be required pursuant to the
terms thereof. In the event of any conflict between the terms of any Letter of
Credit Reimbursement Agreement and this Agreement, the terms of this Agreement
shall govern.

 

47



--------------------------------------------------------------------------------

(f) Each Issuer shall:

 

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing, which writing may be a telecopy or, if consented
to by the Administrative Agent, electronic mail) of the Issuance or renewal of a
Letter of Credit issued by it, of all drawings under a Letter of Credit issued
by it, the payment (or the failure to pay when due) by the Borrower of any
Reimbursement Obligation and the cancellation, termination or expiration of any
Letter of Credit (which notice the Administrative Agent shall promptly notify
each Revolving Lender and/or Synthetic Investor of);

 

(ii) upon the request of any Revolving Lender or Synthetic Investor, furnish to
such Revolving Lender or Synthetic Investor copies of any Letter of Credit
Reimbursement Agreement to which such Issuer is a party and such other
documentation as may reasonably be requested by such Revolving Lender or
Synthetic Investor; and

 

(iii) no later than 5 Business Days following the last Business Day of each
calendar quarter (commencing with the calendar quarter ending March 31, 2006),
provide to the Administrative Agent (and the Administrative Agent shall provide
a copy to each Revolving Lender or Synthetic Investor requesting the same) and
the Borrower separate schedules for Documentary and Standby Letters of Credit
issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit Obligations
outstanding at the end of each calendar quarter and any information requested by
the Borrower or the Administrative Agent relating thereto.

 

(g) Effective with respect to the Existing Letters of Credit upon the occurrence
of the Effective Date, and otherwise effective immediately upon the issuance by
an Issuer of a Letter of Credit in accordance with the terms and conditions of
this Agreement, each Issuer shall be deemed to have sold and transferred to each
Revolving Lender or Synthetic Investor, as applicable, and each Revolving Lender
or Synthetic Investor, as applicable, shall be deemed irrevocably and
unconditionally to have purchased and received from each Issuer, without
recourse or warranty, an undivided interest and participation, to the extent of
such Revolving Lender’s or Synthetic Investor’s Ratable Portion of the
Commitments in respect of the Revolving Facility or the Synthetic Facility, as
applicable, in such Letter of Credit and the obligations of the Borrower with
respect thereto (including all Letter of Credit Obligations with respect
thereto) and any security therefor and guaranty pertaining thereto.

 

(h) The Borrower agrees to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account no later than the date (the “Reimbursement Date”) that is
the next succeeding Business Day after the Borrower receives notice from such
Issuer (or, if such notice is not received prior to 11:00 A.M. (New York Time)
on any Business Day, then no later than 10 A.M. (New York Time) on the next
succeeding Business Day) that payment has been made under such Letter of Credit,
irrespective of any claim, set-off, defense or other right that the Borrower may
have at any time against such Issuer or any

 

48



--------------------------------------------------------------------------------

other Person. If any Issuer makes any payment under any Letter of Credit and the
Borrower shall not have repaid such amount to such Issuer pursuant to this
clause (h) or any such payment by the Borrower in respect thereof is rescinded
or set aside for any reason, such Reimbursement Obligation shall be payable on
demand with interest thereon computed at the rate of interest applicable during
such period to Revolving Loans that are Base Rate Loans, and such Issuer shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Revolving Lender and each Synthetic Investor, as
applicable, of such failure, and (x) in the case of Revolving Letters of Credit,
each Revolving Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of such Issuer the amount of such Lender’s
Ratable Portion and (y) in the case of a Synthetic Letter of Credit, the
Fronting Lender shall withdraw from such Synthetic Investor’s Sub-Account such
Synthetic Investor’s Ratable Portion and shall remit such amount to the
Administrative Agent for the account of such Issuer, in the case of each of
clauses (x) and (y), of such payment in Dollars (or the Dollar Equivalent
thereof if such payment was made in an Alternative Currency) and in immediately
available funds. If the Administrative Agent so notifies such Lender prior to
11:00 a.m. (New York time) on any Business Day, such Lender shall make available
to the Administrative Agent for the account of such Issuer its Ratable Portion
of the amount of such payment on such Business Day in immediately available
funds as set forth in the immediately preceding sentence. Upon such payment by a
Lender or Fronting Lender, as applicable, such Lender or Fronting Lender, as
applicable, shall, except during the continuance of a Default or Event of
Default under Section 9.1(f) (Events of Default) and notwithstanding whether or
not the conditions precedent set forth in Section 3.2 (Conditions Precedent to
Each Loan and Letter of Credit) shall have been satisfied (which conditions
precedent the Lenders hereby irrevocably waive), be deemed to have made a
Revolving Loan or Synthetic Loan, as applicable, to the Borrower in the
principal amount of such payment. Whenever any Issuer receives from the Borrower
a payment of a Reimbursement Obligation as to which the Administrative Agent has
received for the account of such Issuer any payment from a Lender or Fronting
Lender, as applicable, pursuant to this clause (h), such Issuer shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to such
Lender or Fronting Lender, as applicable, in immediately available funds, an
amount equal to such Lender’s Ratable Portion of the amount of such payment
adjusted, if necessary, to reflect the respective amounts the Lenders have paid
in respect of such Reimbursement Obligation (and, if such Lender is the Fronting
Lender, Fronting Lender shall apply such amount as provided in Section 2.1(d)
(Deposits to Credit-Linked Deposit Account).

 

(i) The Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Revolving Lenders and Fronting Lender to make payments to the
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following:

 

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

49



--------------------------------------------------------------------------------

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

 

(iii) the existence of any claim, set-off, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent, any Lender any Synthetic Investor or any other Person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; or

 

(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Synthetic Investors, the Administrative Agent or any other Person
or any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.4,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

 

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to the Borrower, any Synthetic Investor or any Lender. In
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof, the Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit, the Issuer may rely exclusively
on the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever. Any noncompliance in any
immaterial respect of the documents presented under such Letter of Credit with
the terms thereof shall, in any case, be deemed not to constitute willful
misconduct or gross negligence of the Issuer. Notwithstanding the foregoing,
nothing in this clause (i) shall be deemed to release any Issuer from liability
with respect to its gross negligence or willful misconduct.

 

50



--------------------------------------------------------------------------------

(j) If and to the extent any Lender shall not have so made its Ratable Portion
of the amount of the payment required by clause (h) above available to the
Administrative Agent for the account of an Issuer, such Lender agrees to pay to
the Administrative Agent for the account of such Issuer forthwith on demand any
amount so unpaid together with interest thereon, for the first Business Day
after payment was first due at the Federal Funds Rate, and thereafter until such
amount is repaid to the Administrative Agent for the account of such Issuer, at
the rate per annum applicable to Base Rate Loans for Revolving Loans. The
failure of any Lender to make available to the Administrative Agent for the
account of an Issuer its Ratable Portion of any such payment shall not relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuer its Ratable Portion of any
payment on the date such payment is to be made, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent for the account of the Issuer such other Lender’s Ratable
Portion of any such payment.

 

(k) The Issuer shall determine the Dollar Equivalent of the maximum stated
amount of each Letter of Credit denominated in an Alternative Currency and each
obligation due with respect thereto, and a determination thereof by the Issuer
shall be conclusive absent manifest error. The Dollar Equivalent of each
Reimbursement Obligation with respect to a drawn Letter of Credit shall be
calculated on the date the Issuer pays the draw giving rise to such
Reimbursement Obligation. The Issuer shall determine or redetermine the Dollar
Equivalent of the maximum stated amount of each Letter of Credit denominated in
an Alternative Currency, as applicable, on the date of each Issuance of such
Letter of Credit and on the last Business Day of each calendar month thereafter
and the Issuer shall promptly notify the Administrative Agent of the
determination thereof. The Issuer may determine or redetermine the Dollar
Equivalent of any Letter of Credit denominated in an Alternative Currency at any
time upon request of any Lender, Synthetic Investor or the Administrative Agent.

 

Section 2.5 Reduction and Termination of the Commitments

 

(a) The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the respective Commitments of the Lenders with respect to a particular
Facility; provided, however, that (i) each partial reduction shall be in an
aggregate amount that is an integral multiple of $5,000,000 and (ii) each such
reduction shall be made ratably in accordance with each Lender’s Commitment in
respect of such Facility. A notice of termination of the Commitments may state
that such notice is conditioned upon the effectiveness of other credit
facilities, and if any notice so states it may be revoked by the Borrower by
notice to the Administrative Agent on or prior to the date specified for the
termination of the Commitments that the refinancing condition has not been met
and the termination is to be revoked (it being understood that any Loans
outstanding at the time of such notice or drawn thereafter will, upon such
revocation, be continued as Base Rate Loans and, thereafter, may be converted to
Eurodollar Rate Loans pursuant to Section 2.11).

 

51



--------------------------------------------------------------------------------

(b) Subject to the proviso set forth in Section 2.9(b) (Mandatory Prepayments),
the then current Delayed Draw Commitments shall be reduced on each date on which
a prepayment of Delayed Draw Loans is made pursuant to Section 2.9(a) (Mandatory
Prepayments) or would be required to be made had the outstanding Delayed Draw
Loans equaled the Delayed Draw Commitments then in effect, in each case in the
amount of such prepayment (or deemed prepayment) (and the Delayed Draw
Commitment of each Lender shall be reduced by its Ratable Portion of such
amount).

 

(c) Upon any reduction of the Commitments under the Synthetic Facility pursuant
to clause (a) above or otherwise, the Synthetic Deposit Amount of each Synthetic
Investor shall automatically be reduced by its Ratable Portion of such reduction
and, if the face amount of any outstanding Synthetic Letters of Credit exceeds
the remaining amount of the Synthetic Deposit Amount, the Borrower shall provide
cash collateral for the Letters of Credit Obligations with respect to the
Synthetic Facility in the manner set forth in Section 9.3 in an amount equal to
105% of such excess.

 

Section 2.6 Repayment of Loans

 

(a) The Borrower promises to repay (in cash, in full and in immediately
available funds) the entire unpaid principal amount of the (i) Revolving Loans
and the Swing Loans on the Revolving Facility Termination Date, (ii) Synthetic
Loans on the Synthetic Facility Termination Date and (iii) Delayed Draw Loans on
the Delayed Draw Loan Maturity Date (it being understood that other provisions
of this Agreement may require all or part of such Obligations to be repaid
earlier).

 

(b) Delayed Draw Loans made pursuant to Section 2.1 will amortize in equal
quarterly installments in an aggregate annual amount equal to 1% per annum of
the original principal amount of the Delayed Draw Facility, beginning on the
last Business Day of first full Fiscal Quarter after the Delayed Draw Facility
is utilized, with the balance payable on the Delayed Draw Loan Maturity Date.

 

Section 2.7 Evidence of Debt

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(b) The Administrative Agent shall maintain accounts in accordance with its
usual practice in which it shall record (i) the amount of each Loan made and, if
a Eurodollar Rate Loan, the Interest Period applicable thereto, (ii) the amount
of any principal or interest due and payable by the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower, whether such sum constitutes principal or interest
(and the type of Loan to which it applies), fees, expenses or other amounts due
under the Loan Documents and each Lender’s share thereof, if applicable.

 

52



--------------------------------------------------------------------------------

(c) The entries made in the accounts maintained pursuant to clauses (a) and
(b) above shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.

 

(d) Notwithstanding any other provision of this Agreement, if any Lender
requests that the Borrower execute and deliver a promissory note or notes
payable to such Lender in order to evidence the Indebtedness owing to such
Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Loans of such Lender,
substantially in the form of Exhibit B (Form of Promissory Note).

 

Section 2.8 Optional Prepayments

 

The Borrower may, at any time, prepay the outstanding principal amount of the
Loans and Swing Loans in whole or in part; provided, however, that if any
prepayment of any Eurodollar Rate Loan is made by the Borrower other than on the
last day of an Interest Period for such Loan, the Borrower shall also pay any
amounts owing pursuant to Section 2.14(e) (Breakage Costs); provided, further,
that each partial prepayment shall be in an aggregate principal amount that is
an integral multiple of $1,000,000 and shall be applied, at the Borrower’s
discretion, either (i) to reduce the outstanding principal amount under any
Facility or Facilities, or (ii) pro rata between the Revolving Facility, the
Synthetic Facility and the Delayed Draw Loans, in each case in accordance with
each Lender’s Commitment. Upon the giving of such notice of prepayment, the
principal amount of Loans specified to be prepaid shall become due and payable
on the date specified for such prepayment.

 

Section 2.9 Mandatory Prepayments

 

(a) Upon receipt by the Borrower or any of its Domestic Subsidiaries of Net Cash
Proceeds arising from an Asset Sale, Property Loss Event or issuance of
Indebtedness (to the extent not otherwise permitted by Section 8.1
(Indebtedness)), the Borrower shall (subject to the proviso in Section 2.9(b))
immediately prepay the Delayed Draw Loans in an amount equal to 100% of such Net
Cash Proceeds. Any such mandatory prepayment shall be applied in accordance with
clause (b) below.

 

(b) Any prepayments made by the Borrower in accordance with Section 2.9(a) shall
be applied to repay the outstanding principal balance of the Delayed Draw Loans
pro rata across remaining scheduled amortization amounts until such Delayed Draw
Loans shall have been paid in full; provided, however, that, if such prepayment
is to be made from Net Cash Proceeds arising from a Reinvestment Event, the
Delayed Draw Loans shall not be required to be repaid to the extent of the
Reinvestment Deferred Amount corresponding to such Reinvestment Event until the
Reinvestment Prepayment Date corresponding thereto and, then, the Delayed Draw
Loans shall be repaid only to the extent of the Reinvestment Prepayment Amount
applicable to such Reinvestment Event, if any.

 

53



--------------------------------------------------------------------------------

(c) If the Leverage Ratio is greater than or equal to 2.00:1.00, the Borrower
shall, no later than, subject to the following sentence, the earlier of (i) 120
days after the end of each Fiscal Year of the Borrower, commencing with the
Fiscal Year ending on December 31, 2006, and (ii) the date on which the
financial statements with respect to such Fiscal Year are delivered pursuant to
Section 6.1(b) (such offer date an “ECF Year End Offer Date”), offer to prepay
(in accordance with Section 2.9(e)) outstanding Delayed Draw Loans in an
aggregate principal amount equal to the lesser of (x) 50% of Excess Cash Flow
for the applicable ECF Period less, only in the case of an offer made with
respect to payment of the Contingent MI Payment as described in the next
sentence, any amount offered pursuant to previous ECF Year End Offer Dates, and
(y) $50,000,000. Notwithstanding the foregoing, if the Borrower or any of its
Subsidiaries desires to use any internally generated cash flow of the Borrower
or any of its Subsidiaries to pay all or any portion of the Contingent MI
Payment, then (i) the Borrower shall be required to make such offer no later
than the twentieth Business Day prior to the date any portion of the Contingent
MI Payment is to be made with such funds and (ii) any amount so offered pursuant
to clause (i) shall be deducted from the amount required to be offered to the
Delayed Draw Lenders on the next ECF Year End Offer Date to the extent such
amount is allocable to Excess Cash Flow for the Fiscal Year applicable to such
ECF Year End Offer Date.

 

(d) If at any time, the aggregate principal amount of Outstandings with respect
to the Revolving Facility exceeds the aggregate Commitments with respect to the
Revolving Facility at such time, the Borrower shall forthwith prepay the Swing
Loans first and then the Revolving Loans then outstanding in an amount equal to
such excess. If any such excess remains after repayment in full of the aggregate
outstanding Swing Loans and Revolving Loans, the Borrower shall provide cash
collateral for the Letter of Credit Obligations with respect to the Revolving
Facility in the manner set forth in Section 9.3 (Actions in Respect of Letters
of Credit) in an amount equal to 105% of such excess.

 

(e) Notwithstanding anything in this Section 2.9 to the contrary, (i) the
Administrative Agent will promptly notify each Delayed Draw Lender of the amount
of such Lender’s Ratable Portion of any prepayment pursuant to Section 2.9(a) or
2.9(c) and such Lender’s option to refuse such amount, (ii) each Delayed Draw
Lender will have the right to refuse any such prepayment by giving written
notice of such refusal to the Borrower within fifteen Business Days after being
given notice by the Administrative Agent pursuant to clause (i) above of such
prepayment (it being understood that any Lender which does not notify the
Borrower and Administrative Agent of its election to exercise such option to
reject on or before such fifteenth Business Day shall be deemed to have elected,
as of such date, not to have exercised such option), (iii) the Borrower will
make all such prepayments not so refused upon the earlier of (x) such fifteenth
Business Day and (y) such time as the Borrower has received notice from each
applicable Lender that it consents to or refuses such prepayment and (iv) any
prepayment so refused may be retained by the Borrower.

 

54



--------------------------------------------------------------------------------

(f) In connection with any prepayments by the Borrower of the Delayed Draw Loans
pursuant to Section 2.9(a) or 2.9(c), such prepayments shall be applied on a pro
rata basis to the then outstanding Delayed Draw Loans being prepaid irrespective
of whether such outstanding Delayed Draw Loans are Base Rate Loans or Eurodollar
Rate Loans; provided that if no Lenders exercise the right to reject a given
mandatory prepayment of the Delayed Draw Loans pursuant to Section 2.9(e), then,
with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied first to Delayed Draw Loans that are Base Rate Loans
to the full extent thereof before application to Delayed Draw Loans that are
Eurodollar Rate Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.14.

 

Section 2.10 Interest

 

(a) Rate of Interest. All Loans and the outstanding amount of all other
Obligations shall bear interest, in the case of Loans, on the unpaid principal
amount thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:

 

(i) if a Base Rate Loan or such other Obligation, at a rate per annum equal to
the sum of (A) the Base Rate as in effect from time to time plus (B) the
Applicable Margin for Base Rate Loans; and

 

(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate for such Eurodollar Rate Loan determined for the applicable
Interest Period plus (B) the Applicable Margin for Eurodollar Rate Loans in
effect from time to time during such Interest Period.

 

(b) Interest Payments. (i) Interest accrued on each Base Rate Loan shall be
payable in arrears (A) in respect of interest that has accrued during the
Initial Period, on the last Business Day of the Initial Period, (B) thereafter,
on the last Business Day of each calendar quarter and (C) if not previously paid
in full, at maturity (whether by acceleration or otherwise) of such Base Rate
Loan, (ii) interest accrued on each Eurodollar Rate Loan shall be payable in
arrears (A) on the last day of each Interest Period applicable to such Loan and,
if such Interest Period has a duration of more than three months, on each day
during such Interest Period occurring every three months from the first day of
such Interest Period, (B) upon the payment or prepayment thereof in full or in
part and (C) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Eurodollar Rate Loan and (iii) interest
accrued on the amount of all other Obligations shall be payable on demand from
and after the time such Obligation becomes due and payable (whether by
acceleration or otherwise).

 

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, effective immediately upon the occurrence
of an Event of Default of the type described in Section 9.1(a) or (b) and for as
long thereafter as such Event of Default shall be continuing, the principal
balance of all Loans and the

 

55



--------------------------------------------------------------------------------

amount of all other Obligations then due and payable shall, upon the election of
the Requisite Lenders (except if an Event of Default has occurred under
Section 9.1(f) (Events of Default) that results in the automatic acceleration of
the Obligations, in which case such interest rate increase shall be immediate),
bear interest at a rate that is two percent per annum in excess of the rate of
interest applicable to such Loans or other Obligations from time to time.

 

Section 2.11 Conversion/Continuation Option

 

(a) The Borrower may elect (i) at any time on any Business Day to convert Base
Rate Loans (other than Swing Loans) or any portion thereof to Eurodollar Rate
Loans and (ii) at the end of any applicable Interest Period, to convert
Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to continue
such Eurodollar Rate Loans or any portion thereof for an additional Interest
Period; provided, however, that the aggregate amount of the Eurodollar Rate
Loans for each Interest Period must be in an amount that is an integral multiple
of $1,000,000. Each conversion or continuation shall be allocated among the
Loans of each Lender in accordance with such Lender’s Ratable Portion. Each such
election shall be in substantially the form of Exhibit F (Form of Notice of
Conversion or Continuation) (a “Notice of Conversion or Continuation”) and shall
be made by giving the Administrative Agent at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) specifying,
in each case, (A) the amount and type of Loan being converted or continued,
(B) in the case of a conversion to or a continuation of Eurodollar Rate Loans,
the applicable Interest Period and (C) in the case of a conversion, the date of
conversion.

 

(b) The Administrative Agent shall promptly notify each applicable Lender of its
receipt of a Notice of Conversion or Continuation and of the options selected
therein. Notwithstanding the foregoing, no conversion in whole or in part of
Base Rate Loans to Eurodollar Rate Loans, and no continuation in whole or in
part of Eurodollar Rate Loans upon the expiration of any applicable Interest
Period, shall be permitted at any time during which (i) a Default or an Event of
Default shall have occurred and be continuing or (ii) the continuation of, or
conversion into, a Eurodollar Rate Loan would violate any provision of
Section 2.14 (Special Provisions Governing Eurodollar Rate Loans). If, within
the time period required under the terms of this Section 2.11, the
Administrative Agent does not receive a Notice of Conversion or Continuation
from the Borrower containing a permitted election to continue any Eurodollar
Rate Loans for an additional Interest Period or to convert any such Loans, then,
upon the expiration of the applicable Interest Period, such Loans shall be
automatically converted to Base Rate Loans. Each Notice of Conversion or
Continuation shall be irrevocable.

 

Section 2.12 Fees

 

(a) Commitment Fees. (i) With respect to the Revolving Facility, the Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a commitment fee (the “Revolving Commitment Fee”), accruing at a rate per
annum equal to the Applicable Commitment Fee Rate applicable to the Revolving

 

56



--------------------------------------------------------------------------------

Facility on the actual daily amount by which the Revolving Commitment of such
Lender exceeds such Lender’s Ratable Portion of the sum of (x) the outstanding
principal amount of Revolving Loans plus (y) the outstanding amount of the
Letter of Credit Obligations (excluding obligations with respect to Synthetic
Letters of Credit) during the period from the Effective Date until the Revolving
Facility Termination Date, payable in arrears (A) on the last Business Day of
each calendar quarter (commencing with the calendar quarter ending March 31,
2006) and (B) on the Revolving Facility Termination Date.

 

(ii) With respect to the Delayed Draw Facility, the Borrower agrees to pay to
the Administrative Agent for the account of each Delayed Draw Lender a
commitment fee (the “Delayed Draw Commitment Fee”), accruing at a rate per annum
equal to the Applicable Commitment Fee Rate applicable to the Delayed Draw
Facility on the actual daily amount by which the Delayed Draw Commitment of such
Lender exceeds such Lender’s Ratable Portion of the outstanding principal amount
of Delayed Draw Loans during the period from the Effective Date until the
Delayed Draw Commitment Termination Date, payable in arrears (A) on the last
Business Day of each calendar quarter (commencing with the calendar quarter
ending March 31, 2006) and (B) on the Delayed Draw Commitment Termination Date.

 

(b) Letter of Credit Fees. The Borrower agrees to pay the following amounts with
respect to Letters of Credit issued by any Issuer:

 

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee of 0.125% per annum (“Fronting Fees”), payable in arrears (x) with respect
to Revolving Letters of Credit (A) on the last Business Day of each calendar
quarter (commencing with the calendar quarter ending March 31, 2006) and (B) on
the Revolving Facility Termination Date, and (y) with respect to Synthetic
Letters of Credit (A) on the last Business Day of each calendar quarter
(commencing with the calendar quarter ending March 31, 2006) and (B) on the
Synthetic Facility Termination Date;

 

(ii) to the Administrative Agent for the account and ratable benefit of the
applicable Lenders, with respect to each Revolving Letter of Credit, a fee (the
“Revolving Letter of Credit Participation Fee”) accruing at a rate per annum
equal to the Applicable Margin for Revolving Loans that are Eurodollar Rate
Loans on the maximum amount available from time to time to be drawn under such
Revolving Letter of Credit (in the case of any Revolving Letter of Credit
denominated in a currency other than Dollars, based on the Dollar Equivalent of
the average undrawn amount thereof on the payment date for such fee), payable in
arrears (A) on the last Business Day of each calendar quarter (commencing with
the calendar quarter ending March 31, 2006) and (B) on the Revolving Facility
Termination Date; provided, however, that during the continuance of an Event of
Default under Section 9.1(a) or (b), such fee shall be increased, upon the
election of the Requisite Lenders (except if an Event of Default has occurred
under Section 9.1(f) (Events of Default) that results in the automatic
acceleration of the Obligations, in which case such increase shall be
immediate), by two percent per annum and shall be payable on demand; and

 

57



--------------------------------------------------------------------------------

(iii) to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.

 

(c) Synthetic Fees. (i) The Borrower agrees to pay to the Fronting Lender, on
behalf of each Synthetic Investor, a fee on the aggregate amount of the
Credit-Linked Deposit of all Synthetic Investors (the “Synthetic Fee”) from the
Effective Date until the Synthetic Facility Termination Date at an annual rate
of one-tenth of one percent (0.10%), payable in arrears on (a) the last Business
Day of each calendar quarter (commencing with the calendar quarter ending
March 31, 2006) and (b) the Synthetic Facility Termination Date. Such Synthetic
Fee shall be payable to the Fronting Lender who will distribute such fee to each
Synthetic Investor, in accordance with its Ratable Portion, pursuant to Section
2.12(e).

 

(ii) The Borrower agrees to pay to the Administrative Agent for payment to the
Fronting Lender for the account and ratable benefit of the Synthetic Investors,
a fee (the “Synthetic Letter of Credit Participation Fee”) accruing at a rate
per annum equal to 2.75%, on the aggregate amount of the Credit-Linked Deposit
of all Synthetic Investors, payable in arrears (A) on the last Business Day of
each calendar quarter (commencing with the calendar quarter ending March 31,
2006) and (B) on the Synthetic Facility Termination Date; provided, however,
that during the continuance of an Event of Default under Section 9.1(a) or (b),
such fee shall be increased, upon the election of the Requisite Lenders (except
if an Event of Default has occurred under Section 9.1(f) (Events of Default)
that results in the automatic acceleration of the Obligations, in which case
such increase shall be immediate), by two percent per annum and shall be payable
on demand.

 

(d) Additional Fees. The Borrower has agreed to pay to the Administrative Agent
and the Lenders additional fees, the amount and dates of payment of which are
embodied in the Fee Letter.

 

(e) Payment of Fees to Synthetic Investors. The Fronting Lender hereby agrees to
pay to each Synthetic Investor such Synthetic Investor’s Ratable Portion of the
Synthetic Fee and the Synthetic Letter of Credit Participation Fee received by
the Fronting Lender in its capacity as such, promptly following receipt of each
of the same from (and only to the extent each such fee is received from) the
Borrower or any other Loan Party.

 

58



--------------------------------------------------------------------------------

Section 2.13 Payments and Computations

 

(a) The Borrower shall make each payment hereunder (including fees and expenses)
not later than 3:00 p.m. (New York time) on the day when due, in Dollars, to the
Administrative Agent at its address referred to in Section 11.8 (Notices, Etc.)
in immediately available funds without set-off or counterclaim. The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the applicable Lenders, in accordance with the application of payments
set forth in clauses (e) or (f) below, as applicable, for the account of their
respective Applicable Lending Offices; provided, however, that amounts payable
pursuant to Section 2.15 (Capital Adequacy), Section 2.16 (Taxes) or
Section 2.14(c) (Increased Costs) or (d) (Illegality) shall be paid only to any
affected Lender (or, if to the Fronting Lender, only to the extent of the
interest of the affected Synthetic Investor) and amounts payable with respect to
Swing Loans shall be paid only to the Swing Loan Lender. Payments received by
the Administrative Agent after 3:00 p.m. (New York time) shall be deemed (in the
Administrative Agent’s sole discretion) to be received on the next Business Day.

 

(b) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of the actual number of days elapsed (in each case calculated
to include the first day but exclude the last day) (i) over a year of 365 or 366
days, as the case may be, in the case of interest accruing at the Base Rate when
the Base Rate is determined by reference to the Prime Rate, and (ii) over a year
of 360 days at all other times). Each determination by the Administrative Agent
of an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment to be made in the
next calendar month, such payment shall be made on the immediately preceding
Business Day. Except as otherwise provided for in Section 2.9, all repayments of
any Loans shall be applied as follows: first, to repay such Loans outstanding as
Base Rate Loans and then, to repay such Loans outstanding as Eurodollar Rate
Loans, with those Eurodollar Rate Loans having earlier expiring Interest Periods
being repaid prior to those having later expiring Interest Periods.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due hereunder that the Borrower will
not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon at the Federal Funds Rate, for the first Business
Day, and, thereafter, at the rate applicable to

 

59



--------------------------------------------------------------------------------

Base Rate Loans under the applicable Facility, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent.

 

(e) Subject to the provisions of clause (f) below (and except as otherwise
provided in Section 2.9 (Mandatory Prepayments)), all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied as follows: first, to pay principal of, and interest
on, any portion of the Loans the Administrative Agent may have advanced pursuant
to the express provisions of this Agreement on behalf of any Lender, for which
the Administrative Agent has not then been reimbursed by such Lender or the
Borrower, second, to pay all other Obligations then due and payable, and third,
as the Borrower so designates. Payments in respect of Swing Loans received by
the Administrative Agent shall be distributed to the Swing Loan Lender; payments
in respect of other Loans received by the Administrative Agent shall be
distributed to each applicable Lender in accordance with such Lender’s Ratable
Portion of the Commitments with respect to the applicable Facility; and all
payments of fees and all other payments in respect of any other Obligation shall
be allocated among such of the Lenders and Issuers as are entitled thereto and,
for such payments allocated to the Lenders, in proportion to their respective
Ratable Portions.

 

(f) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agrees that, during such time, the Administrative Agent may, and,
upon either (A) the written direction of the Requisite Lenders or (B) the
acceleration of the Obligations pursuant to Section 9.2 (Remedies), shall apply
all payments in respect of any Obligations and all funds on deposit in any Cash
Collateral Account and all other proceeds of Collateral in the following order:

 

First, to pay interest on and then principal of any portion of (i) the Loans
that the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower and (ii) the Reimbursement Obligations owed to any Issuer for which
such Issuer has not then been reimbursed by any Lender or the Borrower;

 

Second, to pay interest on and then principal of any Swing Loan;

 

Third, to pay Obligations in respect of any expense reimbursements or
indemnities (including fees and expenses in respect of cash management services)
then due to the Administrative Agent;

 

Fourth, to pay Obligations in respect of any expense reimbursements or
indemnities (including fees and expenses in respect of cash management services)
then due to the Lenders, the Synthetic Investors and the Issuers;

 

60



--------------------------------------------------------------------------------

Fifth, to pay Obligations in respect of any fees then due to the Administrative
Agent, the Lenders, the Synthetic Investors and the Issuers;

 

Sixth, to pay interest then due and payable in respect of the Loans (ratably to
the aggregate principal amount of such Loans) and Reimbursement Obligations;

 

Seventh, to pay or prepay principal amounts on the Loans and Reimbursement
Obligations and to provide cash collateral for outstanding Letter of Credit
Undrawn Amounts in the manner described in Section 9.3 (Actions in Respect of
Letters of Credit), ratably to the aggregate principal amount of such Loans,
Reimbursement Obligations and Letter of Credit Undrawn Amounts; and

 

Eighth, to the ratable payment of all other Obligations;

 

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of
clauses first through eighth above, the available funds being applied with
respect to any such Obligation (unless otherwise specified in such clause) shall
be allocated to the payment of such Obligations ratably, based on the proportion
of the Administrative Agent’s and each Lender’s, Synthetic Investor’s or
Issuer’s interest in the aggregate outstanding Obligations described in such
clauses. The order of priority set forth in clauses first through eighth above
may at any time and from time to time be changed by the agreement of the
Requisite Lenders without necessity of prior notice to or consent of or approval
by the Borrower, any Secured Party that is not a Lender, Synthetic Investor or
Issuer or by any other Person that is not a Lender, Synthetic Investor or
Issuer. The order of priority set forth in clauses first through fifth above may
be changed only with the prior written consent of the Administrative Agent in
addition to the Requisite Lenders.

 

(g) At the option of the Administrative Agent during the continuance of an Event
of Default, principal, interest, fees, expenses and other sums due and payable
in respect of the Swing Loans, Reimbursement Obligations, Loans and Protective
Advances may be paid from the proceeds of Swing Loans or Revolving Loans. The
Borrower hereby authorizes the Swing Loan Lender to make such Swing Loans
pursuant to Section 2.3(a) (Swing Loans) and the Revolving Lenders to make such
Revolving Loans pursuant to Section 2.2(a) (Borrowing Procedures) from time to
time in the Swing Loan Lender’s or such Revolving Lender’s discretion, that are
in the amounts of any and all principal, interest, fees, expenses and other sums
payable with respect to the Swing Loans, the Loans, Reimbursement Obligations
and Protective Advances, and further authorizes the Administrative Agent to give
the Lenders notice of any Borrowing with respect to such Swing Loans and
Revolving Loans and to distribute the proceeds of such

 

61



--------------------------------------------------------------------------------

Swing Loans and Revolving Loans to pay such amounts. The Borrower agrees that
all such Swing Loans and Revolving Loans so made shall be deemed to have been
requested by it (irrespective of the satisfaction of the conditions in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit), which
conditions the Lenders irrevocably waive) and directs that all proceeds thereof
shall be used to pay such amounts.

 

Section 2.14 Special Provisions Governing Eurodollar Rate Loans

 

(a) Determination of Interest Rate

 

The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.” The Administrative Agent’s determination
shall be presumed to be correct absent manifest error and shall be binding on
the Borrower.

 

(b) Interest Rate Unascertainable, Inadequate or Unfair

 

If (i) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate then being determined is to be fixed or (ii) the Requisite
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period (or, in respect of the Credit-Linked Deposit Return, the Initial
Period or any calendar quarter) will not adequately reflect the cost to the
Lenders and the Synthetic Investors of making or maintaining such Loans (or of
making, maintaining or receiving the corresponding Credit-Linked Deposits) for
such Interest Period, Initial Period or calendar quarter, the Administrative
Agent shall forthwith so notify the Borrower, the Synthetic Investors and the
Lenders, whereupon each Eurodollar Rate Loan shall automatically, on the last
day of the current Interest Period for such Loan, convert into a Base Rate Loan
and the obligations of the Lenders to make Eurodollar Rate Loans or to convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended until the
Administrative Agent shall notify the Borrower that the Requisite Lenders have
determined that the circumstances causing such suspension no longer exist, which
notice shall be given promptly following such determination. Thereafter, the
Borrower’s right to request, and the Lenders’ obligations, if any, to make
Eurodollar Rate Loans shall be restored.

 

(c) Increased Costs

 

If at any time any Lender or Synthetic Investor determines that the introduction
of, or any change in or in the interpretation of, any law, treaty or
governmental rule, regulation or order (including any change by way of
imposition or increase of reserve requirements included in determining the
Eurodollar Rate) or the compliance by such Lender or Synthetic Investor with any
guideline, request or directive from any central bank or other Governmental
Authority (whether or not having the force of law), shall (i) have the effect of
increasing the cost to such Lender or Synthetic Investor of agreeing to make or
making, funding or maintaining any Eurodollar Rate Loan or agreeing to make or
making, funding, maintaining or receiving any Credit-

 

62



--------------------------------------------------------------------------------

Linked Deposit, or (ii) subject any Lender or Synthetic Investor to any Tax of
any kind whatsoever with respect to any Eurodollar Rate Loan or Credit-Linked
Deposit, or change the basis of taxation of payments to such Lender or Synthetic
Investor in respect thereof (except for Taxes or Other Taxes indemnifiable
pursuant to Section 2.16 (Taxes) or the imposition of, or any change in the rate
of, any Excluded Taxes), then the Borrower shall from time to time, upon demand
by such Lender or Synthetic Investor (with a copy of such demand to the
Administrative Agent and the Fronting Lender), pay to the Administrative Agent
for the account of such Lender or, in the case of a Synthetic Investor, to the
Administrative Agent for the account of the Fronting Lender (for the account of
the Synthetic Investor), additional amounts sufficient to compensate such Lender
or Synthetic Investor for such increased cost. A certificate as to the amount of
such increased cost shall be, together with supporting documents, submitted to
the Borrower and the Administrative Agent (and, in the case of a Synthetic
Investor, to the Fronting Lender) by such Lender or Synthetic Investor and shall
be conclusive and binding for all purposes, absent manifest error.
Notwithstanding the foregoing, except to the extent, if any, the change (or
compliance) referred to in such certificate shall be retroactive, the Borrower
shall not be required to compensate a Lender or Synthetic Investor pursuant to
this clause (c) for any increased costs or reduction incurred more than 180 days
prior to the date of such certificate. The Borrower shall pay such Lender or
Synthetic Investor the amount shown as due on any such certificate within 30
days after its receipt of the same.

 

(d) Illegality

 

Notwithstanding any other provision of this Agreement, if any Lender determines
that the introduction of, or any change in or in the interpretation of, any law,
treaty or governmental rule, regulation or order after the date of this
Agreement shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent, (i) the obligation of
such Lender to make or to continue Eurodollar Rate Loans and to convert Base
Rate Loans into Eurodollar Rate Loans shall be suspended, and each such Lender
shall make a Base Rate Loan as part of any requested Borrowing of Eurodollar
Rate Loans and (ii) if the affected Eurodollar Rate Loans are then outstanding,
the Borrower shall immediately convert each such Loan into a Base Rate Loan. If,
at any time after a Lender gives notice under this Section 2.14(d), such Lender
determines that it may lawfully make Eurodollar Rate Loans, such Lender shall
promptly give notice of that determination to the Borrower and the
Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender. The Borrower’s right to request, and such Lender’s
obligation, if any, to make Eurodollar Rate Loans shall thereupon be restored.

 

(e) Breakage Costs

 

In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Lender and Synthetic

 

63



--------------------------------------------------------------------------------

Investor, upon demand, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender or Synthetic Investor to fund or
maintain such Lender’s Eurodollar Rate Loan to the Borrower or such Synthetic
Investor’s Credit-Linked Deposit, but excluding any loss of the Applicable
Margin or other profit on the relevant Loans) that such Lender or Synthetic
Investor may sustain (i) if for any reason a proposed Borrowing or continuation
of, or conversion into, Eurodollar Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion or Continuation
given by the Borrower or in a telephonic request by it for borrowing or
conversion or continuation or a successive Interest Period does not commence
after notice therefor is given pursuant to Section 2.11 (Conversion/Continuation
Option), (ii) if for any reason any Eurodollar Rate Loan is prepaid (including
mandatorily pursuant to Section 2.9 (Mandatory Prepayments), by reason of an
increase or reduction in Commitments on a date that is not the last day of the
applicable Interest Period, (iii) as a consequence of a required conversion of a
Eurodollar Rate Loan to a Base Rate Loan as a result of any of the events
indicated in Section 2.14(d), (iv) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof or
(v) if, for any reason, the Fronting Lender is required to make any payment in
respect of any Credit-Linked Deposit or to reimburse any Synthetic Investor for
any similar loss, expense or liability in respect of any Credit-Linked Deposit.
Without limiting the foregoing, if any amount withdrawn from the Credit-Linked
Deposit Account to reimburse the Fronting Lender as provided herein shall be
subsequently reimbursed to the Fronting Lender by the Borrower or any other Loan
Party other than on the last day of a calendar quarter, the Fronting Lender
shall invest the amount so reimbursed in overnight or short-term cash equivalent
investments until the end of such calendar quarter and the Borrower shall pay to
the Fronting Lender, upon the Fronting Lender’s request therefor, the amount, if
any, by which the interest accrued on a like amount of the Credit-Linked
Deposits at the Eurodollar Rate for such calendar quarter shall exceed the
interest earned through the investment of the amount so reimbursed for the
period from the date of such reimbursement through the end of such calendar
quarter, as determined by the Fronting Lender (such determination to be
conclusive absent manifest error) and set forth in the request for payment
delivered to the Borrower. If the Borrower shall fail to pay an amount due under
the preceding sentence, the amount payable by the Fronting Lender to the
Synthetic Investors on their Credit-Linked Deposits under Section 2.1(f) (The
Commitments; Credit-Linked Deposit Amount) shall be correspondingly reduced and
each Synthetic Investor shall without further act succeed, ratably in accordance
with its Ratable Portion, to the rights of the Fronting Lender with respect to
such amount. The Lender or Synthetic Investor making demand for such
compensation shall deliver to the Borrower concurrently with such demand a
written statement as to such losses, expenses and liabilities, and this
statement shall be conclusive as to the amount of compensation due to such
Lender, absent manifest error.

 

Section 2.15 Capital Adequacy

 

If at any time any Lender or Synthetic Investor determines that (a) the
introduction of, or any change in or in the interpretation of, any law, treaty
or governmental rule, regulation or order after the date of this Agreement
regarding capital

 

64



--------------------------------------------------------------------------------

adequacy, (b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Lender’s or Synthetic
Investor’s (or any Person controlling such Lender’s or Synthetic Investor’s)
capital as a consequence of its obligations hereunder, in respect of the
Credit-Linked Deposits or under or in respect of any Letter of Credit to a level
below that which such Lender, Synthetic Investor or Person could have achieved
but for such adoption, change, compliance or interpretation, then, upon demand
from time to time by such Lender or, through the Fronting Lender, such Synthetic
Investor (with a copy of such demand to the Administrative Agent and, in the
case of a Synthetic Investor, the Fronting Lender), the Borrower shall pay to
the Administrative Agent for the account of such Lender or, in the case of a
Synthetic Investor, to the Administrative Agent for the account of the Fronting
Lender (for the account of such Synthetic Investor), from time to time as
specified by such Lender or Synthetic Investor, additional amounts sufficient to
compensate such Lender or Synthetic Investor for such reduction. A certificate
as to such amounts setting forth in reasonable detail the basis for such demand
and a calculation for such amount shall be submitted to the Borrower and the
Administrative Agent by such Lender or Synthetic Investor and shall be
conclusive and binding for all purposes absent manifest error. Notwithstanding
the foregoing, except to the extent, if any, the change (or compliance) referred
to in any such certificate shall be retroactive, the Borrower shall not be
required to compensate a Lender or Synthetic Investor pursuant to this
Section 2.15 (Capital Adequacy) for any reduction in rates of return with
respect to any period prior to the date that is 180 days prior to the date of
each such certificate.

 

Section 2.16 Taxes

 

(a) Except as otherwise expressly provided in this Section 2.16 (Taxes), any and
all payments by the Borrower under each Loan Document shall be made free and
clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
and with respect to any corresponding payment that may be made by the Fronting
Lender to the Synthetic Investors in respect of the Credit-Linked Deposits,
excluding (i) in the case of each Lender and Synthetic Investor and the
Administrative Agent (A) taxes measured by its net income, and franchise taxes
imposed on it, by the jurisdiction (or any political subdivision thereof) under
the laws of which such Lender, Synthetic Investor or the Administrative Agent
(as the case may be) is organized and (B) any United States withholding taxes
payable with respect to payments under the Loan Documents under laws (including
any statute, treaty or regulation) in effect on the Effective Date (or, in the
case of any Lender or Synthetic Investor that became a Lender or Synthetic
Investor by assignment or transfer after the Effective Date, the effective date
of such assignment or transfer, except to the extent that such Lender’s or
Synthetic Investor’s assignor (if any) was entitled, at the time of assignment,
to receive additional amounts from the Borrower pursuant to this Section 2.16)
applicable to such Lender, Synthetic Investor or the Administrative Agent (as
the case may be), but not excluding any United States withholding taxes payable
as a result of any change in such laws occurring after the Effective Date (or
the date of such assignment or transfer, except to the extent that such

 

65



--------------------------------------------------------------------------------

Lender’s or Synthetic Investor’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower pursuant to this
Section 2.16) and (ii) in the case of each Lender and Synthetic Investor, taxes
measured by its net income, and franchise taxes imposed on it as a result of a
present or former connection between such Lender or Synthetic Investor and the
jurisdiction of the Governmental Authority imposing such tax or any taxing
authority thereof or therein (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If any Taxes shall be required by law to be deducted from or in
respect of any sum payable under any Loan Document to any Lender, the
Administrative Agent or any Synthetic Investor, (w) the sum payable by the
Borrower shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.16) such Lender, Synthetic Investor or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (x) the Borrower (or, in the case of
any sum payable by the Fronting Lender to the Synthetic Investors hereunder, the
Fronting Lender) shall make such deductions, (y) the Borrower (or, in the case
of any sum payable by the Fronting Lender to the Synthetic Investors hereunder,
the Fronting Lender) shall pay the full amount deducted to the relevant taxing
authority or other authority in accordance with applicable law and (z) the
Borrower (or, in the case of any sum payable by the Fronting Lender to the
Synthetic Investors hereunder, the Fronting Lender) shall deliver to the
Administrative Agent evidence of such payment; provided, however, that failure
of the Fronting Lender to provide such evidence shall not relieve the Borrower
of any of its obligations hereunder.

 

(b) In addition, the Borrower shall pay any stamp or documentary taxes or any
other excise or property taxes, charges or similar levies of the United States
or any political subdivision thereof or any applicable foreign jurisdiction, and
all liabilities with respect thereto, in each case arising from any payment made
under any Loan Document or from the execution, delivery or registration of, or
otherwise with respect to, any Loan Document (collectively, “Other Taxes”).

 

(c) Except as otherwise expressly provided in this Section 2.16 (Taxes), the
Borrower shall indemnify each Lender, Synthetic Investor and the Administrative
Agent for the full amount of Taxes and Other Taxes (including any Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.16) paid by such Lender, Synthetic Investor or the Administrative
Agent (as the case may be) and any liability (including for penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted. This indemnification
shall be made within 30 days from the date such Lender, the Administrative Agent
or such Synthetic Investor (as the case may be) makes written demand therefor
(which shall, in case of such Synthetic Investor, be made through the Fronting
Lender). Such written demand shall include a certificate setting forth in
reasonable detail the type and amount of the indemnification payment to be made;
provided, however, that the Borrower shall not be required to compensate a
Lender or Synthetic Investor pursuant to this clause (c) for (i) any Taxes or
Other Taxes incurred more than 180 days (or, if such Taxes or Other Taxes are
measured based on a longer fiscal period, 180 days after the end of the most
recent fiscal period therefor) prior to the receipt of such written demand, or
(ii) any penalties, interest or other liabilities arising from the willful
misconduct or gross negligence of a Lender or Synthetic Investor.

 

66



--------------------------------------------------------------------------------

(d) The Borrower shall use commercially reasonable efforts to furnish, within 60
days after the date of any payment of Taxes or Other Taxes pursuant to this
Section 2.16, to the Administrative Agent, at its address referred to in
Section 11.8 (Notices, Etc.), the original or a certified copy of a receipt
evidencing payment thereof or such other evidence of payment reasonably
satisfactory to the Administrative Agent.

 

(e) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.16 shall survive the payment in full of the Obligations, until 30 days
after the expiration of the statute of limitations applicable to the collection
from the relevant Lender, the relevant Synthetic Investor or the Administrative
Agent of the Taxes and Other Taxes to which the obligations under this
Section 2.16 relate.

 

(f) Prior to the Effective Date in the case of each Non-U.S. Financial
Institution that is a signatory hereto and, otherwise, on the date such Non-U.S.
Financial Institution becomes a Non-U.S. Financial Institution and from time to
time thereafter if requested by the Borrower or the Administrative Agent, each
Non-U.S. Financial Institution shall provide the Administrative Agent and the
Borrower (and, if such Non-U.S. Financial Institution is a Synthetic Investor,
the Fronting Lender) with two completed originals of each of the following:
(i) Form W-8ECI (claiming exemption from withholding because the income is
effectively connected with a U.S. trade or business) (or any successor form),
(ii) Form W-8BEN (claiming exemption from withholding tax under an income tax
treaty) (or any successor form), (iii) in the case of a Non-U.S. Financial
Institution claiming exemption under Sections 871(h) or 881(c) of the Code, a
Form W-8BEN (claiming exemption from withholding under the portfolio interest
exemption) or any successor form or (iv) any other applicable form, certificate
or document prescribed by the IRS certifying as to such Non-U.S. Financial
Institution’s entitlement to such exemption from United States withholding tax
or reduced rate with respect to all payments to be made to such Non-U.S.
Financial Institutions under the Loan Documents. Within a reasonable period
following written request therefor from the Borrower, each Non-U.S. Financial
Institution (but only as long as such Non-U.S. Financial Institution is able to
do so pursuant to applicable Requirements of Law) shall provide to each of the
Borrower and the Administrative Agent (and, if such Non-U.S. Financial
Institution is a Synthetic Investor, the Fronting Lender) such additional Forms
W-8BEN or W-8ECI (or any successor or other applicable form, certificate or
document prescribed by the IRS) to the extent necessary as a result of any prior
form expiring or becoming inaccurate or obsolete. Unless the Borrower and the
Administrative Agent (and, if applicable, the Fronting Lender) have received
forms or other documents satisfactory to each of them indicating that payments
under any Loan Document to or for a Non-U.S. Financial Institution are not
subject to United States withholding tax or are subject to such tax at a rate
reduced by an applicable tax treaty, the Borrower or the Administrative Agent
(or, if applicable, the Fronting Lender) shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate. The fact that the Fronting Lender shall withhold and pay to the

 

67



--------------------------------------------------------------------------------

relevant taxing authority any amounts pursuant hereto shall not relieve the
Borrower of any of its obligation to pay to the Fronting Lender such amounts.
The Fronting Lender shall provide the Administrative Agent and the Borrower with
any such form or other document received from any Non-U.S. Synthetic Investor.

 

(g) Each Lender or Synthetic Investor (other than a Non-U.S. Financial
Institution) shall, on or prior to the date of its execution and delivery of the
Agreement or, as the case may be, the date such Lender becomes a Lender or such
Synthetic Investor becomes a Synthetic Investor, provide to each of the Borrower
and the Administrative Agent (and, in the case of a Synthetic Investor, the
Fronting Lender) two completed original Forms W-9, unless such Lender or
Synthetic Investor notifies the Borrower and the Administrative Agent (and, in
the case of a Synthetic Investor, the Fronting Lender) that it is an “exempt
recipient,” as defined in Treasury Regulations Section 1.6049-4(c) with respect
to which no withholding is required. Each Lender and Synthetic Investor (from
time to time following written request therefor from the Borrower, but only for
so long as such Lender or Synthetic Investor is able to do so pursuant to
applicable Requirements of Law) will provide to each of the Borrower and the
Administrative Agent (and, in the case of a Synthetic Investor, the Fronting
Lender) additional original Forms W-9 or notification of “exempt recipient”
status (or any successor or other applicable form, certificate or document
prescribed by the IRS) to the extent necessary as a result of any prior form or
notification expiring or becoming inaccurate or obsolete.

 

(h) (i) For any period with respect to which a Lender has failed to provide the
Borrower or the Administrative Agent with the appropriate form or other document
described in Section 2.16(f) or (g), as applicable (other than if such failure
is due to a change in any applicable Requirement of Law occurring after the date
on which a form originally was required to be provided, or if such form is not
required under Section 2.16(g), such Lender shall not be entitled to
indemnification under Section 2.16(a) or (c) with respect to Taxes imposed by
reason of such failure.

 

(ii) For any period with respect to which a Synthetic Investor has failed to
provide the Fronting Lender with the appropriate form or other document
described in Section 2.16(f) or (g) (other than if such failure is due to a
change in any applicable Requirement of Law occurring after the date on which a
form originally was required to be provided, or if such form is not required
under Section 2.16(g)), neither such Synthetic Investor nor the Fronting Lender
shall be entitled to indemnification under Section 2.16(a) or (c) with respect
to Taxes imposed by reason of such failure.

 

(i) If any Lender or the Administrative Agent shall become aware that it (or, in
the case of the Fronting Lender, any Synthetic Investor) is entitled to receive
a refund in respect of Taxes or Other Taxes as to which such Lender or the
Administrative Agent has received a payment from, or has been indemnified by,
the Borrower pursuant to this Section 2.16, it shall promptly notify the
Borrower of such refund and shall, within 30 days after receipt of a request by
the Borrower, apply (or cause such Synthetic

 

68



--------------------------------------------------------------------------------

Investor to apply) for such refund at the sole cost and expense of the Loan
Parties. If any Lender or the Administrative Agent receives a refund in respect
of any Taxes or Other Taxes as to which it has received a payment from or has
been indemnified by the Borrower pursuant to this Section 2.16, which refund in
the good faith judgment of such Lender or Administrative Agent, as the case may
be, is attributable to such payment made by the Borrower, it shall promptly
notify the Borrower of such receipt and shall, within 30 days after the later of
the receipt of a request by the Borrower or the receipt of such refund (unless
such Lender reasonably expects that is shall be required to repay such refund to
the relevant tax authority), pay the amount of such refund to the Borrower, net
of all out-of-pocket expenses of such Lender and taxes imposed on the Lender or
Administrative Agent with respect to such amounts (and, in the case of the
Fronting Lender, of the Synthetic Investor), without interest thereon and
subject to Section 11.6 (Right of Set-off); provided, however, that the Borrower
agrees to return such refund to such Lender or the Administrative Agent promptly
upon receipt of written notice in the event that such Lender, the relevant
Synthetic Investor or the Administrative Agent is required to repay such refund
to the relevant tax authority. Nothing contained in this Section 2.16 shall
require any Lender or the Administrative Agent to make available to the Borrower
any tax return or any other document containing information that it (or, in the
case of the Fronting Lender, the Synthetic Investor) deems to be confidential.

 

(j) Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts which would be payable
or may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

Section 2.17 Substitution of Lenders

 

If (a)(i) any Lender (other than the Fronting Lender) or Synthetic Investor
makes a claim under Section 2.14(c) (Increased Costs) or 2.15 (Capital
Adequacy), (ii) it becomes illegal for any Lender (other than the Fronting
Lender) to continue to fund or make any Eurodollar Rate Loan and such Lender
notifies the Borrower pursuant to Section 2.14(d) (Illegality), (iii) the
Borrower is required to make any payment pursuant to Section 2.16 (Taxes) that
is attributable to a particular Lender (other than the Fronting Lender) or
Synthetic Investor, (iv) any Lender (other than the Fronting Lender) becomes a
Non-Funding Lender or (v) any Synthetic Investor fails to make the initial
payment it is required to make in respect of any Credit-Linked Deposit, (b) in
the case of clause (a)(i) above, as a consequence of increased costs in respect
of which such claim is made, the effective rate of interest payable to such
Lender or Synthetic Investor under this Agreement with respect to its Loans
exceeds the effective average rate of interest payable to the Requisite Lenders
under this Agreement and (c) Lenders holding at least 75% of the aggregate
Commitments (considering, for purpose of this clause (c) that the Commitment of
the Fronting Lender has been assigned to the Synthetic Investors in accordance
with their Ratable Portion) are not subject to such increased costs or
illegality, payment or proceedings (any such Lender or Synthetic Investor, an
“Affected

 

69



--------------------------------------------------------------------------------

Lender”), the Borrower may substitute another financial institution for such
Affected Lender hereunder, upon reasonable prior written notice (which written
notice must be given within 90 days following the notification to the Borrower
of any applicable event described in clauses (a)(i), (ii), (iii) or (iv) above)
by the Borrower to the Administrative Agent and the Affected Lender (and, if
such Affected Lender is a Synthetic Investor, the Fronting Lender) that the
Borrower intends to make such substitution, which substitute financial
institution (x) must be an Eligible Assignee and (y) if not already a Lender or
Synthetic Investor, must be reasonably acceptable to the Administrative Agent;
provided, however, that, if more than one Lender or Synthetic Investor claims
increased costs, illegality or right to payment arising from the same act or
condition and such claims are received by the Borrower within 30 days of each
other, then the Borrower may substitute all, but not (except to the extent the
Borrower has already substituted one of such Affected Lenders before the
Borrower’s receipt of the other Affected Lenders’ claim) less than all, Lenders
and Synthetic Investors making such claims. If the proposed substitute financial
institution or other entity meets the conditions set forth in clauses (x)
through (y) above and the written notice was properly issued under this
Section 2.17, the Affected Lender shall sell and the substitute financial
institution or other entity shall purchase, at par plus accrued interest, (and,
if such Affected Lender is a Synthetic Investor, the Fronting Lender shall
execute all documents necessary to effect such sale and substitution) all rights
and claims of such Affected Lender under the Loan Documents and the
Credit-Linked Deposit and such substitute financial institution or other entity
shall assume and the Affected Lender shall be relieved of its Commitments and
all other prior unperformed obligations of the Affected Lender under the Loan
Documents or, as the case may be, the Credit-Linked Deposit (other than in
respect of any damages (other than exemplary or punitive damages, to the extent
permitted by applicable law) in respect of any such unperformed obligations). If
such Affected Lender is a Lender hereunder, upon the effectiveness of such sale,
purchase and assumption (that, in any event shall be conditioned upon the
payment in full by the Borrower in cash of all fees, unreimbursed costs and
expenses and indemnities accrued and unpaid through such effective date to such
Affected Lender), the substitute financial institution or other entity shall
become a “Lender” (or if such Affected Lender is a Synthetic Investor, a
“Synthetic Investor”) hereunder for all purposes of this Agreement having a
Commitment (if applicable) or Credit-Linked Deposit, as applicable, in the
amount of such Affected Lender’s Commitment or Credit-Linked Deposit, as
applicable, assumed by it and such Commitment or Credit-Linked Deposit, as
applicable, of the Affected Lender shall be terminated; provided, however, that
all indemnities under the Loan Documents shall continue in favor of such
Affected Lender. If such Affected Lender is a Lender or Synthetic Investor
hereunder, it shall execute an Assignment and Acceptance to evidence such
transfer; provided, however, that the failure of the Affected Lender to execute
such Assignment and Acceptance shall not invalidate such assignment, and such
Assignment and Acceptance shall be deemed to be executed upon receipt by such
Affected Lender of such payment in full.

 

70



--------------------------------------------------------------------------------

ARTICLE III

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

Section 3.1 Conditions Precedent to Effectiveness

 

This Agreement, including the covenants and obligations of the Borrower
hereunder, the obligation of each Lender to make the Loans, the obligation of
each Issuer to Issue Letters of Credit and the obligations of each Synthetic
Investor to make its Credit-Linked Deposit, shall not become effective until the
date (the “Effective Date”) on which all of the following conditions precedent
are satisfied or duly waived in accordance with Section 11.1 (Amendments,
Waivers, Etc.):

 

(a) Deliveries at Closing. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a Responsible Officer of the Borrower,
(ii) if requested by any Lender, Promissory Notes substantially in the form of
Exhibit B-1 (Form of Promissory Note), each executed and delivered by a
Responsible Officer of the Borrower, (iii) each Collateral Document, executed
and delivered by a Responsible Officer of the Borrower and each Subsidiary
Guarantor, as applicable, and (iv) any intercompany notes evidencing
Indebtedness permitted to be incurred pursuant to Section 8.1(f) (Indebtedness)
with respect to any outstanding intercompany obligations and advances owed to a
Loan Party, executed and delivered by the obligor thereof.

 

(b) Recapitalization. The Recapitalization shall be consummated substantially
concurrently with the closing under the Facilities in accordance with applicable
law and consistent with the terms described in this Agreement in all material
respects; the Plan of Reorganization and all other related documentation shall
be satisfactory to the Administrative Agent in its reasonable discretion (it
being understood that the Plan of Reorganization as filed as of the date hereof
is satisfactory to the Administrative Agent) and such Plan of Reorganization has
not been amended in a manner adverse to the interest of the Lenders and
Synthetic Investors without the consent of Requisite Lenders. After giving
effect to the Recapitalization, the consummation of the Plan of Reorganization
and the other transactions contemplated hereby, the Borrower and its
Subsidiaries shall have outstanding no Indebtedness or preferred stock other
than Indebtedness permitted pursuant to Section 8.1.

 

(c) Financial Statements. The Administrative Agent shall have received (i) the
Projections, (ii) GAAP audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower for
the 2002, 2003 and 2004 fiscal years and (iii) GAAP unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower for each subsequent fiscal quarter ended at least 45 days
before the Effective Date, which financial statements shall not be materially
inconsistent in an adverse manner with the financial statements or forecasts
previously provided to the Administrative Agent.

 

(d) Pro Forma Financial Statements. The Administrative Agent shall have received
a pro forma consolidated balance sheet and related pro forma consolidated

 

71



--------------------------------------------------------------------------------

statement of income of the Borrower as of and for the twelve-month period ending
on the last day of the most recently completed four-fiscal quarter period,
prepared after giving effect to the Recapitalization as if the Recapitalization
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such statement of income), which
financial statements shall not be materially inconsistent with the forecasts
previously provided to the Administrative Agent.

 

(e) Receipt of Credit-Linked Deposits. The Fronting Lender shall have received
the Credit-Linked Deposits from the Synthetic Investors in an aggregate amount
equal to the Fronting Lender’s Commitment under the Synthetic Facility.

 

(f) Confirmation Order. The Administrative Agent and its counsel shall have
received a copy of the order, signed by the U.S. District Court and which has
been entered by the clerk of the U.S. District Court on the docket, confirming
the Plan of Reorganization (the “Confirmation Order”), which shall be in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel in their sole discretion.

 

(g) Plan Effective Date. All conditions precedent to the confirmation of the
Plan of Reorganization and the “effective date” (or similar term) set forth in
the Plan of Reorganization (the “Plan Effective Date”) shall have been met or
waived (provided that any such waiver shall have been consented to by Requisite
Lenders if such waiver could reasonably be expected to be materially adverse to
the Lenders), each of the Plan Effective Date and substantial consummation of
the Plan of Reorganization shall have occurred or shall be scheduled to occur
but for the funding of the Facilities, and the Plan of Reorganization and the
Confirmation Order shall be in full force and effect.

 

(h) Collateral Documents. The Administrative Agent shall have received a duly
executed Perfection Certificate dated on or prior to the Effective Date
(“Perfection Certificate”). The Administrative Agent shall have received the
results of a recent Lien and judgment search in each relevant jurisdiction with
respect to the Borrower and those of the Subsidiaries that shall be Subsidiary
Guarantors, and such search shall reveal no Liens on any of the assets of the
Borrower or any of such Subsidiaries except, in the case of Collateral other
than Pledged Stock (as defined in the Pledge and Security Agreement), for Liens
expressly permitted by Section 8.2 (Liens, Etc.) and except for Liens to be
discharged on or prior to the Effective Date pursuant to documentation
reasonably satisfactory to the Administrative Agent. The Collateral Documents
shall be in full force and effect on the Effective Date, and each document
(including each Uniform Commercial Code financing statement) required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent for the ratable
benefit of the Secured Parties a valid, legal and perfected first-priority Lien
on, and security interest in, the Collateral (subject to any Liens expressly
permitted by Section 8.2 (Liens, Etc.)) shall have been delivered to the
Collateral Agent. The Pledged Stock and the Pledged Notes (each as defined in
the Pledge and Security Agreement) shall be duly and validly pledged under the
Pledge and Security Agreement to the Administrative Agent for the ratable
benefit of the Secured Parties, and certificates representing such pledged
Collateral, accompanied by instruments of transfer and stock powers endorsed in
blank, shall have been delivered to the Administrative Agent.

 

72



--------------------------------------------------------------------------------

(i) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Syndication Agent, the Co-Documentation
Agents, the Lenders, the Synthetic Investors and the Issuers, favorable written
opinions of (a) Baker Botts L.L.P., counsel to the Loan Parties, in
substantially the form of Exhibit G (Form of Opinion of Counsel for the Loan
Parties) and (b) each special and local counsel to the Loan Parties as the
Administrative Agent may reasonably request, in each case dated as of the
Effective Date and addressed to the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Co-Documentation Agents, the Lenders, the Synthetic
Investors and the Issuers and addressing such other matters as any Lender or any
Synthetic Investor through the Administrative Agent may reasonably request;

 

(j) Certificates. The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or other formation documents, including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State (or other appropriate governmental authority) of the state of
its organization, and a certificate as to the good standing of each Loan Party
as of a recent date, from such Secretary of State (or other governmental
authority), except in the case of North County Recycling, Inc.; (ii) a
certificate of a an Authorized Officer of each Loan Party dated the Effective
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws or similar document of such Loan Party as in effect on the Effective
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or similar governing
body) of such Loan Party authorizing the execution, delivery and performance of
the Loan Documents to which such person is a party, in the case of the Borrower,
the borrowings hereunder, in the case of each Loan Party, the granting of the
Liens contemplated to be granted by it under the Collateral Documents and, in
the case of each Guarantor, the Guaranteeing of the Obligations as contemplated
by the Pledge and Security Agreement, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation or other formation documents of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (i) above
and (D) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party; (iii) a certificate of another officer as to the
incumbency and specimen signature of the Authorized Officer executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Administrative Agent may reasonably request;

 

(k) Solvency. The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower, stating that the Borrower and the
Guarantors, taken as a whole, are Solvent as of the Effective Date and after
giving effect to the initial Loans and Letters of Credit, the application of the
proceeds thereof in accordance with Section 7.9 (Application of Proceeds) and
the payment of all estimated legal, accounting and other fees related hereto and
thereto;

 

73



--------------------------------------------------------------------------------

(l) Representations and Warranties; No Defaults. The Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower to the
effect that (A) the condition set forth in Section 3.2(c) (Conditions Precedent
to Each Loan and Letter of Credit) has been satisfied and (B) no litigation not
listed on Schedule 4.7 (Litigation) shall have been commenced against any Loan
Party or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect;

 

(m) USA PATRIOT Act. To the extent requested, the Agents, the Lenders and the
Synthetic Investors shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA Patriot Act.

 

(n) Fees and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent, the Lenders and the Synthetic
Investors, as applicable, all fees and expenses (including reasonable fees and
expenses of counsel to the Administrative Agent) due and payable on or before
the Effective Date.

 

(o) Consents, Etc. Each of the Borrower and its Subsidiaries shall have received
all consents and authorizations required pursuant to any enforceable and
material Contractual Obligation with any other Person and shall have obtained
all consents and authorizations of, and effected all notices to and filings
with, any Governmental Authority, in each case, as may be necessary to allow
each of the Borrower and its Subsidiaries lawfully to execute, deliver and
perform, in all material respects, their respective obligations hereunder and
under and the Loan Documents to which each of them, respectively, is, or shall
be, a party and each other agreement or instrument to be executed and delivered
by each of them, respectively, pursuant thereto or in connection therewith.

 

(p) Title Insurance. The Administrative Agent shall have received in respect of
each Mortgaged Property a mortgagee’s title insurance policy (or policies) or
marked up unconditional binder for such insurance. Each such policy shall (i) be
in an amount reasonably satisfactory to the Administrative Agent; (ii) insure
that the Mortgage insured thereby creates a valid first Lien on, and security
interest in, such Mortgaged Property free and clear of all defects and
encumbrances, except as disclosed therein; (iii) name the Collateral Agent, for
the benefit of the Secured Parties, as the insured thereunder; (iv) be in the
form of ALTA Loan Policy - 1970 Form B (Amended 10/17/70 and 10/17/84) (or
equivalent policies), if available; (v) contain such endorsements and
affirmative coverage as the Administrative Agent may reasonably request in form
and substance acceptable to the Administrative Agent; and (vi) be issued by
title companies satisfactory to the Administrative Agent (including any such
title companies acting as co-insurers or reinsurers, at the option of the
Administrative Agent) (in each such case, a “Title Insurance Company”). The
Administrative Agent shall have received evidence satisfactory to it that all
premiums in respect of each such policy, all charges for mortgage recording tax,
and all related expenses, if any, have been paid. The Administrative Agent shall
have received a copy of all recorded documents referred to, or listed as
exceptions to title in, the title policy or policies referred to above and a
copy of all other material documents affecting the Mortgaged Property.

 

74



--------------------------------------------------------------------------------

(q) Flood Insurance. If requested by the Administrative Agent, the
Administrative Agent shall have received (i) a policy of flood insurance that
(A) covers any parcel of improved Mortgaged Property that is located in a flood
zone and (B) is written in an amount not less than the outstanding principal
amount of the indebtedness secured by such Mortgage that is reasonably allocable
to such Mortgaged Property or the maximum limit of coverage made available with
respect to the particular type of property under the National Flood Insurance
Act of 1968, whichever is less and (ii) confirmation that the Borrower has
received the notice required pursuant to Section 208(e)(3) of Regulation H of
the Board of Governors of the Federal Reserve System of the United States.

 

(r) Landlord Lien Waivers. The Borrower shall use commercially reasonable
efforts to deliver to the Administrative Agent Landlord Lien Waivers with
respect to any leased Real Property on which any manufacturing or warehouse
facility is located.

 

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit

 

The obligation of each Lender on any date (including the Effective Date) to make
any Loan and of each Issuer on any date (including the Effective Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

 

(a) Request for Borrowing or Issuance of Letter of Credit. With respect to any
Loan, the Administrative Agent shall have received a duly executed Notice of
Borrowing (or, in the case of Swing Loans, a duly executed Swing Loan Request),
and, with respect to any Letter of Credit, the Administrative Agent and the
Issuer shall have received a duly executed Letter of Credit Request.

 

(b) Request for Borrowing of Delayed Draw Loans. With respect to a draw of
Delayed Draw Loans, substantially concurrently with such draw of Delayed Draw
Loans, the Administrative Agent shall have received (i) the BWICO Guaranty
executed by a Responsible Officer of BWICO, (ii) a valid and enforceable first
priority pledge of all of the Borrower’s Stock and certificates representing
such pledged Stock, accompanied by stock powers or other comparable instruments
of transfer endorsed in blank, (iii) a copy of the certificate of incorporation,
including all amendments thereto, of BWICO, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of BWICO as of recent date, from such Secretary of State; (iv) a
certificate of an Authorized Officer of BWICO dated the Delayed Draw Loan Credit
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws of BWICO as in effect on the Delayed Draw Loan Credit Date and at all
times since a date prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of resolutions
duly

 

75



--------------------------------------------------------------------------------

adopted by the board of directors of BWICO authorizing the execution, delivery
and performance of the Loan Documents to which BWICO is a party, the granting of
the Liens contemplated to be granted by it under the Collateral Documents and
the Guaranteeing of the Obligations as contemplated by the BWICO Guaranty, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) that the certificate of incorporation of BWICO has
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (iii) above and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection therewith on behalf of
BWICO; and (v) a certificate of another officer as to the incumbency and
specimen signature of the Authorized Officer executing the certificate pursuant
to clause (iv) above.

 

(c) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
therefrom:

 

(i) the representations and warranties set forth in Article IV (Representations
and Warranties) and in the other Loan Documents shall be true and correct on and
as of the Effective Date and shall be true and correct in all material respects
on and as of any such date after the Effective Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

 

(ii) no Default or Event of Default shall have occurred and be continuing.

 

(d) No Legal Impediments. The making of the Loans or the Issuance of such Letter
of Credit on such date does not violate any applicable Requirement of Law on the
date of or immediately following such Loan or Issuance of such Letter of Credit
and is not enjoined, temporarily, preliminarily or permanently.

 

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (c) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.

 

Section 3.3 Determinations of Initial Borrowing Conditions

 

For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Effectiveness), each Lender and each
Synthetic Investor shall be deemed to have consented to, approved, accepted or
be satisfied with,

 

76



--------------------------------------------------------------------------------

each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lenders or the Synthetic Investors
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
or such Synthetic Investor prior to the initial Borrowing or Issuance hereunder
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s Ratable Portion of such Borrowing, or
such Synthetic Investor shall not have made its Credit-Linked Deposit with the
Fronting Lender.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the Issuers, the Synthetic Investors and the
Administrative Agent to enter into this Agreement, the Borrower represents and
warrants each of the following to the Lenders, the Issuers, the Synthetic
Investors and the Administrative Agent, on and as of the Effective Date and the
making of the Loans and the other financial accommodations on the Effective Date
and on and as of each date as required by Section 3.2(c)(i) (Conditions
Precedent to Each Loan and Letter of Credit):

 

Section 4.1 Corporate Existence; Compliance with Law

 

Each of the Borrower and the Borrower’s Subsidiaries (except with respect to
North County Recycling, Inc for the period from the Effective Date through ten
Business Days thereafter (or such longer period approved by the Administrative
Agent in its sole discretion); provided this exception shall not apply to clause
(c) below) (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) is duly qualified to do
business as a foreign corporation and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not have a Material Adverse Effect,
(c) has all requisite corporate or other organizational power and authority and
the legal right to own, pledge, mortgage and operate its properties, to lease
the property it operates under lease and to conduct its business as now or
currently proposed to be conducted, (d) is in compliance with its Constituent
Documents, (e) is in compliance with all applicable Requirements of Law except
where the failure to be in compliance would not, in the aggregate, have a
Material Adverse Effect and (f) has all necessary licenses, permits, consents or
approvals from or by, has made all necessary filings with, and has given all
necessary notices to, each Governmental Authority having jurisdiction, to the
extent required for such ownership, operation and conduct, except for licenses,
permits, consents, approvals or filings that can be obtained or made by the
taking of ministerial action to secure the grant or transfer thereof or the
failure of which to obtain or make would not, in the aggregate, have a Material
Adverse Effect.

 

77



--------------------------------------------------------------------------------

Section 4.2 Corporate Power; Authorization; Enforceable Obligations

 

(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:

 

(i) are within such Loan Party’s corporate, limited liability company,
partnership or other organizational powers;

 

(ii) have been or, at the time of delivery thereof pursuant to Article III
(Conditions To Loans And Letters Of Credit) will have been duly authorized by
all necessary corporate, limited liability company or partnership action,
including the consent of shareholders, partners and members where required;

 

(iii) do not and will not (A) contravene such Loan Party’s or any of its
Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the Federal Reserve Board), or any order or decree of any Governmental
Authority or arbitrator applicable to such Loan Party, (C) conflict with or
result in the breach of, or constitute a default under, or result in or permit
the termination or acceleration of, any lawful Contractual Obligation of such
Loan Party or any of its Subsidiaries, other than in the case of this clause
(C) any such conflict, breach, default, termination or acceleration that could
not reasonably be expected to have a Material Adverse Effect, or (D) result in
the creation or imposition of any Lien upon any property of such Loan Party or
any of its Subsidiaries, other than those in favor of the Secured Parties
pursuant to the Collateral Documents; and

 

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those listed on Schedule 4.2 (Consents) and that have been or will
be, prior to the Effective Date, obtained or made, copies of which have been or
will be delivered to the Administrative Agent pursuant to Section 3.1
(Conditions Precedent to Effectiveness), and each of which on the Effective Date
will be in full force and effect and, with respect to the Collateral, filings
required to perfect the Liens created by the Collateral Documents.

 

(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party who is a party thereto. This Agreement is, and the
other Loan Documents will be, when delivered, the legal, valid and binding
obligation of each Loan Party who is a party thereto, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

78



--------------------------------------------------------------------------------

Section 4.3 Ownership of Borrower; Subsidiaries

 

(a) All of the outstanding capital stock of the Borrower is validly issued,
fully paid and non-assessable.

 

(b) Set forth on Schedule 4.3 (Ownership of Subsidiaries) is a complete and
accurate list showing, as of the Effective Date, all Subsidiaries of the
Borrower and, as to each such Subsidiary, the jurisdiction of its organization,
the number of shares of each class of Stock authorized (if applicable), the
number outstanding on the Effective Date and the number and percentage of the
outstanding shares of each such class owned (directly or indirectly) by the
Borrower. Except as set forth on Schedule 4.3, no Stock of any Subsidiary of the
Borrower is subject to any outstanding option, warrant, right of conversion or
purchase of any similar right. Except as set forth on Schedule 4.3, all of the
outstanding Stock of each Subsidiary of the Borrower owned (directly or
indirectly) by the Borrower has been validly issued, is fully paid and
non-assessable (to the extent applicable) and is owned by the Borrower or a
Subsidiary of the Borrower, free and clear of all Liens (other than the Lien in
favor of the Secured Parties created pursuant to the Pledge and Security
Agreement), options, warrants, rights of conversion or purchase or any similar
rights. Except as set forth on Schedule 4.3, neither the Borrower nor any such
Subsidiary is a party to, or has knowledge of, any agreement restricting the
transfer or hypothecation of any Stock of any such Subsidiary, other than the
Loan Documents and, with respect to any Subsidiary that is a Permitted Joint
Venture, the governing documents of such Permitted Joint Venture. The Borrower
does not own or hold, directly or indirectly, any Stock of any Person other than
such Subsidiaries and Investments permitted by Section 8.3 (Investments).

 

Section 4.4 Financial Statements

 

(a) The interim unaudited financial statements comprising the Financial Summary
of Operations for Borrower for the quarter ended September 30, 2005, copies of
which have been furnished to each Lender, fairly present in all material
respects, subject to the absence of footnote disclosure and normal recurring
year-end audit adjustments, the consolidated financial condition of the Borrower
and its Subsidiaries as at such dates and the consolidated results of the
operations of the Borrower and its Subsidiaries for the period ended on such
dates, all in conformity with GAAP.

 

(b) Except as set forth on Schedule 4.4, neither the Borrower nor any of its
Subsidiaries has, as of the Effective Date, any material obligation, contingent
liability or liability for taxes, long-term leases (other than operating leases)
or unusual forward or long-term commitment that is not reflected in the
Financial Statements referred to in clause (a) above or in the notes thereto and
not otherwise permitted by this Agreement.

 

(c) The Projections have been prepared by the Borrower taking into consideration
past operations of its business, and reflect projections for the period
beginning approximately January 1, 2006 and ending approximately
December 31, 2010

 

79



--------------------------------------------------------------------------------

on a Fiscal Quarter by Fiscal Quarter basis for the first year and on a Fiscal
Year by Fiscal Year basis thereafter. The Projections are based upon estimates
and assumptions stated therein, all of which the Borrower believes, as of the
Effective Date, to be reasonable in light of current conditions and current
facts known to the Borrower (other than any necessary adjustments due to fees
payable in accordance herewith) and, as of the Effective Date, reflect the
Borrower’s good faith estimates of the future financial performance of the
Borrower and its Subsidiaries and of the other information projected therein for
the periods set forth therein.

 

Section 4.5 Material Adverse Change

 

Since December 31, 2004, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.

 

Section 4.6 Solvency

 

Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or extended on the Effective Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or extended,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of the Borrower, (c) the consummation of the transactions contemplated hereby
and (d) the payment and accrual of all transaction costs in connection with the
foregoing, each Loan Party is Solvent.

 

Section 4.7 Litigation

 

Except as set forth on Schedule 4.7 (Litigation), there are no pending or, to
the knowledge of the Borrower, threatened actions, investigations or proceedings
against the Borrower or any of its Subsidiaries before any court, Governmental
Authority or arbitrator other than those that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. Schedule 4.7
(Litigation) lists all litigation pending against any Loan Party as of the
Effective Date that, if adversely determined, could be reasonably expected to
have a Material Adverse Effect.

 

Section 4.8 Taxes

 

All federal income and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by the Borrower or any of
its Tax Affiliates have been filed with the appropriate Governmental Authorities
in all jurisdictions in which such Tax Returns are required to be filed, all
such Tax Returns are true and correct in all material respects, and all material
taxes, charges and other impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for non-payment thereof except where
contested in good faith and by appropriate proceedings if adequate reserves
therefor have been established on the books of the Borrower or such Tax
Affiliate in conformity with GAAP. The Borrower and each of its Tax Affiliates
have withheld and timely paid to the respective Governmental Authorities all
material amounts required to be withheld.

 

80



--------------------------------------------------------------------------------

Section 4.9 Full Disclosure

 

The Information Memorandum and any other information prepared or furnished by or
on behalf of any Loan Party and delivered to the Lenders in writing in
connection with this Agreement or the consummation of the transactions
contemplated hereunder or thereunder (in each case, taken as a whole) does not,
as of the time of delivery of such information (with respect to the Information
Memorandum, as of the Effective Date only), contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein or herein not misleading; provided, however, that, to the
extent any such information was based upon, or constituted, a forecast or
projection, such Loan Party represents only, in respect of such projection or
forecast, that it acted in good faith and utilized reasonable assumptions and
due care in the preparation of such information.

 

Section 4.10 Margin Regulations

 

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no proceeds of any Borrowing will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock in contravention of
Regulation T, U or X of the Federal Reserve Board.

 

Section 4.11 No Burdensome Restrictions; No Defaults

 

(a) Neither the Borrower nor any of its Subsidiaries (i) is a party to any
Contractual Obligation (x) the compliance with which could reasonably be
expected to have a Material Adverse Effect or (y) the performance of which by
any thereof would result in the creation of a Lien (other than a Lien permitted
under Section 8.2 (Liens, Etc.)) on the property or assets of any thereof or
(ii) is subject to any charter restriction that could reasonably be expected to
have a Material Adverse Effect.

 

(b) Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any Contractual Obligation owed by it, other than, in either case,
those defaults that would not reasonably be expected to have a Material Adverse
Effect.

 

(c) No Default or Event of Default has occurred and is continuing.

 

Section 4.12 Investment Company Act; Public Utility Holding Company Act

 

Neither the Borrower nor any of its Subsidiaries is (a) an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended or (b) a “holding company,” or an “affiliate” or a “holding
company” or a “subsidiary company” of a “holding company,” as each such term is
defined and used in the Public Utility Holding Company Act of 1935, as amended.

 

81



--------------------------------------------------------------------------------

Section 4.13 Use of Proceeds

 

(a) The proceeds of the (i) Revolving Loans are being used by the Borrower only
for working capital needs and for general corporate purposes of the Borrower and
its Subsidiaries, including the consummation of the transactions contemplated by
the Plan of Reorganization (excluding any payments to be made to the Asbestos PI
Trust) and the Recapitalization, and (ii) Letters of Credit are being solely
used by the Borrower to support warranties, bid bonds, payment or performance
obligations and for other general corporate purposes by the Borrower, its
Subsidiaries and Permitted Joint Ventures.

 

(b) The proceeds of the Delayed Draw Loans are being used by the Borrower only
to refinance indebtedness of the Borrower pursuant to the Asbestos PI Trust
Note.

 

Section 4.14 Insurance

 

All policies of insurance of any kind or nature currently maintained by the
Borrower or any of its Subsidiaries, including policies of fire, theft, product
liability, public liability, property damage, other casualty, employee fidelity,
workers’ compensation and employee health and welfare insurance, are in full
force and effect and are of a nature and provide such coverage as is sufficient
and as is customarily carried by businesses of the size and character of such
Person.

 

Section 4.15 Labor Matters

 

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or, to
the Borrower’s knowledge, threatened against or involving the Borrower, any of
its Subsidiaries or any Guarantor, other than those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

(b) There are no unfair labor practices, grievances or complaints pending, or,
to the Borrower’s knowledge, threatened, against or involving the Borrower, any
of its Subsidiaries or any Guarantor, nor, to the Borrower’s knowledge, are
there any unfair labor practices, arbitrations or grievances threatened
involving the Borrower, any of its Subsidiaries or any Guarantor, other than
those that if resolved adversely to the Borrower, such Subsidiary or such
Guarantor, as applicable, would not reasonably be expected to have a Material
Adverse Effect.

 

(c) Except as set forth on Schedule 4.15 (Labor Matters), as of the Effective
Date, there is no collective bargaining agreement covering any employee of the
Borrower or its Subsidiaries. With respect to employees of the Borrower or any
of its Subsidiaries not already covered by a collective bargaining agreement set
forth on Schedule 4.15 (Labor Matters), as of the Effective Date no union
representation question exists with respect to such employees and, to Borrower’s
knowledge, no union organization activity is taking place as of the Effective
Date.

 

82



--------------------------------------------------------------------------------

Section 4.16 ERISA

 

(a) Except as set forth on Schedule 4.16 (ERISA), each Employee Benefit Plan
that is intended to qualify under Section 401 of the Code has received a
favorable determination letter from the IRS indicating that such Employee
Benefit Plan is so qualified and nothing has occurred subsequent to the issuance
of such determination letter which would cause such Employee Benefit Plan to
lose its qualified status. Any trust created under any Employee Benefit Plan is
exempt from tax under the provisions of Section 501 of the Code, except where
such failures could not reasonably be expected to have a Material Adverse
Effect.

 

(b) The Borrower, each of its Subsidiaries, each Guarantor and each of their
respective ERISA Affiliates is in material compliance with all applicable
provisions and requirements of ERISA, the Code and applicable Employee Benefit
Plan provisions with respect to each Employee Benefit Plan except for
non-compliances that would not reasonably be expected to have a Material Adverse
Effect.

 

(c) With respect to each Title IV Plan and each Multiemployer Plan, the
Borrower, each of its Subsidiaries, each Guarantor and each of their respective
ERISA Affiliates has made all contributions required under ERISA and the Code
and are in material compliance with the minimum funding standard of Section 412
of the Code (in each case, whether or not waived in accordance with
Section 412(d) of the Code).

 

(d) There has been no, nor is there reasonably expected to occur, any ERISA
Event other than those that would not reasonably be expected to have a Material
Adverse Effect.

 

(e) Except (i) to the extent required under Section 4980B of the Code or similar
state laws, and (ii) with respect to which the aggregate liability, calculated
on a FAS 106 basis as of September 30, 2005, does not exceed $100,000,000, no
Employee Benefit Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) to any retired or former employees, consultants or
directors (or their dependents) of the Borrower, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates. None of the Borrower, its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates has
incurred or reasonably expects to incur any withdrawal liability with respect to
any Multiemployer Plan. The Borrower, each of its Subsidiaries, each Guarantor
and each of their ERISA Affiliates has complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

 

Section 4.17 Environmental Matters

 

(a) Except as disclosed on Schedule 4.17 (Environmental Matters), the operations
of the Borrower and each of its Subsidiaries have been and are in compliance

 

83



--------------------------------------------------------------------------------

with all Environmental Laws, including obtaining and complying with all required
environmental, health and safety Permits, other than non-compliances that, in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(b) None of the Borrower or any of its Subsidiaries or any Real Property
currently or, to the knowledge of the Borrower, previously owned, operated or
leased by or for the Borrower or any of its Subsidiaries is subject to any
pending or, to the knowledge of the Borrower, threatened, claim, order,
agreement, notice of violation, notice of potential liability or is the subject
of any pending or threatened proceeding or governmental investigation under or
pursuant to Environmental Laws other than those orders, agreements, notices,
proceedings or investigations that, in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(c) Except as disclosed on Schedule 4.17 (Environmental Matters), to the
knowledge of the Borrower, there are no facts, circumstances or conditions
arising out of or relating to the operations or ownership of the Borrower or of
Real Property owned, operated or leased by the Borrower or any of its
Subsidiaries that are not specifically included in the financial information
furnished to the Lenders other than those that, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.18 Intellectual Property

 

Except where the failure to do so would not, taken as a whole, reasonably be
expected to have a Material Adverse Effect, the Borrower and its Subsidiaries
own or license or otherwise have the right to use all licenses, permits,
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, copyright applications, franchises, authorizations and
other intellectual property rights (including all Intellectual Property as
defined in the Pledge and Security Agreement) that are necessary for the
operations of their respective businesses, without infringement upon or conflict
with the rights of any other Person with respect thereto. Except where the
failure to do so would not, taken as a whole, reasonably be expected to have a
Material Adverse Effect, no slogan or other advertising device, product,
process, method, substance, part or component, or other material now employed,
or now contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or threatened.

 

Section 4.19 Title; Real Property

 

(a) Each of the Borrower and its Subsidiaries has valid and indefeasible title
to, or valid leasehold interests in, all of its material properties and assets
(including Real Property) and good title, or valid leasehold interests in, to
all personal property, in each case that is purported to be owned or leased by
it, including those reflected on the most recent Financial Statements delivered
by the Borrower, and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 8.2 (Liens, Etc.). The Borrower and its
Subsidiaries have received all deeds,

 

84



--------------------------------------------------------------------------------

assignments, waivers, consents, non-disturbance and recognition or similar
agreements, bills of sale and other documents, and have duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect the Borrower’s and its Subsidiaries’ right, title and interest in and to
all such property, other than those that would not reasonably be expected to
result in a Material Adverse Effect.

 

(b) Set forth on Schedule 4.19(a) (Real Property) is a complete and accurate
list, as of the Effective Date, of all (a) owned Real Property with a reasonably
estimated Fair Market Value in excess of $3,000,000 showing, as of the Effective
Date, the street address, county (or other relevant jurisdiction or state) and
the record owner thereof and (b) leased Real Property with annual lease payments
in excess of $1,000,000 showing, as of the Effective Date, the street address,
county (or other relevant jurisdiction or state) and the landlord name, lease
date and lease expiration date.

 

(c) No portion of any Real Property has suffered any material damage by fire or
other casualty loss that has not heretofore been completely repaired and
restored to its original condition other than those that would not reasonably be
expected to have a Material Adverse Effect. As of the Effective Date, no portion
of any Mortgaged Property is located in a special flood hazard area as
designated by any federal Governmental Authority other than those for which
flood insurance has been provided in accordance with Section 3.1(q) (Flood
Insurance).

 

(d) Except as would not reasonably be expected to have a Material Adverse
Effect, (a) each Loan Party has obtained and holds all Permits required in
respect of all Real Property and for any other property otherwise operated by or
on behalf of, or for the benefit of, such person and for the operation of each
of its businesses as presently conducted and as proposed to be conducted,
(b) all such Permits are in full force and effect, and each Loan Party has
performed and observed all requirements of such Permits, (c) no event has
occurred that allows or results in, or after notice or lapse of time would allow
or result in, revocation or termination by the issuer thereof or in any other
impairment of the rights of the holder of any such Permit, (d) no such Permits
contain any restrictions, either individually or in the aggregate, that are
materially burdensome to any Loan Party, or to the operation of any of its
businesses or any property owned, leased or otherwise operated by such person,
(e) each Loan Party reasonably believes that each of its Permits will be timely
renewed and complied with, without material expense, and that any additional
Permits that may be required of such Person will be timely obtained and complied
with, without material expense and (f) the Borrower has no knowledge or reason
to believe that any Governmental Authority is considering limiting, suspending,
revoking or renewing on materially burdensome terms any such Permit.

 

(e) None of the Borrower or any of its Subsidiaries has received any notice, or
has any knowledge, of any pending, threatened or contemplated condemnation
proceeding affecting any Real Property or any part thereof, except those that
would not reasonably be expected to have a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

(f) Each of the Loan Parties, and, to the knowledge of the Borrower, each other
party thereto, has complied with all obligations under all leases of Real
Property to which it is a party other than those the failure with which to
comply would not reasonably be expected to have a Material Adverse Effect and
all such leases are legal, valid, binding and in full force and effect and are
enforceable in accordance with their terms other than those the failure of which
to so comply with the foregoing would not reasonably be expected to have a
Material Adverse Effect. No landlord Lien has been filed, and, to the knowledge
of the Borrower, no claim is being asserted, with respect to any lease payment
under any lease of Real Property other than those that would not reasonably be
expected to have a Material Adverse Effect.

 

(g) There are no pending or, to the knowledge of the Borrower, proposed special
or other assessments for public improvements or otherwise affecting any material
portion of the owned Real Property, nor are there any contemplated improvements
to such owned Real Property that may result in such special or other
assessments, other than those that would not reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE V

 

FINANCIAL COVENANTS

 

The Borrower agrees with the Lenders, the Issuers, the Synthetic Investors and
the Administrative Agent to each of the following as long as any Obligation or
any Commitment remains outstanding and, in each case, unless the Requisite
Lenders otherwise consent in writing:

 

Section 5.1 Maximum Leverage Ratio

 

The Borrower shall maintain a Leverage Ratio, as determined as of the last day
of each Fiscal Quarter set forth below, for the four Fiscal Quarters ending on
such day, of not more than the maximum amount set forth below for such Fiscal
Quarter:

 

Fiscal Quarter Ending on

--------------------------------------------------------------------------------

   Maximum Leverage Ratio


--------------------------------------------------------------------------------

March 31, 2006

   3.50:1.00

June 30, 2006

   3.50:1.00

September 30, 2006

   3.50:1.00

December 31, 2006

   3.50:1.00

March 31, 2007

   3.50:1.00

June 30, 2007

   3.50:1.00

September 30, 2007

   3.25:1.00

December 31, 2007

   3.25:1.00

March 31, 2008

   3.25:1.00

June 30, 2008

   3.00:1.00

September 30, 2008

   2.75:1.00

December 31, 2008 and thereafter

   2.50:1.00

 

86



--------------------------------------------------------------------------------

Section 5.2 Minimum Interest Coverage Ratio

 

The Borrower shall maintain an Interest Coverage Ratio, as determined as of the
last day of each Fiscal Quarter set forth below, for the four Fiscal Quarters
ending on such day, of not less than the minimum amount set forth below for such
four Fiscal Quarters period:

 

FOUR FISCAL QUARTER ENDING ON

--------------------------------------------------------------------------------

  

MINIMUM INTEREST

COVERAGE RATIO

--------------------------------------------------------------------------------

March 31, 2006

   3.25:1.00

June 30, 2006

   3.25:1.00

September 30, 2006

   3.25:1.00

December 31, 2006

   3.25:1.00

March 31, 2007

   3.25:1.00

June 30, 2007

   3.25:1.00

September 30, 2007

   3.25:1.00

December 31, 2007

   3.25:1.00

March 31, 2008

   3.25:1.00

June 30, 2008

   3.50:1.00

September 30, 2008

   3.75:1.00

December 31, 2008 and thereafter

   4.00:1.00

 

ARTICLE VI

 

REPORTING COVENANTS

 

The Borrower agrees with the Lenders, the Synthetic Investors and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

Section 6.1 Financial Statements

 

The Borrower shall furnish to the Administrative Agent each of the following:

 

(a) Quarterly Reports. Within 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year (unless such period is extended pursuant to
SEC guidelines), consolidated unaudited balance sheets as of the close of such
quarter and the related statements of income and cash flow for such quarter and
that portion of the Fiscal Year ending as of the close of such quarter, setting
forth in comparative form the figures for the corresponding period in the prior
year, in each case certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the consolidated financial position of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

 

87



--------------------------------------------------------------------------------

(b) Annual Reports. Within 90 days after the end of each Fiscal Year (unless
such period is extended pursuant to SEC guidelines), consolidated balance sheets
of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
related statements of income and cash flows of the Borrower and its Subsidiaries
for such Fiscal Year, all prepared in conformity with GAAP and certified, in the
case of such consolidated financial statements, without qualification as to the
scope of the audit or as to the Borrower being a going concern by the Borrower’s
Accountants, together with the report of such accounting firm stating that
(i) such financial statements fairly present in all material respects the
consolidated financial position of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes in connection with fresh start accounting or
with which the Borrower’s Accountants shall concur and that shall have been
disclosed in the notes to the financial statements) and (ii) the examination by
the Borrower’s Accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards.

 

(c) Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a certificate of a Responsible
Officer of the Borrower substantially in the form of Exhibit K (each, a
“Compliance Certificate”) (i) showing in reasonable detail the calculations used
in determining the Leverage Ratio and demonstrating compliance with each of the
other financial covenants contained in Article V (Financial Covenants),
(ii) identifying any Asset Sale during the Fiscal Quarter to which such
Compliance Certificate relates (or, in the case of any Compliance Certificate
delivered in connection with the financial statements delivered pursuant to
clause (b) above, in the last Fiscal Quarter of such Fiscal Year to which such
Compliance Certificate relates) and identifying the aggregate consideration
received in connection with each such identified Asset Sale and (iii) stating
that no Default or Event of Default has occurred and is continuing or, if a
Default or an Event of Default has occurred and is continuing, stating the
nature thereof and the action which the Borrower has taken or proposes to take
with respect thereto.

 

(d) Budget. Not later than 90 days after the end of each Fiscal Year, and
containing substantially the types of financial information contained in the
Projections, (i) the annual budget of the Borrower for the Fiscal Year next
succeeding such Fiscal Year then ended reviewed by the Board of Directors of the
Borrower and (ii) forecasts prepared by management of the Borrower for each
Fiscal Quarter in such next succeeding Fiscal Year, including, in each instance
described in clause (ii) above, (x) a projected year-end consolidated balance
sheet and income statement and statement of cash flows and (y) a statement of
all of the material assumptions on which such forecasts are based.

 

(e) Management Letters, Etc. Within five Business Days after receipt thereof by
any Loan Party, copies of each management letter, exception report or similar
letter or report received by such Loan Party from its independent certified
public accountants.

 

88



--------------------------------------------------------------------------------

Section 6.2 Collateral Reporting Requirements

 

The Borrower shall furnish to the Administrative Agent each of the following:

 

(a) Updated Corporate Chart. Together with each delivery of any financial
statement pursuant to Section 6.1(b) (Financial Statements), a corporate
organizational chart or other equivalent list, current as of the date of
delivery, in form and substance reasonably acceptable to the Administrative
Agent and certified as true, correct and complete by an Authorized Officer of
the Borrower, setting forth, for each of the Loan Parties, all Persons subject
to Section 7.11 (Additional Collateral and Guaranties), all Subsidiaries of any
of them and any joint venture (including Permitted Joint Ventures) entered into
by any of the foregoing, (i) its full legal name, (ii) its jurisdiction of
organization and organizational number (if any) and (iii) the number of shares
of each class of its Stock authorized (if applicable), the number outstanding as
of the date of delivery, and the number and percentage of the outstanding shares
of each such class owned (directly or indirectly) by the Borrower.

 

(b) Additional Information. From time to time, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral, all as the Administrative Agent may reasonably request, and
in reasonable detail.

 

(c) Additional Filings. At any time and from time to time, upon the reasonable
written request of the Administrative Agent, and at the sole expense of the Loan
Parties, duly executed, delivered and recorded instruments and documents for the
purpose of obtaining or preserving the full benefits of this Agreement, the
Pledge and Security Agreement and each other Loan Document and of the rights and
powers herein and therein granted (and each Loan Party shall take such further
action as the Administrative Agent may reasonably request for such purpose,
including the filing of any financing or continuation statement under the UCC or
other similar Requirement of Law in effect in any jurisdiction (whether domestic
or foreign) with respect to the security interest created by the Pledge and
Security Agreement but excluding (i) the execution and delivery of any control
agreements with respect to deposit accounts or securities accounts and (ii) any
filings to perfect Liens on intellectual property, other than any such filings
under the UCC or with the U.S. Patent and Trademark Office or U.S. Copyright
Office.

 

The reporting requirements set forth in this Section 6.2 are in addition to, and
shall not modify and are not in replacement of, any rights and other obligation
set forth in any Loan Document (including notice and reporting requirements) and
satisfaction of the reporting obligations in this Section 6.2 shall not, by
itself, operate as an update of any Schedule or any schedule of any other Loan
Document and shall not cure, or otherwise affect in any way, any Default or
Event of Default, including any failure of any representation or warranty of any
Loan Document to be correct in any respect when made.

 

89



--------------------------------------------------------------------------------

Section 6.3 Default Notices

 

Promptly and in any event within five Business Days after a Responsible Officer
of the Borrower obtains actual knowledge of the existence of any Default
or Event of Default, the Borrower shall give the Administrative Agent notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.

 

Section 6.4 Litigation

 

Promptly after a Responsible Officer of the Borrower obtains actual knowledge of
the commencement thereof, the Borrower shall give the Administrative Agent
written notice of the commencement of all actions, suits and proceedings before
any domestic or foreign Governmental Authority or arbitrator, regarding the
Borrower, any of its Subsidiaries or any Permitted Joint Venture that (i) seeks
injunctive or similar relief that, in the reasonable judgment of the Borrower,
if adversely determined, would reasonably be expected to result in a Material
Adverse Effect or (ii) in the reasonable judgment of the Borrower would expose
the Borrower, such Subsidiary or such Permitted Joint Venture to liability in an
amount aggregating $20,000,000 or more or that, if adversely determined, would
reasonably be expected to have a Material Adverse Effect.

 

Section 6.5 Labor Relations

 

Promptly after a Responsible Officer of the Borrower has actual knowledge of the
same, the Borrower shall give the Administrative Agent written notice of (a) any
material labor dispute to which the Borrower, any of its Subsidiaries, any
Guarantors or any Permitted Joint Venture is a party, including any strikes,
lockouts or other material disputes relating to any of such Person’s plants and
other facilities, provided that such dispute, strike or lockout involves a work
stoppage exceeding 30 days, (b) any material Worker Adjustment and Retraining
Notification Act or related liability incurred with respect to the closing of
any plant or other facility of any such Person affecting 300 or more employees
of the Borrower and its Subsidiaries and (c) any union organization activity
with respect to employees of the Borrower or any of its Subsidiaries not covered
by a collective bargaining agreement as of the Effective Date.

 

Section 6.6 Tax Returns

 

Upon the reasonable request of any Lender or any Synthetic Investor, in each
case through the Administrative Agent, the Borrower shall provide copies of all
federal, state, local and foreign tax returns and reports filed by the Borrower,
any of its Subsidiaries or any Permitted Joint Venture in respect of taxes
measured by income (excluding sales, use and like taxes).

 

Section 6.7 Insurance

 

As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Borrower shall furnish the Administrative Agent with a report
on

 

90



--------------------------------------------------------------------------------

the standard “Acord” form outlining all material insurance coverage maintained
as of the date of such report by the Borrower, its Subsidiaries and Permitted
Joint Ventures and the duration of such coverage.

 

Section 6.8 ERISA Matters

 

The Borrower shall furnish the Administrative Agent each of the following:

 

(a) promptly and in any event within 30 days after a Responsible Officer of the
Borrower knows, or has reason to know, that any ERISA Event has occurred that,
alone or together with any other ERISA Event, would reasonably be expected to
result in liability of the Borrower, any Subsidiary, any Guarantor and/or any
ERISA Affiliate in an aggregate amount exceeding $7,500,000, written notice
describing the nature thereof, what action the Borrower, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known by
such Responsible Officer, any action taken or threatened by the IRS, the
Department of Labor or the PBGC with respect to such event;

 

(b) promptly and in any event within 10 days after a Responsible Officer of the
Borrower knows, or has reason to know, that a request for a minimum funding
waiver under Section 412 of the Code has been filed with respect to any Title IV
Plan, a written statement of an Authorized Officer of the Borrower describing
such waiver request and the action, if any, the Borrower, its Subsidiaries and
ERISA Affiliates propose to take with respect thereto and a copy of any notice
filed with the PBGC or the IRS pertaining thereto;

 

(c) simultaneously with the date that the Borrower, any of its Subsidiaries or
any ERISA Affiliate files with the PBGC a notice of intent to terminate any
Title IV Plan, if, at the time of such filing, such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, a copy of each
notice; and

 

(d) promptly, copies of (i) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Borrower, any of its Subsidiaries,
any Guarantor or any of their respective ERISA Affiliates with the IRS with
respect to each Title IV Plan; (ii) all notices received by the Borrower, any of
its Subsidiaries, any Guarantor or any of their respective ERISA Affiliates from
a Multiemployer Plan sponsor concerning an ERISA Event; and (iii) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as the Administrative Agent shall reasonably request.

 

Section 6.9 Environmental Matters

 

The Borrower shall provide the Administrative Agent promptly, and in any event
within 10 Business Days after any Responsible Officer of the Borrower obtains
actual knowledge of any of the following, written notice of each of the
following:

 

91



--------------------------------------------------------------------------------

(a) that any Loan Party is or may be liable to any Person as a result of a
Release or threatened Release that would reasonably be expected to subject such
Loan Party to Environmental Liabilities and Costs of $10,000,000 or more;

 

(b) the receipt by any Loan Party of notification that any material real or
personal property of such Loan Party is or is reasonably likely to be subject to
any Environmental Lien;

 

(c) the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by a Responsible Officer of the Borrower that
there exists a condition that would reasonably be expected to result in a
violation of or liability under, any Environmental Law, except for violations
and liabilities the consequence of which, in the aggregate, would not be
reasonably likely to subject the Loan Parties collectively to Environmental
Liabilities and Costs of $10,000,000 or more; and

 

(d) promptly following reasonable written request by any Lender or any Synthetic
Investor, in each case through the Administrative Agent, a report providing an
update of the status of any environmental, health or safety compliance, hazard
or liability issue identified in any notice or report delivered pursuant to this
Section 6.9.

 

Section 6.10 Patriot Act Information

 

Each Lender, each Synthetic Investor and the Administrative Agent (for itself
and not on behalf of any Lender or Synthetic Investor) hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender, Synthetic Investor or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower shall promptly, following a request by any Agent,
any Lender or any Synthetic Investor, provide all documentation and other
information that such Agent, such Lender or such Synthetic Investor reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act.

 

Section 6.11 Other Information

 

The Borrower shall provide the Administrative Agent, any Lender or any Synthetic
Investor with such other information respecting the business, properties,
condition, financial or otherwise, or operations of the Borrower, any of its
Subsidiaries or any Permitted Joint Venture as the Administrative Agent or such
Lender or Synthetic Investor, in each case through the Administrative Agent, may
from time to time reasonably request. The Administrative Agent shall provide
copies of any written information provided to it pursuant to this Article VI
(Reporting Covenants) to any Lender requesting the same. Within ten Business
Days after the Effective Date (or such

 

92



--------------------------------------------------------------------------------

longer period approved by the Administrative Agent in its sole discretion), the
Borrower shall have provided the Administrative Agent with a good standing
certificate and other documents required by Section 3.1(j)(i) with respect to
North County Recycling, Inc.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

The Borrower agrees with the Lenders, the Synthetic Investors and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

Section 7.1 Preservation of Corporate Existence, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, preserve and
maintain its legal existence, rights (charter and statutory) and franchises,
except as permitted by Sections 8.3 (Investments), 8.4 (Sale of Assets) and 8.6
(Fundamental Changes) and except if, in the reasonable business judgment of the
Borrower, it is in the business interest of the Borrower or such Subsidiary not
to preserve and maintain such rights (charter and statutory) and franchises, and
such failure to preserve the same would not reasonably be expected to have a
Material Adverse Effect and would not reasonably be expected to materially
affect the interests of the Secured Parties under the Loan Documents or the
rights and interests of any of them in the Collateral.

 

Section 7.2 Compliance with Laws, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, comply with all
applicable Requirements of Law, Contractual Obligations and Permits, except
where the failure so to comply would not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.3 Conduct of Business

 

The Borrower shall, and shall cause each of its Subsidiaries to, (a) conduct its
business in the ordinary course (except for non-material changes in the nature
or conduct of its business as carried on as of the Effective Date) and (b) use
its reasonable efforts, in the ordinary course, to preserve its business and the
goodwill and business of the customers, suppliers and others having business
relations with the Borrower or any of its Subsidiaries, except where the failure
to comply with the covenants in each of clauses (a) and (b) above would not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.4 Payment of Taxes, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, pay and
discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies, except where (a) contested in
good faith, by

 

93



--------------------------------------------------------------------------------

proper proceedings and adequate reserves therefor have been established on the
books of the Borrower or the appropriate Subsidiary in conformity with GAAP or
(b) the failure to so pay and discharge would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

Section 7.5 Maintenance of Insurance

 

The Borrower shall, and shall cause each of its Subsidiaries to, (a) maintain
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as, in the reasonable determination of the
Borrower, is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates and (b) cause all such insurance to name the Collateral
Agent on behalf of the Secured Parties as additional insured (with respect to
liability and property policies), loss payee (with respect to property policies)
or lender’s loss payee (with respect to property policies), as appropriate, and
to provide that no cancellation, material addition in amount or material change
in coverage shall be effective until after 30 days’ written notice thereof to
the Administrative Agent.

 

Section 7.6 Access

 

The Borrower shall from time to time during normal business hours, and subject
to national security and defense requirements of any Governmental Authority,
permit the Administrative Agent, the Synthetic Investors and the Lenders, or any
agents or representatives thereof, within five Business Days after written
notification of the same (except that during the continuance of an Event of
Default, no such notice shall be required) to (a) examine and make copies of and
abstracts from the records and books of account of the Borrower and each of its
Subsidiaries, (b) visit the properties of the Borrower and each of its
Subsidiaries, (c) discuss the affairs, finances and accounts of the Borrower and
each of its Subsidiaries with any of their respective officers or directors;
provided, that the Borrower will not be required to permit any examination or
visit as set forth in clauses (a) and (b) above with respect to each of the
Administrative Agent, the Synthetic Investors and the Lenders (or any agents or
representatives thereof) (i) within the twelve-month period following the date
of the most recent examination or visit by any Synthetic Investor, any Lender or
the Administrative Agent (or any agents or representatives thereof), as
applicable, unless an Event of Default has occurred and is continuing and
(ii) unless such visit is coordinated through the Administrative Agent.

 

Section 7.7 Keeping of Books

 

The Borrower shall, and shall cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made in
conformity with GAAP of the financial transactions and assets and business of
the Borrower and each such Subsidiary.

 

94



--------------------------------------------------------------------------------

Section 7.8 Maintenance of Properties, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, maintain and
preserve (a) in good working order and condition (ordinary wear and tear
excepted) all of its properties necessary in the conduct of its business,
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) necessary in the conduct of its business and (c) all Material
Intellectual Property, except where failure to so maintain and preserve the
items set forth in clauses (a), (b) and (c) above would not reasonably be
expected to have a Material Adverse Effect.

 

Section 7.9 Application of Proceeds

 

The Borrower shall use the entire amount of the proceeds of the Loans as
provided in Section 4.13 (Use of Proceeds).

 

Section 7.10 Environmental

 

(a) The Borrower shall, and shall cause each of its Subsidiaries to, exercise
reasonable due diligence in order to comply in all material respects with all
Environmental Laws.

 

(b) The Borrower agrees that the Administrative Agent may, from time to time,
retain, at the expense of the Borrower, an independent professional consultant
reasonably acceptable to the Borrower to review any report relating to
Contaminants prepared by or for the Borrower and to conduct its own
investigation (the scope of which investigation shall be reasonable based upon
the circumstances) of any property currently owned, leased, operated or used by
the Borrower or any of its Subsidiaries, if (x) a Default or an Event of Default
shall have occurred and be continuing, or (y) the Administrative Agent
reasonably believes (1) that an occurrence relating to such property is likely
to give rise to any Environmental Liabilities and Costs or (2) that a violation
of an Environmental Law on or around such property has occurred or is likely to
occur, which could, in either such case, reasonably be expected to result in
Environmental Liabilities and Costs in excess of $10,000,000, provided that,
unless an Event of Default shall have occurred and be continuing, such
consultant shall not drill on any property of the Borrower or any of its
Subsidiaries without the Borrower’s prior written consent. Borrower shall use
its reasonable efforts to obtain for the Administrative Agent and its agents,
employees, consultants and contractors the right, upon reasonable notice to
Borrower, to enter into or on to the facilities currently owned, leased,
operated or used by Borrower or any of its Subsidiaries to perform such tests on
such property as are reasonably necessary to conduct such a review and/or
investigation. Any such investigation of any property shall be conducted, unless
otherwise agreed to by Borrower and the Administrative Agent, during normal
business hours and, shall be conducted so as not to unreasonably interfere with
the ongoing operations at any such property or to cause any damage or loss at
such property. Borrower and the Administrative Agent hereby acknowledge and
agree that any report of any investigation conducted at the request of the
Administrative Agent pursuant to this subsection will be obtained and shall be
used by the Administrative Agent and the Lenders for the purposes of the
Lenders’

 

95



--------------------------------------------------------------------------------

internal credit decisions, to monitor the Loans and to protect the Lenders’
security interests created by the Loan Documents, and the Administrative Agent
and the Lenders hereby acknowledge and agree any such report will be kept
confidential by them to the extent permitted by law except as provided in the
following sentence. The Administrative Agent agrees to deliver a copy of any
such report to Borrower with the understanding that Borrower acknowledges and
agrees that (i) it will indemnify and hold harmless the Administrative Agent and
each Lender from any costs, losses or liabilities relating to Borrower’s use of
or reliance on such report, (ii) neither Administrative Agent nor any Lender
makes any representation or warranty with respect to such report, and (iii) by
delivering such report to Borrower, neither the Administrative Agent nor any
Lender is requiring or recommending the implementation of any suggestions or
recommendations contained in such report.

 

(c) Promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall advise the Administrative Agent in writing
and in reasonable detail of (i) any Release or threatened Release of any
Contaminants required to be reported by Borrower or its Subsidiaries, to any
Governmental Authorities under any applicable Environmental Laws and which would
reasonably be expected to have Environmental Liabilities and Costs in excess of
$10,000,000, (ii) any and all written communications with respect to any pending
or threatened claims under Environmental Law in each such case which,
individually or in the aggregate, have a reasonable possibility of giving rise
to Environmental Liabilities and Costs in excess of $10,000,000, (iii) any
Remedial Action performed by Borrower or any other Person in response to (x) any
Contaminants on, under or about any property, the existence of which has a
reasonable possibility of resulting in Environmental Liabilities and Costs in
excess of $10,000,000, or (y) any other Environmental Liabilities and Costs in
excess of $10,000,000 that could result in Environmental Liabilities and Costs
in excess of $10,000,000, (iv) discovery by Borrower or its Subsidiaries of any
occurrence or condition on any material property that could cause Borrower’s or
its Subsidiaries’ interest in any such property to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any applicable Environmental Laws or Environmental Liens, and (v) any written
request for information from any Governmental Authority that fairly suggests
such Governmental Authority is investigating whether Borrower or any of its
Subsidiaries may be potentially responsible for a Release or threatened Release
of Contaminants which has a reasonable possibility of giving rise to
Environmental Liabilities and Costs in excess of $10,000,000.

 

(d) Borrower shall promptly notify the Administrative Agent of (i) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that would reasonably be expected to expose Borrower or any of its Subsidiaries
to, or result in Environmental Liabilities and Costs in excess of $10,000,000
and (ii) any proposed action to be taken by Borrower or any of its Subsidiaries
to commence manufacturing, industrial or other similar operations that would
reasonably be expected to subject Borrower or any of its Subsidiaries to
additional Environmental Laws, that are materially different from the
Environmental Laws applicable to the operations of Borrower or any of its
Subsidiaries as of the Effective Date.

 

96



--------------------------------------------------------------------------------

(e) Borrower shall, at its own expense, provide copies of such documents or
information as the Administrative Agent may reasonably request in relation to
any matters disclosed pursuant to this subsection.

 

(f) To the extent required by Environmental Laws or Governmental Authorities
under applicable Environmental Laws, Borrower shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all necessary Remedial
Action in connection with the presence, handling, storage, use, disposal,
transportation or Release or threatened Release of any Contaminants on, under or
affecting any property in order to comply in all material respects with all
applicable Environmental Laws and Governmental Authorizations. In the event
Borrower or any of its Subsidiaries undertakes any Remedial Action with respect
to the presence, Release or threatened Release of any Contaminants on or
affecting any property, Borrower or any of its Subsidiaries shall conduct and
complete such Remedial Action in material compliance with all applicable
Environmental Laws, and in material accordance with the applicable policies,
orders and directives of all relevant Governmental Authorities except when, and
only to the extent that, Borrower or any such Subsidiaries’ liability for such
presence, handling, storage, use, disposal, transportation or Release or
threatened Release of any Contaminants is being contested in good faith by
Borrower or any of such Subsidiaries. In the event Borrower fails to take
required actions to address such Release or threatened Release of Contaminants
or to address a violation of or liability under Environmental Law, the
Administrative Agent may, upon providing the Borrower with 5 Business Days’
prior written notice, enter the property and, at Borrower’s sole expense,
perform whatever action the Administrative Agent reasonably deems prudent to
rectify the situation.

 

Section 7.11 Additional Collateral and Guaranties

 

To the extent not delivered to the Administrative Agent on or before the
Effective Date, the Borrower agrees to do promptly each of the following:

 

(a) execute and deliver to the Administrative Agent such amendments to the
Collateral Documents or enter into such new Collateral Documents as the
Administrative Agent deems necessary or advisable in order to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first-priority security interest in the Stock and Stock Equivalents
and other debt Securities of any Subsidiary of the Borrower that are owned by
the Borrower or any of its Domestic Subsidiaries; provided, however, that in no
event shall the Borrower or any of its Domestic Subsidiaries be required to
pledge in excess of 66% of the outstanding Voting Stock (and 100% of the
outstanding non-Voting Stock) of any Foreign Subsidiary or any of the stock of
any Subsidiary of such Foreign Subsidiary;

 

(b) deliver to the Administrative Agent the certificates (if any) representing
such Stock and Stock Equivalents and other debt Securities, together with (A) in
the case of such certificated Stock and Stock Equivalents, undated stock powers
or other instruments of transfer endorsed in blank and (B) in the case of such
certificated debt Securities, endorsed in blank, in each case executed and
delivered by a Responsible Officer of the Borrower or such Subsidiary, as the
case may be;

 

97



--------------------------------------------------------------------------------

(c) in the case of any Wholly-Owned Subsidiary of any Loan Party that is a
Domestic Subsidiary, cause such Wholly-Owned Subsidiary (i) to become a party to
the Pledge and Security Agreement and the applicable Collateral Documents and
(ii) to take such actions necessary or advisable to grant to the Administrative
Agent for the ratable benefit of the Secured Parties a perfected security
interest in the Collateral described in the Collateral Documents with respect to
such Subsidiary, including the filing of UCC financing statements in such
jurisdictions as may be required by the Collateral Documents or by law or as may
be reasonably requested by the Administrative Agent; and

 

(d) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Agent.

 

Section 7.12 Real Property

 

With respect to any fee interest in any Collateral consisting of Real Property
with a reasonably estimated Fair Market Value of $3,000,000 or more or any lease
of Collateral consisting of Real Property acquired, or leased for more than
$1,000,000 annually, after the Effective Date by the Borrower or any other Loan
Party, Borrower or the applicable Loan Party shall promptly (and, in any event,
within five Business Days following the date of such acquisition) (i) execute
and deliver a first priority Mortgage (subject only to Liens permitted by this
Agreement and such Mortgage) in favor of the Collateral Agent, for the benefit
of the Secured Parties, covering such Real Property and complying with the
provisions herein and in the Collateral Documents, (ii) provide the Secured
Parties with title insurance in an amount at least equal to the purchase price
of such Real Property (or such other amount as the Administrative Agent shall
reasonably specify), and if applicable, flood insurance and lease estoppel
certificates, all in accordance with the standards for deliveries contemplated
on the Effective Date, as described in Sections 3.1(p) through (r) hereof,
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent and the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
(iv) if requested by the Administrative Agent, use commercially reasonable
efforts to obtain Landlord Lien Waivers for each Real Property leasehold
interest on which a manufacturing facility or warehouse or other facility where
Collateral is stored or held; provided, however that no such Landlord Lien
Waiver shall be required for any location at which Collateral is stored or
located unless the aggregate value of Collateral stored or held at such location
exceeds $1,000,000.

 

98



--------------------------------------------------------------------------------

Section 7.13 Interest Rate Protection

 

The Borrower shall ensure that for at least two years following the Effective
Date no less than 50% of the Borrower’s long-term Indebtedness (excluding any
Borrowings of Revolving Loans) effectively bears interest at a fixed rate,
either by its terms or through the Borrower entering into, as promptly as
practicable after the funding of Delayed Draw Loans (and in any event no later
than the 180th day after such funding), Hedging Contracts reasonably acceptable
to the Administrative Agent.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

The Borrower agrees with the Lenders, the Synthetic Investors and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

Section 8.1 Indebtedness

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following:

 

(a) the Secured Obligations;

 

(b) Indebtedness existing on the Effective Date and disclosed on Schedule 8.1
(Existing Indebtedness);

 

(c) Guaranty Obligations incurred by the Borrower or any Guarantor in respect of
Indebtedness of the Borrower or any Guarantor that is permitted by this
Section 8.1 (other than clause (g) below);

 

(d) Capital Lease Obligations and purchase money Indebtedness incurred by the
Borrower or a Subsidiary of the Borrower to finance the acquisition of fixed
assets; provided, however, that the Capital Expenditure related thereto is
otherwise permitted by Section 5.4 (Capital Expenditures) and that the aggregate
principal amount of all such Capital Lease Obligations and purchase money
Indebtedness outstanding at any time shall not exceed $15,000,000 at any time;

 

(e) Renewals, extensions, refinancings and refundings of Indebtedness permitted
by clause (b) or (d) above or this clause (e); provided, however, that any such
renewal, extension, refinancing or refunding is in an aggregate principal amount
not greater than the principal amount of (plus reasonable fees, expenses and any
premium incurred in connection with the renewal, extension, refinancing or
refunding of such Indebtedness), and is on terms that in the aggregate are not
materially less favorable to the Borrower or such Subsidiary, including as to
weighted average maturity, than the Indebtedness being renewed, extended,
refinanced or refunded;

 

99



--------------------------------------------------------------------------------

(f) Indebtedness arising from intercompany loans: (i) from the Borrower to any
Subsidiary Guarantor; (ii) from any Subsidiary of the Borrower to the Borrower
or any Subsidiary Guarantor; (iii) from any Subsidiary of the Borrower that is
not a Loan Party to any other Subsidiary of the Borrower that is not a Loan
Party; (iv) from the Borrower or any Subsidiary Guarantor to any Permitted Joint
Venture that is a Subsidiary of the Borrower or to any Subsidiary of the
Borrower that is not a Subsidiary Guarantor; or (v) from MII or any Affiliate of
MII (other than the Borrower or a Subsidiary of the Borrower) to the Borrower or
any Subsidiary of the Borrower; provided, however, that (x) all such
Indebtedness (other than the Indebtedness described in clause (iii) of this
clause (f)) shall be evidenced by promissory notes in the form of Exhibit J and
all such notes shall be subject to a first priority Lien pursuant to the Pledge
and Security Agreement if the payee is a Loan Party, (y) all such Indebtedness
(other than the Indebtedness described in clause (iii) of this clause (f)) shall
be Subordinated Debt and, in the case of Indebtedness described in clause
(v) only, shall not permit any cash payments of any kind prior to its maturity
(unless otherwise permitted pursuant to Section 8.5(e)), and (z) any payment by
any such Subsidiary Guarantor under any guaranty of the Obligations shall result
in a pro tanto reduction of the amount of any Indebtedness owed by such
Subsidiary to the Borrower or to any of its Subsidiaries for whose benefit such
payment is made; provided, further that, in each case, the Investment in the
intercompany loan by the lender thereof is permitted under Section 8.3
(Investments);

 

(g) Non-Recourse Indebtedness;

 

(h) Indebtedness or other liability incurred or assumed by the Borrower or any
of its Subsidiaries in connection with a Permitted Acquisition;

 

(i) other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not exceeding $20,000,000 at any time outstanding;

 

(j) (x) Indebtedness of the Borrower in the form of a promissory note in an
aggregate principal amount of up to $250,000,000 payable to the Asbestos PI
Trust (the “Asbestos PI Trust Note”), and (y) only to the extent there have been
no Borrowings of Delayed Draw Loans, the refinancing of the Asbestos PI Trust
Note with the issuance of senior (or subordinated) unsecured notes that (A) do
not impose any financial covenants on the Borrower or any of its Subsidiaries
that are materially more burdensome than the covenants set forth in this
Agreement, (B) do not require any scheduled payment on account of principal
(whether by redemption, purchase, retirement, defeasance, set-off or otherwise)
prior to the date that is six months after the Synthetic Facility Termination
Date, (C) have a weighted average life to maturity no shorter than the weighted
average life to maturity of the Synthetic Facility, (D) are in an aggregate
principal amount not to exceed the amounts then owing (or that may become owing)
by the Borrower pursuant to the Asbestos PI Trust Note, and that are sufficient
to pay in full, retire and cancel the Asbestos PI Trust Note, plus any
reasonable fees and expenses in connection with such issuance of senior (or
subordinated) unsecured notes and (E) contain terms and conditions that are
customary for such transactions; provided, that prior to any such refinancing
BWICO shall have entered into an agreement with the Administrative Agent, for
the benefit of the Secured Parties, on terms and conditions reasonably
satisfactory to the Administrative Agent, which provides that BWICO shall not
pledge or otherwise encumber the Borrower’s Stock;

 

100



--------------------------------------------------------------------------------

(k) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $20,000,000;

 

(l) Indebtedness with respect to industrial revenue bonds in an aggregate
principal amount not to exceed $20,000,000; provided, any such Indebtedness
shall be secured only by the property purchased, acquired or constructed with
the proceeds of such Indebtedness;

 

(m) the Contingent MI Payment; provided, however, that such Indebtedness shall
only be paid to the extent not previously paid by MI or a Subsidiary of MI
(other than the Borrower or any of its Subsidiaries) and may be paid only with
the proceeds of (i) a cash capital contribution from MI or a Subsidiary of MI
(other than the Borrower or any of its Subsidiaries) to the Borrower in an
aggregate amount of not less than $355,000,000 less any amounts permitted by
clause (ii) below to be used to pay a portion of the Contingent MI Payment to
the extent actually paid and (ii) internally generated cash of the Borrower and
its Subsidiaries plus any cash tax refunds received by the Borrower and its
Subsidiaries; provided that (1) the Borrower shall have complied with the
provisions of Section 2.9(c) and Section 2.9(e), (2) the amount of the
internally generated cash flow of the Borrower and its Subsidiaries so used
shall not be greater than the Retained Excess Cash Flow, (3) immediately prior
to and after giving effect to the making of any such payment, no Revolving Loans
shall be outstanding, and (4) after giving effect to any such payment, the
aggregate unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries will not be less than $25,000,000; and

 

(n) Indebtedness under or in respect of Hedging Contracts that are not
speculative in nature.

 

Section 8.2 Liens, Etc.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, create
or suffer to exist any Lien upon or with respect to any of their respective
properties or assets, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, except
for the following:

 

(a) Liens created pursuant to the Loan Documents;

 

(b) Liens existing on the Effective Date and disclosed on Schedule 8.2 (Existing
Liens);

 

(c) Customary Permitted Liens;

 

(d) Liens granted by the Borrower or any Subsidiary of the Borrower under a
Capital Lease and Liens to which any property is subject at the time, on or
after the Effective Date, of the Borrower’s or such Subsidiary’s acquisition
thereof in accordance with this Agreement, in each case securing Indebtedness
permitted under Section 8.1(d) (Indebtedness) and limited to the property
purchased (and proceeds thereof) with the proceeds subject to such Capital
Lease;

 

101



--------------------------------------------------------------------------------

(e) purchase money security interests in real property, improvements thereto or
equipment (including any item of equipment purchased in connection with a
particular construction project that the Borrower or a Subsidiary expects to
sell to its customer with respect to such project and that, pending such sale,
is classified as inventory) hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any of its Subsidiaries; provided, however, that
(i) such security interests secure purchase money Indebtedness permitted under
Section 8.1(d) (Indebtedness) and are limited to the property purchased with the
proceeds of such purchase money Indebtedness, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within ninety days of
such acquisition or construction, (iii) the Indebtedness secured thereby does
not exceed the lesser of the cost or Fair Market Value of such real property,
improvements or equipment at the time of such acquisition or construction and
(iv) such security interests do not apply to any other property (other than
proceeds of such acquired or constructed property) or assets of the Borrower or
any of its Subsidiaries;

 

(f) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b), (d) or (e) above or
this clause (f) without any material change in the assets subject to such Lien;

 

(g) Liens in favor of lessors securing operating leases permitted hereunder;

 

(h) Liens securing Non-Recourse Indebtedness permitted under Section 8.1(g)
(Indebtedness) on the assets of the Subsidiary or Permitted Joint Venture
financed by such Non-Recourse Indebtedness;

 

(i) Liens arising out of judgments or awards and not constituting an Event of
Default under Section 9.1(g) (Events of Default);

 

(j) Liens encumbering inventory, work-in-process and related property in favor
of customers or suppliers securing obligations and other liabilities to such
customers or suppliers (other than Indebtedness) to the extent such Liens are
granted in the ordinary course of business and are consistent with past business
practices;

 

(k) Liens encumbering assets of Foreign Subsidiaries and securing Indebtedness
permitted by Section 8.1(k);

 

(l) Liens securing Indebtedness permitted by Section 8.1(l) (Indebtedness);
provided, such Liens shall be limited to the property purchased, acquired or
constructed with the proceeds of such Indebtedness;

 

(m) Liens with respect to foreign exchange netting arrangements to the extent
incurred in the ordinary course of business and consistent with past business
practices; provided, that the aggregate outstanding amount of all such
obligations and liabilities secured by such Liens shall not exceed $15,000,000
at any time; and

 

102



--------------------------------------------------------------------------------

(n) Liens not otherwise permitted by the foregoing clauses of this Section 8.2
securing obligations or other liabilities (other than Indebtedness) of the
Borrower or any Subsidiary of the Borrower; provided, however, that the
aggregate outstanding amount of all such obligations and liabilities secured by
such Liens shall not exceed $10,000,000 at any time.

 

Section 8.3 Investments

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly make or maintain any Investment except for the following:

 

(a) Investments existing on the Effective Date and disclosed on Schedule 8.3
(Existing Investments), and any refinancings of such Investments to the extent
constituting Indebtedness otherwise permitted under Section 8.1(b), provided
such refinancing complies with the provisions of Section 8.1(e);

 

(b) Investments in cash and Cash Equivalents;

 

(c) Investments in accounts, contract rights and chattel paper (each as defined
in the UCC), notes receivable and similar items arising or acquired from the
sale of Inventory in the ordinary course of business consistent with the past
practice of the Borrower and its Subsidiaries;

 

(d) Investments received in settlement of amounts due to the Borrower or any
Subsidiary of the Borrower effected in the ordinary course of business;

 

(e) Investments by: (i) the Borrower in any Subsidiary Guarantor or by any
Subsidiary Guarantor in the Borrower or any other Subsidiary Guarantor; (ii) a
Subsidiary of the Borrower that is not a Subsidiary Guarantor in the Borrower or
any other Subsidiary of the Borrower; or (iii) the Borrower or any Subsidiary
Guarantor in a Subsidiary or an Affiliate of the Borrower that is neither a
Subsidiary Guarantor nor a Permitted Joint Venture; provided, however, that the
aggregate outstanding amount of all such Investments pursuant to this
clause (iii) shall not exceed $10,000,000 at any time plus an amount equal to
any repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount shall not exceed the amount of such Investment valued at the fair market
value of such Investment at the time such Investment was made);

 

(f) loans or advances to employees of the Borrower or any of its Subsidiaries
(or guaranties of loans and advances made by a third party to employees of the
Borrower or any of its Subsidiaries) in the ordinary course of business;
provided, that the aggregate principal amount of all such loans and advances and
guaranties of loans and advances shall not exceed $1,000,000 at any time;

 

103



--------------------------------------------------------------------------------

(g) Investments constituting Guaranty Obligations permitted by Section 8.1
(Indebtedness);

 

(h) direct or indirect Investments in Permitted Joint Ventures engaged in an
Eligible Line of Business; provided, however, that the aggregate outstanding
amount of all such Investments, including Letters of Credit and other credit
support obligations from the Borrower or its Subsidiaries, pursuant to this
clause (h) shall not exceed $5,000,000 at any time;

 

(i) Investments in connection with a Permitted Acquisition;

 

(j) Investments in Babcock & Wilcox Canada Ltd.; provided, however, that the
aggregate outstanding amount of all such Investments pursuant to this clause (j)
shall not exceed $25,000,000 at any time;

 

(k) Investments in Babcock & Wilcox Volund ApS; provided, however, that the
aggregate outstanding amount of all such Investments pursuant to this clause (k)
shall not exceed $30,000,000 at any time; and

 

(l) Investments not otherwise permitted hereby; provided, however, that the
aggregate outstanding amount of all such Investments shall not exceed
$15,000,000 at any time.

 

Section 8.4 Sale of Assets

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, sell,
convey, transfer, lease or otherwise dispose of any of their respective assets
or any interest therein (including the sale or factoring at maturity of any
accounts) to any Person, or permit or suffer any other Person to acquire any
interest in any of their respective assets or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Stock or Stock Equivalent (any
such disposition in excess of $500,000 per transaction or series of related
transactions, being an “Asset Sale”) except for the following:

 

(a) the sale or disposition of inventory in the ordinary course of business;

 

(b) transfers resulting from any taking or condemnation of any property of the
Borrower or any of its Subsidiaries (or, as long as no Default or Event of
Default has occurred and is continuing or would result therefrom, deed in lieu
thereof);

 

(c) as long as no Default or Event of Default is continuing or would result
therefrom, the sale or disposition of equipment that the Borrower reasonably
determines is no longer useful in its or its Subsidiaries’ business, has become
obsolete, damaged or surplus or is replaced in the ordinary course of business;

 

(d) as long as no Default or Event of Default is continuing or would result
therefrom, the sale or disposition of assets of any Permitted Joint Venture
that, both at the time of such sale and as of the Effective Date, do not
constitute, in the aggregate, all or a material part of the assets of such
Permitted Joint Venture;

 

104



--------------------------------------------------------------------------------

(e) as long as no Default or Event of Default is continuing or would result
therefrom, the lease or sublease of Real Property not constituting a sale and
leaseback, to the extent not otherwise prohibited by this Agreement or the
Mortgages;

 

(f) as long as no Default or Event of Default is continuing or would result
therefrom, non-exclusive assignments and licenses of intellectual property of
the Borrower and its Subsidiaries in the ordinary course of business;

 

(g) as long as no Default or Event of Default is continuing or would result
therefrom, discounts, adjustments, settlements and compromises of Accounts and
contract claims in the ordinary course of business;

 

(h) any Asset Sale (i) to the Borrower or any Subsidiary Guarantor or (ii) by
any Subsidiary that is not a Loan Party to another Subsidiary that is not a Loan
Party;

 

(i) as long as no Default or Event of Default is continuing or would result
therefrom, (x) any other Asset Sale for Fair Market Value, at least 75% of which
is payable in cash or Cash Equivalents upon such sale; provided, however, that
with respect to any such Asset Sale in accordance with this clause (i)(x), the
aggregate consideration received for the sale of all assets sold in accordance
with this clause (i) during any Fiscal Year, including such Asset Sale, shall
not exceed $10,000,000 in the aggregate, (y) the sale of Babcock & Wilcox Volund
ApS for Fair Market Value and (z) the sale of the equity interests of Ebensburg
Power Company for Fair Market Value; and

 

(j) Asset Sales permitted by Section 8.13 (Sale/Leasebacks).

 

Section 8.5 Restricted Payments

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay or make any sum for any Restricted
Payment except for:

 

(a) Restricted Payments by the Borrower to any Subsidiary Guarantor;

 

(b) Restricted Payments by (i) any Subsidiary of the Borrower to the Borrower or
any Subsidiary Guarantor or (ii) any Subsidiary that is not a Loan Party to
another Subsidiary that is not a Loan Party;

 

(c) Restricted Payments by any Permitted Joint Venture to the Borrower or any
Subsidiary Guarantor and to any other direct or indirect holders of equity
interests in such Permitted Joint Venture to the extent (i) such Restricted
Payments are made pro rata among the holders of the equity interests in such
Permitted Joint Venture or (ii) pursuant to the terms of the joint venture or
other distribution agreement for such Permitted Joint Venture in form and
substance approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed);

 

105



--------------------------------------------------------------------------------

(d) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Borrower or any of its Subsidiaries solely with the proceeds
received from the exercise of any warrant or option; and

 

(e) so long as no Default or Event of Default has occurred and is continuing, or
would result therefrom, the Borrower may make Restricted Payments to BWICO in an
aggregate amount not to exceed the result of (x) $20,000,000 in the aggregate
plus (y) (i) so long as the Leverage Ratio, pro forma for the making of such
Restricted Payments, is less than 2.00:1.00, the cumulative amount of Excess
Cash Flow for all Fiscal Years completed after the Effective Date and prior to
the date of determination minus (ii) the portion of such Excess Cash Flow that
has been applied, or will be required to be applied, to the prepayment of Loans
in accordance with Section 2.9(c) after the Effective Date and on or prior to
the date of determination minus (iii) any Restricted Payments previously made
pursuant to this Section 8.5(e)(y) minus (iv) any amount of the Contingent MI
Payment made pursuant to Section 8.1(m)(ii), but excluding the amount of any
cash tax refunds used in connection with such payment made pursuant to
Section 8.1(m)(ii).

 

Section 8.6 Restriction on Fundamental Changes

 

Except in connection with a Permitted Acquisition, the Borrower shall not, and
shall not permit any of its Subsidiaries to, (a) merge or consolidate with any
Person (provided that, if at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing (i) any Wholly-Owned Subsidiary may merge into the Borrower so long
as the Borrower is the surviving company, (ii) any Wholly-Owned Subsidiary may
merge into or consolidate with any other Wholly-Owned Subsidiary in a
transaction in which the surviving entity is a Wholly-Owned Subsidiary and no
person other than the Borrower or a Wholly-Owned Subsidiary receives any
consideration (provided that if any party to any such transaction is a Loan
Party, the surviving entity of such transaction shall be a Loan Party) and
(iii) any Subsidiary of the Borrower may merge with another person in a
transaction constituting an Asset Sale permitted hereunder), (b) acquire all or
substantially all of the Stock or Stock Equivalents of any Person, (c) acquire
all or substantially all of the assets of any Person or all or substantially all
of the assets constituting what is known by the Borrower to be the business of a
division, branch or other unit operation of any Person, (d) enter into any joint
venture or partnership with any Person that is not a Loan Party other than any
Permitted Joint Venture or (e) acquire or create any Subsidiary unless, after
giving effect to such acquisition or creation, (i) such Subsidiary is a
Permitted Joint Venture or a Wholly-Owned Subsidiary of the Borrower, (ii) the
Borrower is in compliance with Section 7.11 (Additional Collateral and
Guaranties) and (iii) the Investment in such Subsidiary is permitted under
Section 8.3 (Investments).

 

106



--------------------------------------------------------------------------------

Section 8.7 Change in Nature of Business

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, engage
in any business other than the Eligible Line of Business.

 

Section 8.8 Transactions with Affiliates

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, except
as otherwise expressly permitted herein, do any of the following: (a) make any
Investment in an Affiliate of the Borrower that is not, or does not thereby or
in connection therewith become, a Subsidiary of the Borrower or a Permitted
Joint Venture, (b) transfer, sell, lease, assign or otherwise dispose of any
asset to any Affiliate of the Borrower that is not, or does not thereby or in
connection therewith become, a Subsidiary of the Borrower or a Permitted Joint
Venture, (c) merge into or consolidate with or purchase or acquire assets from
any Affiliate of the Borrower that is not, or does not thereby or in connection
therewith become, a Subsidiary of the Borrower, (d) repay any Indebtedness to
any Affiliate of the Borrower that is not, or does not thereby or in connection
therewith become, a Subsidiary of the Borrower, (e) enter into any other
transaction (including any retention bonus or other compensation arrangement)
directly or indirectly with or for the benefit of any Affiliate of the Borrower
that is not a Guarantor (including guaranties and assumptions of obligations of
any such Affiliate) or (f) make any management services payments pursuant to the
Management Services Agreement as in effect on the date hereof in an amount in
excess of the amounts required to be paid thereunder, except (i) in each case
(excluding clause (f)) transactions in the ordinary course of business on a
basis no less favorable to the Borrower or such Subsidiary as would be obtained
in a comparable arm’s length transaction with a Person not an Affiliate and
(ii) payments and releases expressly required or authorized to be made by the
Borrower or one of its Subsidiaries pursuant to Section 5.2 of the Non-Debtor
Affiliate Settlement Agreement.

 

Section 8.9 Restrictions on Subsidiary Distributions; No New Negative Pledge

 

Other than pursuant to the Loan Documents and any agreements governing any
Non-Recourse Indebtedness, or any purchase money Indebtedness or Capital Lease
Obligations permitted by Section 8.1(b), (d) or (e) (Indebtedness) (in the case
of any such purchase money Indebtedness or Capital Lease Obligations, so long as
any prohibition or limitation is only effective against the assets financed
thereby), the Borrower shall not, and shall not permit any of its Subsidiaries
to, (a) other than for Permitted Joint Ventures, agree to enter into or suffer
to exist or become effective any consensual encumbrance or consensual
restriction of any kind on the ability of such Subsidiary to pay dividends or
make any other distribution or transfer of funds or assets or make loans or
advances to or other Investments in, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower or (b) other than customary
non-assignment provisions in contracts entered into in the ordinary course of
business, enter into or permit to exist or become effective any enforceable
agreement prohibiting or limiting the ability of the Borrower or any Subsidiary
to create, incur, assume or permit

 

107



--------------------------------------------------------------------------------

to exist any Lien upon any of its property, assets or revenues, whether now
owned or hereafter acquired, to secure the Obligations, including any agreement
requiring any other Indebtedness or Contractual Obligation to be equally and
ratably secured with the Obligations.

 

Section 8.10 Modification of Constituent Documents

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, change
its capital structure (including the terms of its outstanding Stock) or
otherwise amend its Constituent Documents, except for changes and amendments
that do not materially and adversely affect the rights and privileges of the
Borrower or any of its Subsidiaries and do not materially and adversely affect
the interests of the Secured Parties under the Loan Documents or the rights and
interests of any of them in the Collateral.

 

Section 8.11 Accounting Changes; Fiscal Year

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
(a) make any material change in its accounting treatment and reporting practices
or tax reporting treatment, except as required by GAAP or any Requirement of Law
and disclosed to the Lenders and the Administrative Agent or (b) change its
Fiscal Year.

 

Section 8.12 Margin Regulations

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, use all
or any portion of the proceeds of any credit extended hereunder to purchase or
carry margin stock (within the meaning of Regulation U of the Federal Reserve
Board) in contravention of Regulation U of the Federal Reserve Board.

 

Section 8.13 Sale/Leasebacks

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any sale and leaseback transaction unless the proceeds of such transaction
received by the Loan Parties equal the Fair Market Value of the properties
subject to such transaction and, after giving effect to such sale and leaseback
transaction, the aggregate Fair Market Value of all properties covered at any
one time by all sale and leaseback transactions permitted hereunder (other than
any sale and leaseback transaction of property entered into within 90 days of
the acquisition of such property) does not exceed $20,000,000.

 

Section 8.14 Capital Expenditures

 

The Borrower shall not make or incur, or permit to be made or incurred, Capital
Expenditures during each of the Fiscal Years set forth below to be, in the
aggregate, in excess of the maximum amount set forth below for such Fiscal Year:

 

108



--------------------------------------------------------------------------------

FISCAL YEAR

--------------------------------------------------------------------------------

  

MAXIMUM CAPITAL

EXPENDITURES

--------------------------------------------------------------------------------

2006

   $ 35,000,000

2007 and each Fiscal Year thereafter

   $ 30,000,000

 

; provided, however, that to the extent the actual amount of such Capital
Expenditures for any such Fiscal Year is less than the maximum amount set forth
above for such Fiscal Year (provided that actual Capital Expenditures in any
Fiscal Year shall be first applied against any carryover from the prior Fiscal
Year)), 100% of the difference between such stated maximum amount and such
actual Capital Expenditures shall be available for additional Capital
Expenditures in the next succeeding Fiscal Year (but shall not be available in
any Fiscal Year thereafter).

 

Section 8.15 Cancellation of Indebtedness Owed to It

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, cancel
any material claim or Indebtedness owed to any of them except in the ordinary
course of business.

 

Section 8.16 No Speculative Transactions

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, engage
in any material speculative transaction or in any material transaction involving
the entry into of Hedging Contracts by such Person except for the sole purpose
of hedging in the normal course of business.

 

Section 8.17 Contingent MI Payment.

 

Except as contemplated by Section 8.1(m), the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, make the Contingent
MI Payment.

 

Section 8.18 Post-Termination Benefits

 

Except to the extent required under Section 4980B of the Code or similar state
laws, the Borrower shall not, and shall not permit any of its Subsidiaries to,
without the consent of the Requisite Lenders, adopt any Employee Benefit Plan
that provides health or welfare benefits (through the purchase of insurance or
otherwise) to any retired or former employees, consultants or directors (or
their dependents) of the Borrower or any of its Subsidiaries.

 

109



--------------------------------------------------------------------------------

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.1 Events of Default

 

Each of the following events shall be an Event of Default:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

 

(b) the Borrower shall fail to pay any interest on any Loan, any fee under any
of the Loan Documents or any other Obligation (other than one referred to in
clause (a) above) and such non-payment continues for a period of three Business
Days after the due date therefor; or

 

(c) any representation or warranty made or deemed made by any Loan Party in any
Loan Document shall prove to have been incorrect in any material respect when
made or deemed made; or

 

(d) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V (Financial Covenants), 6.3 (Default Notices),
7.1 (Preservation of Corporate Existence, Etc.), 7.6 (Access) or Article VIII
(Negative Covenants) or (ii) any other term, covenant or agreement contained in
this Agreement or in any other Loan Document if such failure under this
clause (ii) shall remain unremedied for 30 days after the earlier of (A) the
date on which a Responsible Officer of the Borrower obtains actual knowledge of
such failure and (B) the date on which written notice thereof shall have been
given to the Borrower by the Administrative Agent, any Lender or any Synthetic
Investor; or

 

(e) (i) the Borrower or any of its Material Subsidiaries shall fail to make any
payment on any recourse Indebtedness of the Borrower or any such Material
Subsidiary (other than the Obligations) or any Guaranty Obligation in respect of
Indebtedness of any other Person, and, in each case, such failure relates to
Indebtedness having a principal amount of $10,000,000 or more when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or required to
be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; provided that clauses
(ii) and (iii) above shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; or

 

(f) (i) the Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any

 

110



--------------------------------------------------------------------------------

proceeding shall be instituted by or against the Borrower or any of its Material
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts, under any Requirement of Law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee or other similar official for it or for any substantial part of its
property; provided, however, that, in the case of any such proceedings
instituted against the Borrower or any of its Material Subsidiaries (but not
instituted by the Borrower or any of its Subsidiaries), either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or an order
or decree approving or ordering any of the foregoing shall be entered, or
(iii) the Borrower or any of its Material Subsidiaries shall take any corporate
action to authorize any action set forth in clauses (i) or (ii) above; or

 

(g) (i) except with respect to the CITGO Settlement, one or more judgments,
injunctions or orders (or other similar process) involving, in the case of a
money judgment, an amount in excess of $10,000,000 in the aggregate (to the
extent not covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage), shall be rendered against one or more of any
Loan Party and its Subsidiaries and shall remain unpaid and either
(x) enforcement proceedings shall have been commenced by any creditor upon such
judgment, injunction or order or (y) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment, injunction or order,
by reason of a pending appeal or otherwise, shall not be in effect or (ii) the
Borrower or any of its applicable Subsidiaries shall fail in any material
respect to comply with the terms and conditions of CITGO Settlement; or

 

(h) (i) one or more ERISA Events shall occur and the amount of all liabilities
and deficiencies resulting therefrom imposed on or which could reasonably be
expected to be imposed directly on the Borrower, any of its Subsidiaries or any
Guarantor, whether or not assessed, when taken together with amounts of all such
liabilities and deficiencies for all other such ERISA Events exceeds $10,000,000
in the aggregate, or (ii) there exists any fact or circumstance that reasonably
could be expected to result in the imposition of a Lien or security interest
under Section 412(n) of the Code or under ERISA; or

 

(i) any provision of any Collateral Document or the Holdings Guaranty after
delivery thereof pursuant to this Agreement or any other Loan Document shall for
any reason, except as permitted by the Loan Documents, cease to be valid and
binding on, or enforceable against, any Loan Party which is a party thereto, or
any Loan Party shall so state in writing; or

 

(j) any Collateral Document shall for any reason fail or cease to create a valid
Lien on any Collateral with an aggregate value of $5,000,000 or more purported
to be covered thereby or, except as permitted by the Loan Documents, such Lien
shall fail or cease to be a perfected and first priority Lien or any Loan Party
shall so state in writing; or

 

111



--------------------------------------------------------------------------------

(k) there shall occur any Change of Control; or

 

(l) MI shall fail, and shall fail to cause one of its Subsidiaries (excluding
the Borrower and any of its Subsidiaries except as expressly permitted by
Section 8.1(m)), to make any required payments to the Asbestos PI Trust in
accordance with the provisions of the Plan of Reorganization, and such failure
continues until the earlier to occur of (i) a period of ten days after the due
date thereof or (ii) the making of a demand or taking of other enforcement
action with respect to such payment obligations by or on behalf of the Asbestos
PI Trust; provided, that the foregoing shall no longer constitute an Event of
Default if such failure to pay any such required payments is cured by MI or one
of its Subsidiaries (other than the Borrower or any of its Subsidiaries except
as expressly contemplated by Section 8.1(m)).

 

Section 9.2 Remedies

 

During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Commitments be terminated,
whereupon the obligation of each Lender to make any Loan and each Issuer to
Issue any Letter of Credit shall immediately terminate and (b) may and, at the
request of the Requisite Lenders, shall, by notice to the Borrower, declare the
Loans, all interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that upon the occurrence of any Event of Default specified in Section 9.1(f)
(Events of Default) with respect to the Borrower, (x) the Commitments of each
Lender to make Loans and the commitments of each Lender and Issuer to Issue or
participate in Letters of Credit shall each automatically be terminated and
(y) the Loans, all such interest and all such amounts and Obligations shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower. In addition to the remedies set forth above, the Administrative
Agent may exercise any remedies provided for by the Collateral Documents in
accordance with the terms thereof or any other remedies provided by applicable
law.

 

Section 9.3 Actions in Respect of Letters of Credit

 

Upon the Revolving Facility Termination Date or the Synthetic Facility
Termination Date, as applicable, or as may be required by Section 2.9(d)
(Mandatory Prepayments), the Borrower shall pay to the Administrative Agent in
immediately available funds at the Administrative Agent’s office referred to in
Section 11.8 (Notices, Etc.), for deposit in a Cash Collateral Account, an
amount equal to 105% of the sum of all outstanding Letter of Credit Obligations
with respect to Revolving Letters of Credit and/or Synthetic Letters of Credit,
as the case may be. The Administrative Agent may, from time to time after funds
are deposited in any Cash Collateral Account with respect to Letters of Credit
(and while an Event of Default has occurred and is continuing or after

 

112



--------------------------------------------------------------------------------

the acceleration of the Loans), apply funds then held in such Cash Collateral
Account to the payment of any amounts, in accordance with Section 2.13(f)
(Payments and Computations), as shall have become or shall become due and
payable by the Borrower to the Issuers or Lenders in respect of the Letter of
Credit Obligations. The Administrative Agent shall promptly give written notice
of any such application; provided, however, that the failure to give such
written notice shall not invalidate any such application.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT, THE FRONTING LENDER AND OTHER AGENTS

 

Section 10.1 Authorization and Action

 

(a) Each Lender, each Synthetic Investor and each Issuer hereby appoints Credit
Suisse as the Administrative Agent hereunder, and each Lender, each Synthetic
Investor and each Issuer authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent under such
agreements and to exercise such powers as are reasonably incidental thereto.
Without limiting the foregoing, each Lender, each Synthetic Investor and each
Issuer hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents and, in the
case of the Collateral Documents, to act as Collateral Agent for the Lenders,
the Synthetic Investors, the Issuers and the other Secured Parties under such
Collateral Documents.

 

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), neither the Administrative
Agent, the Collateral Agent nor the Fronting Lender shall be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders, and such
instructions shall be binding upon all Lenders, each Issuer and all Synthetic
Investors; provided, however, that none of the Administrative Agent, the
Collateral Agent nor the Fronting Lender shall be required to take any action
that (i) the Administrative Agent, the Collateral Agent or, as the case may be,
the Fronting Lender in good faith believes exposes it to personal liability
unless the Administrative Agent, the Collateral Agent or, as the case may be,
the Fronting Lender receives an indemnification satisfactory to it from the
Lenders, the Issuers and the Synthetic Investors with respect to such action or
(ii) is contrary to this Agreement, any other Loan Document or any applicable
Requirement of Law. Upon request, the Administrative Agent agrees to give to
each Lender, each Synthetic Investor and each Issuer prompt notice of each
notice given to it by any Loan Party pursuant to the terms of this Agreement or
the other Loan Documents.

 

113



--------------------------------------------------------------------------------

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders,
the Synthetic Investors and the Issuers and its duties are entirely
administrative in nature. The Administrative Agent does not assume and shall not
be deemed to have assumed any obligation other than as expressly set forth
herein and in the other Loan Documents or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuer, Synthetic Investor or holder
of any other Obligation. The Administrative Agent may perform any of its duties
under any Loan Document by or through its agents or employees.

 

(d) In performing its functions and duties hereunder and under the other Loan
Documents, the Collateral Agent is acting solely on behalf of the Secured
Parties. The Collateral Agent does not assume and shall not be deemed to have
assumed any obligation other than as expressly set forth herein and in the other
Loan Documents or any other relationship as the agent, fiduciary or trustee of
or for any Lender, Issuer, Synthetic Investor or holder of any other Obligation.
The Collateral Agent may perform any of its duties under any Loan Document by or
through its agents or employees.

 

(e) In performing its functions and duties hereunder and under the other Loan
Documents, the Fronting Lender is acting solely on behalf of the Synthetic
Investors and its duties are entirely administrative in nature. The Fronting
Lender does not assume and shall not be deemed to have assumed any obligation
other than as expressly set forth herein and in the other Loan Documents or any
other relationship as the agent, fiduciary or trustee of or for any Lender,
Issuer, Synthetic Investor or holder of any other Obligation. The Fronting
Lender may perform any of its duties under any Loan Document by or through its
agents or employees.

 

Section 10.2 Administrative Agent’s and Fronting Lender’s Reliance, Etc.

 

(a) None of the Administrative Agent, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting but
subject to the foregoing, the Administrative Agent (a) may treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 11.2 (Assignments and Participations), (b) may rely on the Register to
the extent set forth in Section 11.2(c) (Assignments and Participations),
(c) may consult with legal counsel (including counsel to the Borrower or any
other Loan Party), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts, (d) makes no warranty or representation to any Lender, Issuer or
Synthetic Investor and shall not be responsible to any Lender, Issuer or
Synthetic Investor for any statements, warranties or representations made by or
on behalf of the Borrower or any of its Subsidiaries or the Fronting Lender in
or in connection with this Agreement or any other Loan Document, (e) shall not
have any duty to ascertain or to inquire either as to the performance or

 

114



--------------------------------------------------------------------------------

observance of any term, covenant or condition of this Agreement or any other
Loan Document, as to the financial condition of any Loan Party or as to the
existence or possible existence of any Default or Event of Default, (f) shall
not be responsible to any Lender, Issuer or Synthetic Investor for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the attachment, perfection or priority of any Lien created or purported
to be created under or in connection with, this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto and (g) shall incur no liability under or in respect of this Agreement
or any other Loan Document by acting upon any notice, consent, certificate or
other instrument or writing (which writing may be a telecopy or, if consented to
by the Administrative Agent, electronic mail) or any telephone message believed
by it to be genuine and signed or sent by the proper party or parties.

 

(b) None of the Fronting Lender, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, the Fronting Lender (a) may consult with legal counsel (including
counsel to the Borrower, any other Loan Party or any Synthetic Investor),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts, (b) makes no
warranty or representation to any Lender, Issuer or Synthetic Investor and shall
not be responsible to any Lender, Issuer or Synthetic Investor for any
statements, warranties or representations made by or on behalf of the Borrower
or any of its Subsidiaries in or in connection with this Agreement or any other
Loan Document, (c) shall not have any duty to ascertain or to inquire either as
to the performance or observance of any term, covenant or condition of this
Agreement or any other Loan Document, as to the financial condition of any Loan
Party or as to the existence or possible existence of any Default or Event of
Default, (d) shall not be responsible to any Lender, Issuer or Synthetic
Investor for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto or thereto and (e) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a telecopy or,
if consented to by the Administrative Agent, electronic mail) or any telephone
message believed by it to be genuine and signed or sent by the proper party or
parties.

 

Section 10.3 The Agents and the Fronting Lender Individually

 

With respect to its Ratable Portion, each Agent that is a Lender shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Requisite Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include, without limitation,
(a) each Agent in its individual capacity as a Lender or as one of the Requisite
Lenders and (b) the Fronting Lender in its

 

115



--------------------------------------------------------------------------------

individual capacity as a Lender or as one of the Requisite Lenders. Each Agent
and its respective Affiliates may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with, any Loan
Party as if such Agent were not acting as Agent or, as the case may be, the
Fronting Lender.

 

Section 10.4 Lender Credit Decision

 

Each Lender, each Issuer and each Synthetic Investor acknowledges that it shall,
independently and without reliance upon the Administrative Agent, the Fronting
Lender or any other Lender or Synthetic Investor conduct its own independent
investigation of the financial condition and affairs of the Borrower, each other
Loan Party and each Revolving Lender, in connection with the making and
continuance of the Loans and with the issuance of the Letters of Credit. Each
Lender, each Issuer and each Synthetic Investor also acknowledges that it shall,
independently and without reliance upon the Administrative Agent, the Fronting
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement or other Loan Documents.

 

Section 10.5 Indemnification

 

(a) Each Lender agrees to indemnify the Administrative Agent, Collateral Agent
and each of their respective Affiliates, and each of their respective directors,
officers, employees, agents and advisors (to the extent not reimbursed by the
Borrower), from and against such Lender’s aggregate Ratable Portion of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements (including fees, expenses and
disbursements of financial and legal advisors) of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against, the Administrative
Agent, the Collateral Agent or any of their respective Affiliates, directors,
officers, employees, agents and advisors in any way relating to or arising out
of this Agreement or the other Loan Documents or any action taken or omitted by
the Administrative Agent or Collateral Agent under this Agreement or the other
Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s, Collateral Agent’s or such Affiliate’s gross negligence
or willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse the Administrative Agent or the Collateral Agent, as applicable,
promptly upon demand for its ratable share of any out-of-pocket expenses
(including fees, expenses and disbursements of financial and legal advisors)
incurred by the Administrative Agent or the Collateral Agent, as applicable, in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Loan Documents, to the
extent that the Administrative Agent or the Collateral Agent, as applicable, is
not reimbursed for such expenses by the Borrower or any other Loan Party.

 

116



--------------------------------------------------------------------------------

(b) Each Synthetic Investor agrees to indemnify the Fronting Lender and each of
its Affiliates, and each of their respective directors, officers, employees,
agents and advisors (to the extent not reimbursed by the Borrower), from and
against such Synthetic Investor’s Ratable Portion of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the Fronting Lender or any of its
Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Fronting Lender under this Agreement or the other
Loan Documents; provided, however, that no Synthetic Investor shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Fronting Lender’s or such Affiliate’s gross negligence or willful misconduct.
Without limiting the foregoing, each Synthetic Investor agrees to reimburse the
Fronting Lender promptly upon demand for its ratable share of any out-of-pocket
expenses (including fees, expenses and disbursements of financial and legal
advisors) incurred by the Fronting Lender in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Fronting Lender is not reimbursed
for such expenses by the Borrower or any other Loan Party.

 

Section 10.6 Successor Administrative Agent

 

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders, the Synthetic Investors and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Requisite Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Synthetic Investors, appoint a successor Administrative Agent,
selected from among the Lenders and the Synthetic Investors. In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld but shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

 

117



--------------------------------------------------------------------------------

Section 10.7 Successor Fronting Lender

 

The Fronting Lender may at any time resign by giving written notice thereof to
the Synthetic Investors and the Borrower. Upon any such resignation, the
Synthetic Investors having outstanding deposits in Credit-Linked Deposit
Accounts and Sub-Accounts under the Synthetic Facility shall have the right to
appoint by a simple majority vote (based on the aggregate amount of
Credit-Linked Deposits) a successor Fronting Lender. If no successor Fronting
Lender shall have been so appointed by the Synthetic Investors, and shall have
accepted such appointment, within 30 days after the retiring Fronting Lender’s
giving of notice of resignation, then the Administrative Agent may, on behalf of
the Lenders and Synthetic Investors, appoint a successor Fronting Lender,
selected from among the Lenders and the Synthetic Investors. In either case,
such appointment shall be subject to the prior written approval of (i) a
majority of the Synthetic Investors (based on the aggregate amount of
Credit-Linked Deposits) and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (such approval not to be unreasonably withheld or
delayed). Upon the acceptance of any appointment as Fronting Lender by a
successor Fronting Lender, such successor Fronting Lender shall (a) obtain an
assignment of the rights and obligations of the Fronting Lender in respect of
the Credit-Linked Deposit Account and the Credit-Linked Deposits and (b) obtain
an assignment of the Commitment of the Fronting Lender hereunder through an
Assignment and Acceptance and, thereafter, shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Fronting
Lender, and the retiring Fronting Lender shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, and in respect of
the Credit-Linked Deposit Account and the Credit-Linked Deposits. The occurrence
and effectiveness of the events described in clauses (a) and (b) above shall be
a condition precedent to the effectiveness of any resignation of the Fronting
Lender. After any effective resignation, the retiring Fronting Lender shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Fronting Lender under this Agreement and
the other Loan Documents, and in respect of the Credit-Linked Deposit Account
and the Credit-Linked Deposits.

 

Section 10.8 Concerning the Collateral and the Collateral Documents

 

(a) Each Lender, each Synthetic Investor and each Issuer agrees that any action
taken by the Administrative Agent, the Collateral Agent, the Fronting Lender or
the Requisite Lenders (or, where required by the express terms of this
Agreement, a different proportion of the Lenders or Synthetic Investors) in
accordance with the provisions of this Agreement or the other Loan Documents,
and the exercise by the Administrative Agent, the Collateral Agent, the Fronting
Lender or the Requisite Lenders (or, where so required, such other proportion)
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be deemed authorized by and shall be
binding upon all of the Lenders, Synthetic Investors, Issuers and other Secured
Parties. Without limiting the generality of the foregoing, the Administrative
Agent and Collateral Agent, as applicable, shall have the sole and exclusive
right and authority to (i) act as the disbursing and collecting agent for the

 

118



--------------------------------------------------------------------------------

Lenders, the Synthetic Investors and the Issuers with respect to all payments
and collections arising in connection herewith and with the Collateral
Documents, (ii) execute and deliver each Collateral Document and accept delivery
of each such agreement delivered by the Borrower or any of its Subsidiaries,
(iii) act as collateral agent for the Lenders, the Synthetic Investors, the
Issuers and the other Secured Parties for purposes of the perfection of all
security interests and Liens created by such agreements and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the Collateral,
(v) take such action as is necessary or desirable to maintain the perfection and
priority of the security interests and Liens created or purported to be created
by the Collateral Documents and (vi) except as may be otherwise specifically
restricted by the terms hereof or of any other Loan Document, exercise all
remedies given to the Administrative Agent, the Collateral Agent, the Lenders,
the Synthetic Investors, the Issuers and the other Secured Parties with respect
to the Collateral under the Loan Documents relating thereto, applicable law or
otherwise.

 

(b) Each of the Lenders, the Synthetic Investors and the Issuers hereby directs,
in accordance with the terms hereof, the Collateral Agent to release (or, in the
case of clause (ii) below, release or subordinate) any Lien held by the
Collateral Agent for the benefit of the Secured Parties against any of the
following:

 

(i) all of the Collateral, upon termination of the Commitments and payment and
satisfaction in full of all Loans, Reimbursement Obligations and all other
Obligations that the Collateral Agent has been notified in writing are then due
and payable (and, in respect of contingent Letter of Credit Obligations, with
respect to which cash collateral has been deposited or a back-up letter of
credit has been issued, in either case on terms reasonably satisfactory to the
Administrative Agent and the applicable Issuers);

 

(ii) any assets that are subject to a Lien permitted by Section 8.2(d), (e) or
(f) (Liens, Etc.); and

 

(iii) if such sale or disposition is permitted by this Agreement (or permitted
pursuant to a waiver or consent of a transaction otherwise prohibited by this
Agreement), any Collateral sold or disposed of by a Loan Party and/or the
guaranty of any Subsidiary Guarantor which has been voluntarily sold or disposed
of by a Loan Party.

 

Each of the Lenders, the Synthetic Investors and the Issuers hereby directs the
Collateral Agent to execute and deliver or file such termination and partial
release statements and do such other things as are necessary to release Liens to
be released pursuant to this Section 10.8 promptly upon the effectiveness of any
such release.

 

Section 10.9 Collateral Matters Relating to Related Obligations

 

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation that is otherwise owed to Persons other than the
Administrative

 

119



--------------------------------------------------------------------------------

Agent, the Collateral Agent, the Lenders, the Synthetic Investors and the
Issuers (collectively, “Related Obligations”) solely on the condition and
understanding, as among the Collateral Agent and all Secured Parties, that
(a) the Related Obligations shall be entitled to the benefit of the Loan
Documents and the Collateral to the extent expressly set forth in this Agreement
and the other Loan Documents and to such extent the Collateral Agent shall hold,
and have the right and power to act with respect to, the BWICO Guaranty, the
Pledge and Security Agreement and the Collateral on behalf of and as agent for
the holders of the Related Obligations, but the Collateral Agent is otherwise
acting solely as agent for the Lenders, the Synthetic Investors and the Issuers
and shall have no fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or other obligation whatsoever to any holder of Related Obligations,
(b) all matters, acts and omissions relating in any manner to the BWICO
Guaranty, the Pledge and Security Agreement, the Collateral, or the omission,
creation, perfection, priority, abandonment or release of any Lien, shall be
governed solely by the provisions of this Agreement and the other Loan Documents
and no separate Lien, right, power or remedy shall arise or exist in favor of
any Secured Party under any separate instrument or agreement or in respect of
any Related Obligation, (c) each Secured Party shall be bound by all actions
taken or omitted, in accordance with the provisions of this Agreement and the
other Loan Documents, by the Administrative Agent, the Collateral Agent and the
Requisite Lenders, each of whom shall be entitled to act at its sole discretion
and exclusively in its own interest given its own Commitments and its own
interest in the Loans, Letter of Credit Obligations and other Obligations to it
arising under this Agreement or the other Loan Documents, without any duty or
liability to any other Secured Party or as to any Related Obligation and without
regard to whether any Related Obligation remains outstanding or is deprived of
the benefit of the Collateral or becomes unsecured or is otherwise affected or
put in jeopardy thereby, (d) no holder of Related Obligations and no other
Secured Party (except the Administrative Agent, the Collateral Agent, the
Lenders, the Synthetic Investors and the Issuers, to the extent set forth in
this Agreement) shall have any right to be notified of, or to direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under this Agreement or the Loan Documents and (e) no holder of
any Related Obligation shall exercise any right of setoff, banker’s lien or
similar right except as expressly provided in Section 11.6 (Right of Set-off).

 

Section 10.10 Other Agents

 

(a) Each Lender hereby appoints Credit Suisse Securities (USA) LLC as
“Arranger.” Notwithstanding anything to the contrary contained in this
Agreement, Credit Suisse Securities (USA) LLC is designated as “Arranger” for
title purposes only and, in such capacity, shall not have any obligations or
duties whatsoever under this Agreement or any other Loan Document to any Loan
Party, any Lender, any Synthetic Investor or any Issuer and shall not have any
rights separate from its rights as a Lender, Fronting Lender, Synthetic Investor
or as an Administrative Agent, except as expressly provided in this Agreement.
Credit Suisse Securities (USA) LLC shall have, for any action or omission made
in its capacity as “Arranger,” the benefit of any provision of this Agreement to
the same extent as if such action or omission was made in its capacity as
Administrative Agent.

 

120



--------------------------------------------------------------------------------

Each Lender and each Issuer hereby appoints JPMorgan Chase Bank, N.A. as
Syndication Agent and hereby authorizes it to act in its capacity as Syndication
Agent, and each Lender and each Issuer hereby appoints Wachovia Bank, National
Association and The Bank of Nova Scotia as Co-Documentation Agents and hereby
authorizes them to act in their capacity as Co-Documentation Agents, on behalf
of such Lender and such Issuer in accordance with the terms of this Agreement
and the other Loan Documents. Notwithstanding anything to the contrary contained
in this Agreement, each Co-Documentation Agent is a Lender designated as
“Co-Documentation Agent,” and the Syndication Agent is a Lender designated as
“Syndication Agent,” for title purposes only and in such capacity shall have no
obligations, liabilities or duties whatsoever under this Agreement or any other
Loan Document to any Loan Party, any Lender or any Issuer and shall have no
rights separate from their respective rights as a Lender except as expressly
provided in this Agreement.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1 Amendments, Waivers, Etc.

 

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders) and, in the case of any amendment, by the Borrower, and then
any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby and, except with respect to clause (iii), (v) or (vi), the
Requisite Lenders (or the Administrative Agent with the consent thereof), do any
of the following:

 

(i) waive any condition specified in Section 3.1 (Conditions Precedent to
Effectiveness) or 3.2(c) (Conditions Precedent to Each Loan and Letter of
Credit), except with respect to a condition based upon another provision hereof,
the waiver of which requires only the concurrence of the Requisite Lenders and,
in the case of the conditions specified in Section 3.1 (Conditions Precedent to
Effectiveness), subject to the provisions of Section 3.3 (Determinations of
Initial Borrowing Conditions);

 

(ii) increase the Commitment of such Lender;

 

(iii) extend the scheduled final maturity of any Loan owing to such Lender, or
waive, reduce or postpone any scheduled date fixed for the payment or reduction
of principal of any such Loan (it being understood that Section 2.9 (Mandatory
Prepayments) does not provide for scheduled dates fixed for payment) or for the
reduction of such Lender’s Commitment;

 

121



--------------------------------------------------------------------------------

(iv) reduce the principal amount of any Loan or Reimbursement Obligation owing
to such Lender (other than by the payment or prepayment thereof);

 

(v) reduce the rate of interest on any Loan or Reimbursement Obligations
outstanding to such Lender or any fee payable hereunder to such Lender
(including, if such Lender is the Fronting Lender, any fee ultimately payable to
any Synthetic Investor);

 

(vi) postpone any scheduled date fixed for payment of such interest or fees
owing to such Lender (including, if such Lender is the Fronting Lender, any fee
ultimately payable to any Synthetic Investor);

 

(vii) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;

 

(viii) release all or substantially all of the Collateral except as provided in
Section 10.8(b) (Concerning the Collateral and the Collateral Documents) or
release the Borrower from its payment obligation to such Lender under this
Agreement or the Notes owing to such Lender (if any) or release any Guarantor
from its obligations under the BWICO Guaranty or the Pledge and Security
Agreement except in connection with sale or other disposition of a Subsidiary
Guarantor (or all or substantially all of the assets thereof) permitted by this
Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited by this Agreement); or

 

(ix) amend Section 10.8(b) (Concerning the Collateral and the Collateral
Documents), this Section 11.1 or either definition of the terms “Requisite
Lenders” or “Ratable Portion”;

 

and, provided, further, that (t) no amendment shall be made to
(i) Section 8.1(m)(Indebtedness),(ii) Section 8.17 (Contingent MI Payment) or
(iii) allow the Borrower or any of its Subsidiaries to incur Indebtedness that
would (or the proceeds of which would) be used, directly or indirectly, to make
or support the making of (or refinance any Indebtedness used to make or support
the making of) the Contingent MI Payment, in each case without the prior written
consent of each Lender, (u) no amendment shall be made to this clause (a)
without the prior written consent of each Lender, (v) no amendment, waiver or
consent shall, unless in writing and signed by any Special Purpose Vehicle that
has been granted an option pursuant to Section 11.2(f) (Assignments and
Participations), affect the grant or nature of such option or the right or
duties of such Special Purpose Vehicle hereunder, (w) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents, (x) no amendment, waiver or consent shall, unless in writing and
signed by the Fronting Lender in addition to the Lenders required above to take
such action, affect the rights or duties of the Fronting Lender under this
Agreement or the other Loan Documents, (y) no amendment, waiver or

 

122



--------------------------------------------------------------------------------

consent shall, unless in writing and signed by such Issuer, affect the rights or
duties of any Issuer under this Agreement or the other Loan Documents and
(z) for purposes of this clause (a), the Fronting Lender may, by notice to the
Administrative Agent (which notice shall then be deemed irrevocable and binding
for all purposes under any Loan Document), limit any of its requests,
amendments, waivers, consents or agreements under the Synthetic Facility to a
dollar amount less than its Commitment (and corresponding to the aggregate
amount of the Credit-Linked Deposits of Synthetic Investors having notified the
Fronting Lender thereunder of their agreement with such request, amendment,
waiver, consent or agreement) and such request, amendment, waiver, consent or
agreement shall then be considered to be the request, amendment, waiver, consent
or agreement of a Lender with a Commitment equal to such amount.

 

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.

 

(c) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders
and Synthetic Investors, the consent of Requisite Lenders is obtained but the
consent of other Lenders or Synthetic Investors whose consent is required is not
obtained (any such Lender or Synthetic Investor whose consent is not obtained as
described in this Section 11.1(c) being referred to as a “Non-Consenting
Lender”), then, at the Borrower’s request, the Administrative Agent or an
Eligible Assignee acceptable to the Administrative Agent shall have the right
(but shall have no obligation) to purchase from such Non-Consenting Lender, and
such Non-Consenting Lender agrees that it shall, upon the Administrative Agent’s
request, sell and assign to the Lender acting as the Administrative Agent or
such Eligible Assignee, all of the Commitments and Outstandings of such
Non-Consenting Lender (or, in the case of a Synthetic Investor, the
Credit-Linked Deposit) for an amount equal to the principal balance of all Loans
held by the Non-Consenting Lender or amounts on deposit in the Sub-Account of
such Non-Consenting Lender, as the case may be, and all accrued interest and
fees with respect thereto (including, if such Lender is the Fronting Lender, any
fee ultimately payable to any Synthetic Investor) through the date of sale, such
purchase and sale to be consummated pursuant to an Assignment and Acceptance,
and the Assignee shall pay any processing and recordation fee (which fee may be
waived or reduced in the sole discretion of the Administrative Agent); provided,
however, that the failure to execute such Assignment and Acceptance by the
Non-Consenting Lender shall not invalidate such assignment, and such Assignment
and Acceptance shall be deemed to be executed upon receipt by such
Non-Consenting Lender of the proceeds of such sale and acceptance. For purposes
of this clause (c), if the Fronting Lender has limited its consent to any
Proposed Change to any amount lower than its Commitment under the Synthetic
Facilities to comply with the instructions of the Synthetic Investors in
accordance with clause (a) above then the Fronting Lender shall be a
“Non-Consenting Lender” only to the extent of the excess of its Commitment
hereunder over such amount, and only such

 

123



--------------------------------------------------------------------------------

excess Commitment (and the portion of the Fronting Lender’s Outstandings
corresponding to such excess Commitment) shall be sold and assigned to the
Lender acting as Administrative Agent or such Eligible Assignee as provided in
this clause (c).

 

Section 11.2 Assignments and Participations

 

(a) Each Lender and Synthetic Investor (other than the Fronting Lender) may
sell, transfer, negotiate or assign to one or more Eligible Assignees all or a
portion of its rights and obligations hereunder (including all of its rights and
obligations with respect to the Revolving Loans, the Swing Loans, the Letters of
Credit and the Credit-Linked Deposits); provided, however, that (i) any such
assignment shall cover the same percentage of such assignor’s Outstandings and
Commitment (or Synthetic Deposit Amount, as applicable), (ii) the aggregate
amount being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment and
treating related Approved Funds as one assignee for this purpose) shall (if less
than the assignor’s entire interest) be an integral multiple of $1,000,000
unless such assignment is made with the consent of the Borrower and the
Administrative Agent or is made to a Lender (or a Synthetic Investor) or an
Affiliate thereof or an Approved Fund of a Lender (or a Synthetic Investor),
(iii) if such assignment is of any Revolving Loan prior to the Revolving
Facility Termination Date, unless such Eligible Assignee is a Lender or an
Affiliate thereof or an Approved Fund of a Lender, such assignment shall be
subject to the prior consent of each Issuer, the Administrative Agent and the
Borrower (which consent shall, in each case, not be unreasonably withheld or
delayed) and (iv) if such assignment is of any Delayed Draw Commitment prior to
the Delayed Draw Commitment Termination Date, unless such Eligible Assignee is a
Lender or an Affiliate thereof or an Approved Fund of a Lender, such assignment
shall be subject to the prior consent of the Administrative Agent and the
Borrower (which consent shall, in each case, not be unreasonably withheld or
delayed); and provided, further, that, notwithstanding any other provision of
this Section 11.2, the consent of the Borrower shall not be required for any
assignment occurring (x) on or prior to the Syndication Completion Date and made
by any Lender or Synthetic Investor party to this Agreement as of the Effective
Date or (y) when any Default or an Event of Default shall have occurred and be
continuing. The Fronting Lender may sell, transfer, negotiate or assign to
(A) one successor Fronting Lender pursuant to Section 10.7 (Successor Fronting
Lender)) or (B) one or more Synthetic Investors that are Eligible Assignees, all
or a portion of its rights and obligations hereunder (including all of its
rights and obligations with respect to the Letters of Credit); provided,
however, that (x) if any such assignment shall be of the Fronting Lender’s
Outstandings and Commitment, such assignment shall cover the same percentage of
such Lender’s Outstandings and Commitment and (y) the aggregate amount being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall (if less than
the Assignor’s entire interest) be an integral multiple of $1,000,000 unless
such assignment is made with the consent of the Borrower and the Administrative
Agent.

 

(b) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the Agent,

 

124



--------------------------------------------------------------------------------

manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent and only one such fee shall be payable in
connection with simultaneous assignments to or by two or more Approved Funds),
subject in any case to such assignment and any form, including an administrative
questionnaire, that the assignee under such Assignment and Acceptance may be
required to deliver under Section 2.16 (Taxes). Upon such execution, delivery,
acceptance and recording, (i) the assignee thereunder shall become a party
hereto and, to the extent that rights and obligations under the Loan Documents
have been assigned to such assignee pursuant to such Assignment and Acceptance,
have the rights and obligations of the applicable assignor, and if such assignor
were an Issuer, of such Issuer hereunder and thereunder, and (ii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except for those surviving the payment in full of the Obligations)
and be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assignor’s rights and obligations under the Loan Documents, such assignor
shall cease to be a party hereto; provided, however, that, if the Fronting
Lender also holds separate Commitments or Outstandings hereunder not in its
capacity as Fronting Lender, assigning all of such separate Commitments or
Outstandings or all of its Commitments and Outstandings as a Fronting Lender
(but not both) shall not cause such the Fronting Lender to cease to be a party
hereto.

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recording of the names and
addresses of the Lenders, the Synthetic Investors, the Commitments and the
Synthetic Deposit Amounts, and the principal amount of the Loans and Letter of
Credit Obligations owing to each Lender from time to time (the “Register”). Any
assignment pursuant to this Section 11.2 shall not be effective until such
assignment is recorded in the Register. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the Loan
Parties, the Administrative Agent, the Lenders and the Synthetic Investors may
treat each Person whose name is recorded in the Register as a Lender or a
Synthetic Investor, as applicable, for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower, the Administrative
Agent, any Lender or any Synthetic Investor at any reasonable time and from time
to time upon reasonable prior notice.

 

(d) Notwithstanding anything to the contrary contained in clause (c) above, the
Loans (including the Notes evidencing such Loans) are registered obligations and
the right, title, and interest of the Lenders and their assignees in and to such
Loans shall be transferable only upon notation of such transfer in the Register.
A Note shall only evidence the Lender’s or an assignee’s right title and
interest in and to the related Loan, and in no event is any such Note to be
considered a bearer instrument or obligation. This Section 11.2 shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (or any successor provisions of the Code or such

 

125



--------------------------------------------------------------------------------

regulations). Solely for purposes of this and for tax purposes only, the
Administrative Agent shall act as the Borrower’s agent for purposes of
maintaining such notations of transfer in the Register.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an assignor and
an assignee, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and appropriate forms received, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) except during the period prior to the Syndication Completion Date
(during which period the Administrative Agent shall be consulting with the
Borrower with respect to assignees), give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall, if requested by such assignee, execute and deliver to the
Administrative Agent new Notes to the order of such assignee in an amount equal
to the Commitments and Loans assumed by it pursuant to such Assignment and
Acceptance and, if an assigning Lender has surrendered any Note for exchange in
connection with the assignment and has retained Commitments or Loans hereunder,
new Notes to the order of such assigning Lender in an amount equal to the
Commitments and Loans retained by it hereunder. Such new Notes shall be dated
the same date as the surrendered Notes and be in substantially the form of
Exhibit B (Form of Promissory Note), as applicable.

 

(f) In addition to the other assignment rights provided in this Section 11.2,
each Lender (other than the Fronting Lender) may (i) grant to a Special Purpose
Vehicle the option to make all or any part of any Loan that such Lender would
otherwise be required to make hereunder and the exercise of such option by any
such Special Purpose Vehicle and the making of Loans pursuant thereto shall
satisfy (once and to the extent that such Loans are made) the obligation of such
Lender to make such Loans thereunder, provided, however, that nothing herein
shall constitute a commitment or an offer to commit by such a Special Purpose
Vehicle to make Loans hereunder and no such Special Purpose Vehicle shall be
liable for any indemnity or other Obligation (other than the making of Loans for
which such Special Purpose Vehicle shall have exercised an option, and then only
in accordance with the relevant option agreement), and (ii) assign, as
collateral or otherwise, any of its rights under this Agreement, whether now
owned or hereafter acquired (including rights to payments of principal or
interest on the Loans) to (x) any Federal Reserve Bank pursuant to Regulation A
of the Federal Reserve Board, (y) any trustee for the benefit of the holders of
such Lender’s Securities or any other holder of a Lender’s debt obligations or
representative of such holder or (z) to any Special Purpose Vehicle to which
such Lender has granted an option pursuant to clause (i) above, in each case
without notice to or consent of the Borrower or the Administrative Agent; and
provided, further, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause (i)
above. The parties hereto acknowledge and agree that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any such Special Purpose Vehicle, it will not
institute against, or join any other Person in instituting against, any Special
Purpose Vehicle that has been granted an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency or liquidation proceeding (such agreement
shall survive the payment in full of the Obligations).

 

126



--------------------------------------------------------------------------------

(g) Each Lender (other than the Fronting Lender) and each Synthetic Investor may
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Revolving Loans, Letters of Credit and the
Credit-Linked Deposits). The terms of such participation shall not, in any
event, require the participant’s consent to any amendments, waivers or other
modifications of any provision of any Loan Document, the consent to any
departure by any Loan Party therefrom, or to the exercising or refraining from
exercising any powers or rights such Lender or Synthetic Investor may have under
or in respect of the Loan Documents (including the right to enforce the
obligations of the Loan Parties), except if any such amendment, waiver or other
modification or consent would (i) reduce the amount, or postpone any date fixed
for, any amount (whether of principal, interest or fees) payable to such
participant under the Loan Documents, to which such participant would otherwise
be entitled under such participation or (ii) result in the release of all or
substantially all of the Collateral or releasing any Guarantor other than in
accordance with Section 10.8(b) (Concerning the Collateral and the Collateral
Documents). In the event of the sale of any participation by any such Lender or
Synthetic Investor, (w) such Lender’s obligations under the Loan Documents shall
remain unchanged, (x) such Lender or Synthetic Investor shall remain solely
responsible to the other parties for the performance of such obligations,
(y) such Lender or Synthetic Investor shall remain the holder of such
Obligations for all purposes of this Agreement and (z) the Borrower, the
Administrative Agent and the other Lenders and Synthetic Investors shall
continue to deal solely and directly with such Lender or Synthetic Investor in
connection with such Lender’s or Synthetic Investor’s rights and obligations
under this Agreement. Each participant shall be entitled to the benefits of
Sections 2.14(d) (Illegality), 2.15 (Capital Adequacy) and 2.16 (Taxes) as if it
were a Lender or Synthetic Investor; provided, however, that anything herein to
the contrary notwithstanding, the Borrower shall not, at any time, be obligated
to make under Section 2.14(d) (Illegality), 2.15 (Capital Adequacy) or 2.16
(Taxes) to the participants in the rights and obligations of any Lender or
Synthetic Investor (together with such Lender or Synthetic Investor) any payment
in excess of the amount the Borrower would have been obligated to pay to such
Lender or Synthetic Investor in respect of such interest had such participation
not been sold. In the event that any Lender or Synthetic Investor sells
participations in accordance with this Section 11.2(g), such Lender or Synthetic
Investor shall maintain a register on which it enters the name of all
participants in its rights and obligations under the Loan Documents (the
“Participant Register”). Any participation of such Lender’s or Synthetic
Investor’s rights and obligations under the Loan Documents may be effected only
by the registration of such participation on the Participant Register.

 

(h) Any Issuer may, with, unless an Event of Default has occurred and is
continuing, the prior written consent of the Borrower (such consent not to be
unreasonably withheld or delayed) at any time assign its rights and obligations
hereunder to any other Lender (other than the Fronting Lender) by an instrument
in form and substance satisfactory to the Borrower, the Administrative Agent,
such Issuer and such Lender. If any Issuer ceases to be a Lender hereunder by
virtue of any assignment made

 

127



--------------------------------------------------------------------------------

pursuant to this Section 11.2(h), then, as of the effective date of such
cessation, such Issuer’s obligations to Issue Letters of Credit pursuant to
Section 2.4 (Letters of Credit) shall terminate and such Issuer shall be an
Issuer hereunder only with respect to outstanding Letters of Credit issued prior
to such date.

 

Section 11.3 Costs and Expenses

 

(a) The Borrower agrees upon demand to pay, or reimburse each of the Agents and
Fronting Lender for, all of the Administrative Agent’s and the Fronting Lender’s
reasonable external audit, appraisal, valuation, filing, document duplication
and reproduction and investigation expenses and all of the Agents’ reasonable
out-of-pocket legal expenses and for all other reasonable out-of-pocket costs
and expenses of every type and nature (including, without limitation, the
reasonable fees, expenses and disbursements of the Administrative Agent’s and
the Fronting Lender’s counsel, Latham & Watkins LLP, local legal counsel,
auditors, accountants, appraisers, printers, insurance and environmental
advisors, and other consultants and agents) incurred by any Agent or the
Fronting Lender in connection with any of the following: (i) the Administrative
Agent’s or the Fronting Lender’s audit and investigation of the Borrower and its
Subsidiaries in connection with the preparation, negotiation or execution of any
Loan Document or, if an Event of Default has occurred and is continuing, the
Administrative Agent’s or Fronting Lender’s periodic audits of the Borrower or
any of its Subsidiaries (which audit expenses shall be reimbursed only if
conducted when an Event of Default has occurred and is continuing), as the case
may be, (ii) the preparation, negotiation, execution or interpretation of this
Agreement (including, without limitation, the satisfaction or attempted
satisfaction of any condition set forth in Article III (Conditions To Loans And
Letters Of Credit), any Loan Document or any proposal letter or engagement
letter issued in connection therewith, or the making of the Loans hereunder,
(iii) the creation, perfection or protection of the Liens under any Loan
Document (including any reasonable fees, disbursements and expenses for local
counsel in various jurisdictions), (iv) the ongoing administration of this
Agreement and the Loans and Letters of Credit, including consultation with
attorneys in connection therewith and with respect to the Administrative
Agent’s, the Collateral Agent’s and the Fronting Lender’s rights and
responsibilities hereunder and under the other Loan Documents, (v) the
protection, collection or enforcement of any Obligation or the enforcement of
any Loan Document, (vi) the commencement, defense or intervention in any court
proceeding relating in any way to the Obligations, any Loan Party, any of the
Borrower’s Subsidiaries, this Agreement or any other Loan Document, (vii) the
response to, and preparation for, any subpoena or request for document
production with which any Agent or the Fronting Lender is served or deposition
or other proceeding in which any Agent or the Fronting Lender is called to
testify, in each case, relating in any way to the Obligations, any Loan Party,
any of the Borrower’s Subsidiaries, this Agreement or any other Loan Document or
(viii) any amendment, consent, waiver, assignment, restatement, or supplement to
any Loan Document or the preparation, negotiation, and execution of the same;
provided, however, that the Borrower shall not have any obligation under clauses
(vi) and (vii) hereunder in connection with any action brought by one Secured
Party against another Secured Party (except in its capacity as an Agent, if
applicable).

 

128



--------------------------------------------------------------------------------

(b) The Borrower further agrees to pay or reimburse each Agent and each of the
Lenders, Synthetic Investors and Issuers upon demand (which, in the case of the
Synthetic Investors, shall be made through the Fronting Lender) for all
reasonable out-of-pocket costs and expenses, including, without limitation,
reasonable attorneys’ fees (including allocated costs of internal counsel and
costs of settlement), incurred by such Agent, such Lenders, Synthetic Investors
or Issuers in connection with any of the following: (i) in enforcing any Loan
Document or any security therefor or exercising or enforcing any other right or
remedy available by reason of an Event of Default, (ii) in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or in any insolvency or bankruptcy proceeding,
(iii) in commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to the Obligations, any Loan Party, any of the Borrower’s Subsidiaries
and related to or arising out of the transactions contemplated hereby or by any
other Loan Document or (iv) in taking any other action in or with respect to any
suit or proceeding (bankruptcy or otherwise) described in clause (i), (ii) or
(iii) above; provided, however, that the Borrower shall not have any obligation
under clause (iii) hereunder in connection with any action brought by one
Secured Party against another Secured Party (except in its capacity as an Agent,
if applicable).

 

Section 11.4 Indemnities

 

(a) The Borrower agrees to indemnify and hold harmless each Agent, each Lender,
each Synthetic Investor and each Issuer and each of their respective Affiliates,
and each of the directors, officers, employees, agents, representatives,
attorneys, consultants and advisors of or to any of the foregoing (including
those retained in connection with the satisfaction or attempted satisfaction of
any condition set forth in Article III (Conditions To Loans And Letters Of
Credit)) (each such Person being an “Indemnitee”) from and against any and all
claims, damages, liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, disbursements and expenses of any kind or nature
(including reasonable fees, disbursements and expenses of financial and legal
advisors to any such Indemnitee) that may be imposed on, incurred by or asserted
against any such Indemnitee in connection with or arising out of any
investigation, litigation or proceeding, whether or not any such Indemnitee is a
party thereto, whether direct, indirect, or consequential and whether based on
any federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of this Agreement,
any other Loan Document, any Obligation, any Letter of Credit or any act, event
or transaction related or attendant to any thereof, or the use or intended use
of the proceeds of the Loans or Letters of Credit or in connection with any
investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”); provided, however, that the Borrower shall not have any
obligation under this Section 11.4 to an Indemnitee with respect to (i) any
Indemnified Matter caused by or resulting from the gross negligence or willful
misconduct of that Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order and (ii) any action
brought by one Secured Party against another Secured Party (except in its
capacity as an Agent, if applicable). Without limiting the foregoing,
“Indemnified Matters” include

 

129



--------------------------------------------------------------------------------

(i) all Environmental Liabilities and Costs arising from or connected with the
past, present or future operations of the Borrower or any of its Subsidiaries
involving any property subject to a Collateral Document, or damage to real or
personal property or natural resources or harm or injury alleged to have
resulted from any Release of Contaminants on, upon or into such property or any
contiguous real estate, (ii) any costs or liabilities incurred in connection
with any Remedial Action concerning any Borrower or any of its Subsidiaries,
(iii) any costs or liabilities incurred in connection with any Environmental
Lien and (iv) any costs or liabilities incurred in connection with any other
matter under any Environmental Law, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, (49 U.S.C. § 9601 et seq.) and
applicable state property transfer laws, whether, with respect to any such
matter, such Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor in interest to the Borrower or any of its
Subsidiaries, or the owner, lessee or operator of any property of the Borrower
or any of its Subsidiaries by virtue of foreclosure, except, with respect to
those matters referred to in clauses (i), (ii), (iii) and (iv) above, to the
extent (x) incurred following foreclosure by the Administrative Agent, any
Lender, any Synthetic Investor or any Issuer, or the Administrative Agent, any
Lender, any Synthetic Investor or any Issuer having become the successor in
interest to the Borrower or any of its Subsidiaries and (y) attributable solely
to acts of the Administrative Agent, such Lender, such Synthetic Investor or
such Issuer or any agent on behalf of the Administrative Agent, such Lender,
such Synthetic Investor or such Issuer.

 

(b) The Borrower shall indemnify each Agent, each Lender, each Synthetic
Investor and each Issuer for, and hold each Agent, each Lender, each Synthetic
Investor and each Issuer harmless from and against, any and all claims for
brokerage commissions, fees and other compensation made against any Agent, any
Lender, any Synthetic Investor and any Issuer for any broker, finder or
consultant with respect to any agreement, arrangement or understanding made by
or on behalf of any Loan Party or any of its Subsidiaries in connection with the
transactions contemplated by this Agreement.

 

(c) The Borrower, at the request of any Indemnitee, shall have the obligation to
defend against such investigation, litigation or proceeding or requested
Remedial Action and the Borrower, in any event, may participate in the defense
thereof with legal counsel of the Borrower’s choice. If such Indemnitee requests
the Borrower to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Borrower shall promptly do so and such Indemnitee
shall have the right to have legal counsel of its choice participate in such
defense. No action taken by legal counsel chosen by such Indemnitee in defending
against any such investigation, litigation or proceeding or requested Remedial
Action, shall vitiate or in any way impair the Borrower’s obligation and duty
hereunder to indemnify and hold harmless such Indemnitee.

 

(d) The Borrower agrees that any indemnification or other protection provided to
any Indemnitee pursuant to this Agreement (including pursuant to this
Section 11.4) or any other Loan Document shall (i) survive payment in full of
the Obligations and (ii) inure to the benefit of any Person that was at any time
an Indemnitee under this Agreement or any other Loan Document.

 

130



--------------------------------------------------------------------------------

Section 11.5 Limitation of Liability

 

The Borrower agrees that no Indemnitee shall have any liability (whether direct
or indirect, in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the transactions contemplated hereby and in the other
Loan Documents, except for direct damages (as opposed to special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings)) determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s gross negligence or willful misconduct. The Borrower hereby waives,
releases and agrees (for itself and on behalf of its Subsidiaries) not to sue
upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

Section 11.6 Right of Set-off

 

Upon the occurrence and during the continuance of any Event of Default, each
Lender, each Synthetic Investor and each Affiliate of any of them is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Synthetic Investor or any of their respective
Affiliates to or for the credit or the account of the Borrower against any and
all of the Obligations now or hereafter existing whether or not such Lender or
such Synthetic Investor shall have made any demand under this Agreement or any
other Loan Document and even though such Obligations may be unmatured. Each
Lender and each Synthetic Investor agrees promptly to notify the Borrower after
any such set-off and application made by such Lender or such Synthetic Investor
or their respective Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and each Synthetic Investor under this Section 11.6 are in
addition to the other rights and remedies (including other rights of set-off)
that such Lender or such Synthetic Investor may have. Notwithstanding the
foregoing or any contrary provision contained herein, in any other Loan Document
or in any other agreement between the Borrower or any Subsidiary of the
Borrower, on the one hand, and any Secured Party or any Affiliate of any Secured
Party, on the other hand, neither any Secured Party nor any Affiliate of any
Secured Party shall have, and each Secured Party hereby waives and relinquishes,
any right to set off any deposits (general or special, time or demand,
provisional or final) held by such Secured Party or Affiliate to or for the
credit or the account of the Borrower or any Subsidiary of the Borrower against
any or all of the Obligations if such deposits are, and are identified by the
Borrower as, the proceeds of a capital contribution made by MI or an Affiliate
of MI to the Borrower or a Subsidiary of the Borrower in connection with the
Contingent MI Payment.

 

131



--------------------------------------------------------------------------------

Section 11.7 Sharing of Payments, Etc.

 

(a) (i) If any Synthetic Investor obtains any payment (whether voluntary,
involuntary, through the exercise of any right of set-off or otherwise) owing to
it or the Fronting Lender, any interest thereon, fees in respect thereof or
amounts due pursuant to Section 11.3 (Costs and Expenses) or 11.4 (Indemnities)
(other than payments pursuant to Section 2.14 (Special Provisions Governing
Eurodollar Rate Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes)) in excess of
its Ratable Portion of all payments of such Obligations obtained by all the
Lenders and Synthetic Investors, except as the result of a refinancing of the
Synthetic Facility, such Synthetic Investor (a “Purchasing Investor”) shall
forthwith purchase from the other Lenders (other than the Fronting Lender) and
the other Synthetic Investors (each, a “Selling Investor”) such participations
in their Loans or other Obligations or interest in the Credit-Linked Deposits as
shall be necessary to cause such Purchasing Investor to share the excess payment
ratably with each of them.

 

(ii) If any Lender obtains any payment (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) of the Loans owing to it, any
interest thereon, fees in respect thereof (including, if such Lender is the
Fronting Lender, any fee ultimately payable to any Synthetic Investor) or
amounts due pursuant to Section 11.3 (Costs and Expenses) or 11.4 (Indemnities)
(other than payments pursuant to Section 2.14 (Special Provisions Governing
Eurodollar Rate Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes)) in excess of
its Ratable Portion of all payments of such Obligations obtained by all the
Lenders and Synthetic Investors, except as the result of a refinancing of the
applicable Facility, such Lender (together with a Purchasing Investor, a
“Purchasing Lender”) shall forthwith purchase from the other Lenders (each,
together with the Selling Investors, a “Selling Lender”) and Synthetic Investors
such participations in their Loans or other Obligations as shall be necessary to
cause such Purchasing Lender to share the excess payment ratably with each of
them.

 

(iii) Except as expressly provided otherwise with respect to Swing Loans, each
Borrowing or withdrawal of a Credit-Linked Deposit, each payment or prepayment
of principal of any Borrowing or withdrawal of a Credit-Linked Deposit, each
payment of interest on the Loans or Credit-Linked Deposit, each payment of the
Commitment Fees, each reduction of the Commitments and each conversion of any
Borrowing to or continuation of any Borrowing shall be allocated pro rata among
the Lenders and Synthetic Investors, as applicable, in accordance with their
respective applicable Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
outstanding Loans or Credit-Linked Deposits). For purposes of determining the
available Revolving Credit Commitments of the Lenders at any time, each
outstanding Swing Loan shall be deemed to have utilized the Revolving
Commitments of the Lenders (including those Lenders which shall not have made
Swing Loans) pro rata in accordance with such respective Revolving Commitments.
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.

 

132



--------------------------------------------------------------------------------

(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.

 

(c) The Borrower agrees that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 11.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Purchasing
Lender were the direct creditor of the Borrower in the amount of such
participation.

 

Section 11.8 Notices, Etc.

 

All notices, demands, requests and other communications provided for in this
Agreement (x) if made by any Synthetic Investor, shall be made through the
Fronting Lender or, if expressly provided hereunder, through the Administrative
Agent and (y) in any case, shall be given in writing, or, if consented to by the
Administrative Agent, by any telecommunication device capable of creating a
written record (including electronic mail), and addressed to the party to be
notified as follows:

 

(a) if to the Borrower:

 

THE BABCOCK & WILCOX COMPANY

20 S. Van Buren Avenue

Barberton, Ohio 44203

Attention: Treasurer

Telecopy no: (281) 870-5027

E-Mail Addresses: jeaster@mcdermott.com

 

with a copy to:

 

McDermott International, Inc.

757 North Eldridge

Parkway Houston, Texas 77079

Attention: John Nesser

Telecopy No: (281) 870-5828

E-Mail Address: treasury@mcdermott.com

 

133



--------------------------------------------------------------------------------

and

 

BAKER BOTTS LLP

910 Louisiana Street

Houston, TX 77002

Attention: Ted Paris, Esq.

Telecopy no: (713) 229-7738

E-Mail Address: ted.paris@bakerbotts.com

 

(b) if to any Lender, at its Domestic Lending Office;

 

(c) if to any Issuer, (i) at its Domestic Lending Office, if such Issuer is a
Lender or (ii) otherwise, at the Domestic Lending Office of any Lender
Affiliated therewith or, in each case at any other address set forth in a notice
sent to the Administrative Agent and the Borrower;

 

(d) if to the Fronting Lender, at its Domestic Lending Office; and

 

(e) if to the Administrative Agent:

 

CREDIT SUISSE

Eleven Madison Avenue

New York, NY 10010

Attention: Thomas Lynch

Telecopy no: (212) 325-9205

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent. All such
notices and communications shall be effective upon personal delivery (if
delivered by hand, including any overnight courier service), when deposited in
the mails (if sent by mail), or when properly transmitted (if sent by a
telecommunications device or through the Internet); provided, however, that
notices and communications to the Administrative Agent pursuant to Article II
(The Facilities) or X (The Administrative Agent, The Fronting Lender and Other
Agents) shall not be effective until received by the Administrative Agent
(unless otherwise expressly provided hereunder).

 

Section 11.9 No Waiver; Remedies

 

No failure on the part of any Lender, any Synthetic Investor, any Issuer or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

134



--------------------------------------------------------------------------------

Section 11.10 Binding Effect

 

(a) This Agreement shall become effective when it shall have been executed by
each of the parties hereto and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

 

Section 11.11 Governing Law

 

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

Section 11.12 Submission to Jurisdiction; Service of Process

 

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought, prior to the Effective Date, in the U.S.
Bankruptcy Court and, at any time, in the courts of the State of New York or of
the United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, each party hereto hereby accepts for
itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts, except that the Agents, Issuers,
Lenders or Synthetic Investors may bring legal action or proceedings in other
appropriate jurisdictions with respect to the enforcement of its rights with
respect to the Collateral. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such respective jurisdictions.

 

(b) The Borrower irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing (by registered or certified mail,
postage prepaid) of copies of such process to the Process Agent or the Borrower
at its address specified in Section 11.8 (Notices, Etc.). The Borrower agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(c) Nothing contained in this Section 11.12 shall affect the right of the
Administrative Agent, any Lender or any Synthetic Investor to serve process in
any other manner permitted by law or commence legal proceedings or otherwise
proceed against the Borrower or any other Loan Party in any other jurisdiction.

 

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

 

135



--------------------------------------------------------------------------------

Section 11.13 Waiver of Jury Trial

 

EACH AGENT AND EACH OF THE LENDERS, THE SYNTHETIC INVESTORS, THE ISSUERS AND THE
BORROWER IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

Section 11.14 Marshaling; Payments Set Aside

 

None of the Administrative Agent, any Lender, any Synthetic Investor or any
Issuer shall be under any obligation to marshal any assets in favor of the
Borrower or any other party or against or in payment of any or all of the
Obligations. To the extent that the Borrower makes a payment or payments to the
Administrative Agent, the Lenders, the Synthetic Investors or the Issuers or any
such Person receives payment from the proceeds of the Collateral or exercises
its rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

 

Section 11.15 Section Titles

 

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference such
section. If a numbered reference to a clause, sub-clause or subsection hereof is
immediately followed by a reference in parenthesis to the title of a section
hereof containing such clause, sub-clause or subsection, the reference is only
to such clause, sub-clause or subsection and not to the section generally. If a
numbered reference to a section hereof is immediately followed by a reference in
parenthesis to a section hereof, the title reference shall govern in case of
direct conflict.

 

Section 11.16 Execution in Counterparts

 

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart hereof.

 

Section 11.17 Entire Agreement

 

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating

 

136



--------------------------------------------------------------------------------

to the subject matter hereof. Delivery of an executed signature page of this
Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all parties shall be lodged with the Borrower and the Administrative
Agent.

 

Section 11.18 Confidentiality

 

(a) Each Lender, each Synthetic Investor and each Agent agree to keep
information obtained by it pursuant hereto and the other Loan Documents
confidential in accordance with such Lender’s, such Synthetic Investor’s or such
Agent’s, as the case may be, reasonable customary practices and agrees that it
shall only use such information in connection with the transactions contemplated
by this Agreement and not disclose any such information other than (i) to such
Lender’s, such Synthetic Investor’s or such Agent’s, as the case may be,
employees, representatives and agents that are or are expected to be involved in
the evaluation of such information in connection with the transactions
contemplated by this Agreement that are advised of the confidential nature of
such information and agree to adhere to the confidentiality provisions hereof,
(ii) to the extent such information presently is or hereafter becomes available
to such Lender, such Synthetic Investor or such Agent, as the case may be, on a
non-confidential basis from a source other than the Borrower or its
Subsidiaries, Affiliates or agents, (iii) to the extent disclosure is required
by law, regulation or judicial order or requested or required by bank regulators
or auditors (provided that any Lender, Synthetic Investor or Agent who discloses
information pursuant to this clause (iii) shall have provided the Borrower with
reasonable prior written notice of such disclosure, and, at the request and
expense of the Borrower, shall have reasonably cooperated with the Borrower to
obtain a protective order or other appropriate protection or, if it so elects,
the Borrower may waive compliance with the terms of this proviso, and, if such
protective order or other protection is not obtained, or if the Borrower waives
compliance with the provisions hereof, such Lender, Synthetic Investor or Agent,
as the case may be, may disclose only that portion of the information that it is
legally required to disclose) or (iv) to assignees, participants and Special
Purpose Vehicles that are grantees of any option described in Section 11.2(f)
(Assignments and Participations) (or potential assignees, participants or
grantees) or to any pledgee referred to in Section 11.2(f)(ii) or to any actual
or prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Borrower, its Subsidiaries or the
Obligations that, in each case, agree to be bound by the provisions of this
Section 11.18.

 

(b) The Agents, the Lenders and the Synthetic Investors acknowledge that the
Borrower and its Subsidiaries perform classified contracts funded by or for the
benefit of the United States Federal government and, accordingly, neither the
Borrower nor any Subsidiary will be obligated to release, disclose or otherwise
make available to any Agent or any Lender any classified or special nuclear
material to any parties not in possession of a valid security clearance and
authorized by the appropriate agency of the United States Federal government to
receive such material. The Agents, the Synthetic Investors and the Lenders agree
that in connection with any exercise of a right or remedy the United States
Federal government may remove classified information or government-issued
property prior to any remedial action implicating such classified information or

 

137



--------------------------------------------------------------------------------

government-issued property. Upon notice from the Borrower, the Agents, the
Synthetic Investors and the Lenders shall take such steps in accordance with
this Agreement as may reasonably be requested by the Borrower to enable the
Borrower or any Subsidiary thereof to comply with the Foreign Ownership Control
or Influence requirements of the United States Federal government imposed from
time to time.

 

(c) Each of the Agents, the Lenders and the Synthetic Investors acknowledges
that (i) it has developed compliance procedures regarding the use of material
non-public information and (ii) it will handle material non-public information
in accordance with applicable law, including Federal and state securities laws.

 

[Remainder of this page intentionally left blank]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

THE BABCOCK & WILCOX COMPANY

By:

 

/s/ James R. Easter

--------------------------------------------------------------------------------

Name:

  James R. Easter

Title:

  Treasurer



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent, Lender, Synthetic
Investor, Issuer and Collateral Agent

By:

 

/s/ Robert Hetu

--------------------------------------------------------------------------------

Name:

  Robert Hetu

Title:

  Managing Director

By:

 

/s/ Cassandra Droogan

--------------------------------------------------------------------------------

Name:

  Cassandra Droogan

Title:

  Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC, as Sole Lead Arranger and Sole Lead
Bookrunner

By:

 

/s/ Robert Hetu

--------------------------------------------------------------------------------

Name:

  Robert Hetu

Title:

  Managing Director

By:

 

/s/ Cassandra Droogan

--------------------------------------------------------------------------------

Name:

  Cassandra Droogan

Title:

  Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Syndication Agent, Lender and Issuer

By:

 

/s/ Dianne L. Russell

--------------------------------------------------------------------------------

Name:

  Dianne L. Russell

Title:

  Vice President



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and Lender By:  

/s/ M. Scott Hodges

--------------------------------------------------------------------------------

Name:   M. Scott Hodges Title:   Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Co-Documentation Agent, Synthetic Investor and a
Lender By:  

/s/ V. Gibson

--------------------------------------------------------------------------------

Name:   V. Gibson Title:   Assistant Agent



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Synthetic Investor, Lender and Issuer By:  

/s/ Philip C. Lauinger III

--------------------------------------------------------------------------------

Name:   Philip C. Lauinger III Title:   Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender, Synthetic Investor and Issuer By:  

/s/ James A. Fink

--------------------------------------------------------------------------------

Name:   James A. Fink Title:   Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and Issuer By:  

/s/ Robert W. Troutman

--------------------------------------------------------------------------------

Name:   Robert W. Troutman Title:   Managing Director



--------------------------------------------------------------------------------

CALYON, NEW YORK BRANCH, as a Synthetic Investor, Lender and Issuer By:  

/s/ Page Dillehunt

--------------------------------------------------------------------------------

Name:   Page Dillehunt Title:   Director By:  

/s/ Bertrand Cord’homme

--------------------------------------------------------------------------------

Name:   Bertrand Cord’homme Title:   Director



--------------------------------------------------------------------------------

BANK OF SCOTLAND, as a Synthetic Investor and Lender

By:

 

/s/ Karen Welch

--------------------------------------------------------------------------------

Name:

  Karen Welch

Title:

  Assistant Vice President



--------------------------------------------------------------------------------

NATEXIS BANQUES POPULAIRES, as a Synthetic Investor and Lender

By:

 

/s/ Renaud d’Herbes

--------------------------------------------------------------------------------

Name:

  Renaud d’Herbes

Title:

  Senior Vice President / Regional Manager

By:

 

/s/ Louis P. LaVille, III

--------------------------------------------------------------------------------

Name:

  Louis P. LaVille, III

Title:

  Vice President / Group Manager



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as a Synthetic Investor and Lender By:  

/s/ Stephen Monto

--------------------------------------------------------------------------------

Name:   Stephen Monto Title:   Vice President



--------------------------------------------------------------------------------

WHITNEY NATIONAL BANK, as a Lender By:  

/s/ Larry C. Stephens, Jr.

--------------------------------------------------------------------------------

Name:   Larry C. Stephens, Jr. Title:   Vice President



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Carmen Jordan

--------------------------------------------------------------------------------

Name:   Carmen Jordan Title:   Senior Vice President



--------------------------------------------------------------------------------

COMPASS BANK,

as a Synthetic Investor and Lender

By:

 

/s/ Tom Brosig

--------------------------------------------------------------------------------

Name:

  Tom Brosig

Title:

  Senior Vice President



--------------------------------------------------------------------------------

ALLIED IRISH BANKS, PLC., as a Synthetic Investor and Lender

By:

 

/s/ Margaret Brennan

--------------------------------------------------------------------------------

Name:

  Margaret Brennan

Title:

  Senior Vice President